                   Case 21-11109-JKS         Doc 14       Filed 08/02/21       Page 1 of 182




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re
                                                                Chapter 11

Alpha Latam Management, LLC, et al.,1                           Case No. 21-[____] ( )

                                                                (Joint Administration Requested)
                                       Debtors.


    MOTION OF THE DEBTORS FOR ENTRY OF INTERIM AND FINAL DIP ORDERS
    (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING AND
    GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
     (II) SCHEDULING A FINAL HEARING, AND (III) GRANTING RELATED RELIEF


         The debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned cases hereby file this motion (the “Motion”) for entry of an interim order substantially

in the form attached hereto as Exhibit A (the “Interim DIP Order”) and a final order (the

“Final DIP Order”) granting the relief described below. In support of this Motion, the Debtors

submit the Declaration of Marcelo Messer in Support of the Debtors’ Motion (i) Authorizing the

Debtors to Obtain Postpetition Financing and Granting Liens and Superpriority Administrative

Claims, (ii) Scheduling a Final Hearing, and (iii) Granting Related Relief (the “Messer

Declaration”) filed concurrently herewith. In further support of the Motion, the Debtors, by and

through their undersigned counsel, state as follows:




1
         The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number in
their applicable jurisdiction of incorporation, are as follows: Alpha Latam Management, LLC (4610); Acsa Atento
S.A.S. (766-6); Alpha Capital S.A.S. (717-5); AlphaCredit Latam S.A.S. (326-5); AlphaCredit Sudamérica, S. de
R.L. (72 87); AlphaDebit, S.A. de C.V. (3FI4); and Vive Créditos Kusida S.A.S. (013-4). Alpha Latam
Management, LLC’s registered address is 1209 N Orange Street, Wilmington, DE 19801. The main address of the
other Debtors is Carrera 14 No. 94 – 81, Bogotá, Colombia.




RLF1 25769477v.1
                   Case 21-11109-JKS         Doc 14       Filed 08/02/21       Page 2 of 182




                                    PRELIMINARY STATEMENT2

         1.        As more fully described in the Declaration of John R. Castellano in Support of

the Debtors’ Petitions and Requests for First Day Relief (the “First Day Declaration”), the

Debtors have commenced these Chapter 11 Cases to effectuate a sale of substantially all of the

Debtors’ assets. Through the debtor-in-possession financing facility sought herein (the “DIP

Facility”), the Debtors will have access to the necessary cash to fund these Chapter 11 Cases to

effectuate that sale, including providing the liquidity necessary to pay for the administrative costs

of these Chapter 11 Cases and preserve the value of the Debtors’ estates.

         2.        The DIP Facility will be provided by members of an ad hoc group of bondholders

(the “Ad Hoc Group”, and such members providing the DIP Facility, the “DIP Note

Purchasers”) pursuant to a Senior Secured Super-priority Debtor-in-Possession Note Purchase

Agreement (the “DIP Note Purchase Agreement”)3 consistent with the terms set forth in the

term sheet (the “DIP Term Sheet”) attached as Exhibit B hereto, the form of Commitment

Letter attached hereto as Exhibit C (the “Commitment Letter”)4 and the form of Fee Letter

attached hereto as Exhibit D. The DIP Facility will provide up to $45,000,000 of financing to

the Debtors upon approval by the Court, $17,500,000 of which will be available upon entry of

the Interim DIP Order. The DIP Facility will be secured by liens on substantially all of the

Debtors’ assets but will not prime any existing liens, will have superpriority administrative claim

status, and will not provide any special protections for prepetition creditors in that capacity. As

2
         Capitalized terms used but not defined in the Preliminary Statement shall have the meanings ascribed to
them in the Motion.
3
         A copy of the DIP Note Purchase Agreement will be filed separately.
4
         Although the Debtors have not received a fully executed Commitment Letter from the DIP Note Purchasers
as of the Petition Date, the Debtors received written confirmation from counsel to the Ad Hoc Group that they hold
written email confirmations from all DIP Note Purchasers on their commitments, totaling $45 million.



                                                      2

RLF1 25769477v.1
                   Case 21-11109-JKS       Doc 14       Filed 08/02/21   Page 3 of 182




described more fully below, the terms of the DIP Facility are favorable to the Debtors and

provide the funding necessary to support these Chapter 11 Cases. Given the Debtors’ current

cash on hand, without the DIP Facility, the Debtors would not be able to fund this their

operations or their sale process, thereby causing immediate and irreparable harm to the Debtors’

estates.

           3.      Despite a thorough marketing process, the Debtors were unable to obtain

alternative financing on terms more favorable than those set forth in the DIP Facility. As such,

the Debtors believe that entry into the DIP Facility is in the best interests of the Debtors’ estates

and that the DIP Facility provides the funding needed to maximize the value of the Debtors’

assets and consummate a plan.

           4.      For the reasons set forth herein, the Debtors believe it is appropriate and a sound

exercise of their business judgment to enter into the DIP Facility.

                                        RELIEF REQUESTED

           5.      By this Motion, pursuant to sections 105, 362, 363 and 364 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”), Rules

2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rules 2002-1, 4001-2, 9006-1 and 9013-1 of the Local Rules of Bankruptcy

Practice and Procedures for the District of Delaware (the “Local Rules”) the Debtors seek entry

of the Interim DIP Order (i) authorizing the Debtors to obtain secured superpriority postpetition

financing and granting liens and superpriority administrative expense claims (ii) scheduling a

final hearing, and (iii) granting related relief.




                                                    3

RLF1 25769477v.1
                   Case 21-11109-JKS       Doc 14       Filed 08/02/21   Page 4 of 182




         6.        In addition, the Debtors request that the Court schedule a final hearing (the “Final

Hearing”) to consider the relief requested herein on a final basis and entry of the Final DIP

Order.

         7.        For the reasons set forth herein, the Debtors submit that the relief requested is in

the best interest of the Debtors, their estates, creditors, and other parties in interest, and therefore

should be granted.

                    JURISDICTION, VENUE, AND PREDICATES FOR RELIEF

         8.        This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 1334 and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated February 29, 2012 (Sleet, C.J.). This is a core proceeding under 28 U.S.C.

§ 157(b). Venue of these Chapter 11 Cases (as defined below) and this Motion is proper in this

District under 28 U.S.C. §§ 1408 and 1409.

         9.        The predicates for the relief requested by this Motion are sections 105, 361, 362,

363, and 364 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and Local

Rules 2002-1, 4001-2, 9006-1, and 9013-1.

         10.       Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that this Court lacks Article III

jurisdiction to enter such final order or judgment absent consent of the parties.

                                            BACKGROUND

  I.     Overview of the Chapter 11 Cases

         11.       On August 1, 2021 (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Debtors have filed a separate procedural motion requesting that the Chapter 11


                                                    4

RLF1 25769477v.1
                   Case 21-11109-JKS      Doc 14       Filed 08/02/21   Page 5 of 182




Cases be jointly administered. The Debtors continue to operate their business and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No creditors’ committee has been appointed by the Office of the United States Trustee for

the District of Delaware (the “U.S. Trustee”), nor has a trustee or examiner been appointed in

these Chapter 11 Cases.

         12.       The Debtors and their Mexican non-Debtor affiliates (collectively, the

“Company”) operate a specialty finance company in Latin America. By leveraging technology,

the Company provides consumer and small and medium-business lending products to individual

consumers and small and medium enterprises (“SMEs”) in Mexico and Colombia.                    The

Company’s consumer lending business is comprised of: (i) loans via payroll deductions to

government and private sector employees in Mexico and Colombia (“PDLs”) and (ii) automated

clearing house debit loans to pensioners and retirees in Mexico (“ACH Loans”). The Company’s

SME business involves providing working capital, factoring and leasing products to SMEs in

Mexico only (“SME Loans” and collectively with PDLs and ACH Loans, the “Alpha Loans”).

         13.       As discussed further in the First Day Declaration, the Company faced significant

headwinds in the months leading up to the Petition Date precipitated by the need to restate its

consolidated financials for the years 2018 and 2019 due to accounting errors related to its

Mexican business (as publicly announced on April 20, 2021). This, in turn, resulted in several

defaults and events of default under the Company’s various funded-debt obligations. Though the

Company endeavored to negotiate forbearance and waiver agreements with several of its lenders,

such efforts were unsuccessful. These events had the effect of blocking the Company’s access to

the new financing necessary to continue to originate new Alpha Loans, which, coupled with

variability in loan collections, put significant pressure on the Company’s liquidity.


                                                   5

RLF1 25769477v.1
                   Case 21-11109-JKS      Doc 14       Filed 08/02/21   Page 6 of 182




         14.       While the Company took swift action to cut costs, including ceasing all debt

service payments, cutting overhead costs, and ceasing new loan originations, the Company

determined that the optimal strategy to maximize value to stakeholders was to pursue a sale of

substantially all of its Colombian assets in chapter 11. To that end, the Debtors seek approval of

the DIP Facility to provide the financing necessary to effectuate such a sale.

         15.       As of the Petition Date, the Debtors had approximately $730,000,000 of funded

debt obligations outstanding and all the Debtors’ assets remained unencumbered. The Debtors’

prepetition unsecured debt included two series of unsecured notes totaling $700,000,000.

Certain holders of those notes are members of the Ad Hoc Group and would act as DIP Note

Purchasers under the DIP Facility.

         16.        Additional factual background and information regarding the Debtors, including

their business operations, their corporate and capital structure, their restructuring activities, and

the events leading to the commencement of these Chapter 11 Cases, is set forth in detail in the

First Day Declaration.

 II.     Intercompany Loans

         17.       In the ordinary course of the Company’s business, certain of the entities

comprising the Company engage in intercompany loan transactions.                   The Company’s

intercompany loans are governed by written loan agreements with arm’s length terms and

conditions. As set forth in greater detail in the Motion of the Debtors for Entry of Interim and

Final Orders (i) Authorizing Continued Use of their Existing Cash Management System and

Bank Accounts, Payment of Related Prepetition Obligations and Continued Use of Business

Forms; (ii) Waiving Certain Deposit Requirements; and (iii) Authorizing Continuance of

Intercompany Transfers, filed concurrently herewith, the Colombian Debtors engage in


                                                   6

RLF1 25769477v.1
                   Case 21-11109-JKS     Doc 14       Filed 08/02/21   Page 7 of 182




intercompany transactions, whereby such intercompany transfers facilitate the Debtors’

collections from Alpha Borrowers and disbursement of the Debtors’ obligations including

payroll and payment to vendors.

         18.       Since the beginning of 2021, the Company has been focused on minimizing the

support it needs from its Mexican entities to cover its day-to-day operations. Notwithstanding

these efforts, the Company’s non-Debtor Mexican affiliates (the “Mexican Affiliates”) continue

to provide crucial support for the operations of the Debtors’ business. Specifically, the Mexican

Affiliates provide the Debtors with essential back office services, personnel, and IT support

functions. Without the continued support by the Mexican Affiliates in the form of these services,

the Debtors’ operations in Colombia could not continue and the value of the Debtors’ assets

would be significantly impaired.

         19.       Therefore, on August 1, 2021 (prior to the filing of these Chapter 11 Cases),

Debtors AlphaDebit, S.A. de C.V. (“AlphaDebit”) and Alpha Capital S.A.S. (“Alpha Capital”)

entered into an intercompany working capital facility with certain of the Mexican Affiliates

secured by the Mexican Affiliates’ unencumbered loan portfolio and other assets (the

“Intercompany Facility”). Under the Intercompany Facility, the Debtors’ will use a substantial

portion of the proceeds of the DIP Facility to on-lend to their Mexican Affiliates.          The

Intercompany Facility is governed by that certain intercompany working capital loan agreement

(the “Intercompany Loan Agreement”) attached hereto as Exhibit E which has an interest rate

of 2.00% per annum and matures on February 1, 2022 (provided that, if the DIP Facility is repaid

in full and the DIP Obligations discharged prior to such date, the maturity date under the

Intercompany Loan Agreement shall be extended to August 1, 2022). Under the Intercompany

Facility, each of the Mexican Affiliates may request a loan when desired and AlphaDebit and/or


                                                  7

RLF1 25769477v.1
                   Case 21-11109-JKS      Doc 14       Filed 08/02/21   Page 8 of 182




Alpha Capital will fulfill the request.       Because the Intercompany Facility is funded from

proceeds of the DIP Facility, the Intercompany Loan’s covenants and events of default largely

track those under the DIP Facility. The purpose of the Intercompany Facility is to provide the

Mexican Affiliates with the cash necessary to operate and thereby support the Debtors’

businesses while the sale process for substantially all the Debtors’ assets is being pursued. No

amounts will be drawn under the Intercompany Facility until the DIP Facility is approved and

funded. In the meantime, the Debtors and the DIP Note Purchasers continue to discuss options

for the Mexican Affiliates to address the Mexican Affiliates’ own obligations and maximize the

value of the Mexican Affiliates’ assets.

III.     The Debtors’ Immediate Need for Postpetition Financing

         20.       As described in the First Day Declaration, a number of factors have contributed to

the Debtors’ liquidity constraints. Following the announcement of accounting errors early in the

year, the Company failed to obtain additional financing from existing or new lenders for

origination of new Alpha Loans. Through an analysis of the Company’s liquidity position and

development of a cash flow forecast, the Company determined to cease origination of new Alpha

Loans and make all efforts to preserve cash. An immediate need exists for the Debtors to obtain

funds and liquidity in order to satisfy in full the costs and expenses of administering these

Chapter 11 Cases and to preserve the value of their estates. The ability of the Debtors to finance

their operations, to preserve and maintain the value of the Debtors’ assets, and to maximize the

return for all creditors requires the availability of the DIP Facility and the Debtors’ honoring of

their on-lending obligations under the Intercompany Facility. In the absence of the availability

of the DIP Facility, the continued operation of the Debtors’ businesses would not be possible and

serious and irreparable harm to the Debtors and their estates and creditors would occur.


                                                   8

RLF1 25769477v.1
                   Case 21-11109-JKS     Doc 14       Filed 08/02/21   Page 9 of 182




IV.      The Debtors’ Efforts to Obtain Financing

         21.       To address its liquidity crunch, and allow the Debtors the runway to conduct a

competitive sale process for the Colombian loan portfolio, the Company determined early on that

it would need DIP financing. Starting in May 2021, the Debtors’ investment banker, Rothschild

& Co. (“Rothschild”), contacted approximately thirteen potential investors at the request and on

behalf of the Debtors and eight parties executed non-disclosure agreements. Messer Decl. ¶ 8.

Rothschild distributed confidential information memoranda, confidential discussion materials,

certain confidential reports and granted data room access to those parties under non-disclosure

agreements.

         22.       Between July 7 and 9, 2021, five potential lenders submitted DIP Financing

proposals.     After several weeks of negotiations with these potential lenders, four lenders

advanced to the second round process. The Company ultimately determined that the proposal set

forth by the Ad Hoc Group for a secured superpriority DIP facility of $45 million, as described

in the DIP Term Sheet, was the highest and best proposal. The DIP Facility will be secured by

first priority senior liens on substantially all of the Debtors’ unencumbered assets pursuant to

section 364(c)(2) of the Bankruptcy Code and junior liens on assets subject to permitted prior

liens pursuant to section 364(c)(3) of the Bankruptcy Code, in each case subject to payment of

the Carve-Out (as defined below).         The Debtors’ obligations under the DIP Facility shall

constitute superpriority administrative claims pursuant to section 364(c)(1) of the Bankruptcy

Code with priority over all other administrative claims in the Chapter 11 Cases, subject to

payment of the Carve-Out.

 V.      Summary of the DIP Facility

         23.       Bankruptcy Rule 4001(c)(1)(B) and Local Rule 4001-2 require that a motion for


                                                  9

RLF1 25769477v.1
                Case 21-11109-JKS          Doc 14         Filed 08/02/21     Page 10 of 182




authority to obtain postpetition financing summarize, and set out the location within the relevant

documents, all material provisions of the proposed credit agreement and form of order, including

the interest rate, maturity, events of default, liens, borrowing limits and borrowing conditions.

The principal terms of the DIP Facility are as follows:5

                                    Summary and Material Terms
Borrowers:                    Alpha Capital and Alpha Debit, as debtors in possession in the Chapter 11
                              Cases
Bankruptcy Rule
4001(c)(1)(B)                 See DIP Term Sheet at 1 (Borrowers).

DIP Note Purchasers:          Certain members of the Ad Hoc Group, either directly or through one or
                              more affiliated funds or financing vehicles (or funds or accounts advised
Bankruptcy Rule               or sub-advised by such person).
4001(c)(1)(B)
                              See DIP Term Sheet at 2 (DIP Note Purchasers).

Guarantors:                   Each Debtor other than the Borrowers (collectively, the “Guarantors”,
                              and together with the Borrowers, the “DIP Note Parties”).
Bankruptcy Rule
4001(c)(1)(B)                 See DIP Term Sheet at 1-2 (Guarantors).

DIP Facility:                 The DIP Facility shall be a secured superpriority term facility in an
                              aggregate principal amount of $45 million (the “DIP Obligations,” and
Bankruptcy Rule               the notes issued thereunder collectively, the “DIP Notes” (and each note
4001(c)(1)(B);                individually, a “DIP Note”))
Local Rule 4001-2(a)(i)
(B)                           See DIP Term Sheet at 2 (DIP Facility).

DIP Availability:             Subject in each case to satisfaction of the conditions set forth below under
                              the headings “Conditions Precedent to Initial Availability,” and
Bankruptcy Rule               “Conditions Precedent to Full Availability”, as applicable:
4001(c)(1)(B);
Local Rule 4001-              (i) upon the date of entry of the Interim DIP Order, up to $17.5 million of
2(a)(i)(A), (a)(iii)          the DIP Notes will be made available in a single draw (the “Initial
                              Availability”);

                              (ii) upon the date of entry of the Final DIP Order, the undrawn portion of
                              the DIP Facility will be available in a single draw (the “Subsequent

5
         This summary is qualified, in its entirety, by the provisions of the DIP Term Sheet, the DIP Note
Documents, and the Interim DIP Order. Unless otherwise defined within this Motion, capitalized terms used within
this summary only shall have the meanings ascribed to them in the DIP Term Sheet and the Interim DIP Order, as
applicable.



                                                     10

RLF1 25769477v.1
               Case 21-11109-JKS     Doc 14        Filed 08/02/21      Page 11 of 182




                              Summary and Material Terms
                        Availability”; together with the Initial Availability, the “Full
                        Availability”)

                        See DIP Term Sheet at 4 (Availability); Interim DIP Order ¶ 2(b).
Maturity Date:          The DIP Facility shall terminate and all amounts payable in respect of the
                        DIP Facility will be automatically due and payable in full on the earliest to
Bankruptcy Rule         occur of any of the following (each, a “Maturity Date”): (a) six (6)
4001(c)(1)(B);          months after the Petition Date (the “Scheduled Maturity Date”); (b) forty
Local Rule 4001-        (40) days after entry of the Interim DIP Order if the Final DIP Order has
2(a)(i)(B), (a)(ii)     not been entered prior to the expiration of such 40-day period; (c) the date
                        of the conversion of any of the Chapter 11 Cases to a case under Chapter 7
                        of the Bankruptcy Code unless otherwise consented to in writing by the
                        Majority DIP Note Purchasers; (d) filing of a motion by any Debtor which
                        seeks the dismissal, or the entry of an order granting any party’s request
                        for the dismissal, of any of the Chapter 11 Cases, unless otherwise
                        consented to in writing by the Majority DIP Note Purchasers; (e) the
                        consummation of a sale of all or substantially all of the DIP Collateral (a
                        “363 Sale”), unless otherwise reasonably consented to in writing by the
                        Administrative Agent and the Majority DIP Note Purchasers (it being
                        understood that a sale pursuant to the Bid Procedures Order (as defined
                        below) is deemed consented to by the Majority DIP Note Purchasers); (f)
                        the effective date of the Approved Plan (as defined below) confirmed in
                        the Chapter 11 Cases; and (g) the date that all principal and interest
                        obligations shall become due and payable under the DIP Note Documents,
                        whether by acceleration or otherwise; provided that upon the occurrence of
                        either (x) a hearing before the Bankruptcy Court to consider the Debtors’
                        motion seeking entry of an order approving a 363 Sale or (y) the approval
                        of the Bankruptcy Court of a disclosure statement related to the Approved
                        Plan, the Debtors may, in their sole discretion, extend the Scheduled
                        Maturity Date by up to two (2) months.

                        “Approved Plan” shall mean a plan of reorganization, which shall (x)
                        provide for the repayment of the DIP Obligations in full and in cash or
                        such other treatment of the DIP Obligations as is acceptable to the
                        Majority DIP Note Purchasers; (y) provide for customary provisions
                        relating to bid procedures, deadlines, auction, approval and/or closing
                        conditions, as relevant; and (z) provide for a customary exculpation of the
                        DIP Agent, the DIP Note Purchasers (only in their capacity as such) and
                        their representatives (only in their capacity as such) in connection with the
                        DIP Facility.

                        See DIP Term Sheet at 4-5 (Maturity Date).

Use of DIP              The Borrowers shall use the proceeds of the DIP Facility and the Cash
Facility/Funding of     Collateral (as defined below), in each case subject to the DIP Budget (as
Non-Debtors:            defined below) (subject to the Variance Limit, as defined below), only for
                        the purposes of (i) providing liquidity for working capital and certain other
Bankruptcy Rule         general corporate purposes of the DIP Note Parties as set forth in the DIP

                                              11

RLF1 25769477v.1
               Case 21-11109-JKS       Doc 14        Filed 08/02/21     Page 12 of 182




                                 Summary and Material Terms
4001(c)(1)(B);            Budget (and subject to the terms described under “DIP Budget; Variance
Local Rule 4001-          Covenants; and other Financial Reporting”); (ii) paying reasonable and
2(a)(i)(D) and 4001-      documented restructuring costs and fees of legal advisors and other estate
2(a)(i)(E)                professionals of the Debtors relating to the Chapter 11 Cases; (iii) paying
                          obligations arising from or related to the Carve-Out (as defined below);
                          (iv) making all permitted payments of costs of administration of the
                          Chapter 11 Cases; (v) for on-lending, subject to the DIP Budget, by Alpha
                          Debit, S.A. de C.V. to the Mexican Affiliates pursuant to the
                          Intercompany Facility for the Mexican Affiliates’ working capital and
                          several corporate purposes and the fees, costs and expenses related to a
                          concurso mercantil proceeding commenced for such Mexican Affiliates;
                          provided that (x) the Debtors’ rights under the Intercompany Facility shall
                          be pledged in favor of the DIP Note Purchasers and (y) the collateral
                          securing such Intercompany Facility shall be reasonably satisfactory to the
                          Majority DIP Note Purchasers; and (vii) as approved by the Bankruptcy
                          Court in the DIP Orders or any other order (to the extent permitted under
                          the DIP Note Documents).

                          None of the proceeds of the DIP Notes may be used, directly or indirectly,
                          to challenge the amount, validity, perfection, priority or enforceability or,
                          or assert any defense, counterclaim or offset to, the DIP Note Documents,
                          or the security interests and liens securing any of the DIP Obligations, or
                          to fund prosecution or assertion of any claims, or to otherwise litigate
                          against the Agents or the DIP Note Purchasers.

                          See DIP Term Sheet at 3 (Purpose/Use of Proceeds); Interim DIP Order ¶
                          3.

Conditions Precedent to   The Initial Availability on the Closing Date shall be subject to the
Initial Availability:     satisfaction or waiver by the Majority DIP Note Purchasers of the
                          conditions set forth below:
Bankruptcy Rule
4001(c)(1)(B);                (a) the Administrative Agent and the DIP Note Purchasers shall have
Local Rule 4001-                  received a 13-week cash flow forecast of receipts and
2(a)(i)(E)                        disbursements for the period from the Closing Date setting forth
                                  projected cash flows and disbursements, which disbursements
                                  shall include legal fees and expenses projected to be incurred by
                                  the Debtors, in form, scope and substance acceptable to the
                                  Majority DIP Note Purchasers (the “Initial Approved DIP
                                  Budget”), a copy of which is attached hereto as Exhibit F;
                              (b) the Agents and the DIP Note Purchasers shall have received
                                  executed copies of each of the DIP Note Documents (including
                                  commercially reasonable efforts to provide required filings and
                                  registration of the guarantees and security agreements, to the
                                  extent required for perfection under applicable local law), which
                                  shall be in form and substance consistent with the DIP Term Sheet
                                  and reasonably satisfactory to the Majority DIP Note Purchasers;


                                                12

RLF1 25769477v.1
               Case 21-11109-JKS    Doc 14        Filed 08/02/21      Page 13 of 182




                             Summary and Material Terms
                           (c) the representations and warranties of the DIP Note Parties
                               contained in the DIP Note Documents shall be true and correct in
                               all material respects (or, in the case of any representation and
                               warranty that is qualified as to “materiality,” in all respects) as of
                               the Closing Date (or as of such earlier date if the representation or
                               warranty specifically relates to an earlier date);
                           (d) before or after giving effect to such funding, no default or Event of
                               Default under the DIP Facility shall have occurred and be
                               continuing;
                           (e) the Bankruptcy Court shall have entered the Interim DIP Order no
                               later than five (5) calendar days after the filing of this Motion;
                           (f) the Interim DIP Order shall be in full force and effect and shall not
                               have been reversed, modified, amended, stayed or vacated or
                               subject to a stay pending appeal, in any manner, except as
                               otherwise agreed to in writing by the Majority DIP Note
                               Purchasers, acting reasonably;
                           (g) reasonable and documented transaction costs, fees, expenses
                               (including, without limitation, reasonable and documented fees of
                               Cleary Gottlieb Steen & Hamilton, Young Conaway Stargatt &
                               Taylor, LLP, Sainz Abogados S.C., Cuatrecasas, Gonçalves
                               Pereira S.A.S., Houlihan Lokey Capital, Inc. and Blink Capital
                               Solutions) due and payable (the “Transaction and Advisors
                               Expenses”) and invoiced at least two (2) Business Days prior to
                               the Closing Date incurred by the Agents and the DIP Note
                               Purchasers in their capacity as such solely in connection with the
                               preparation, negotiation and execution of the DIP Note
                               Documents, and all other compensation owed to the Agents and
                               the DIP Note Purchasers under the terms of the DIP Note
                               Documents shall have been paid to the extent due;
                           (h) the Administrative Agent shall have received from the DIP Note
                               Parties (at least three (3) Business Days prior to the Closing Date)
                               beneficial ownership and other similar information that may be
                               required by the Administrative Agent under customary “know
                               your customer” and anti-money laundering rules and regulations,
                               including the Patriot Act;
                           (i) the Agents shall have received customary closing deliverables and
                               officer’s certificates, including customary legal opinions from
                               New York and Colombian counsel for the DIP Note Parties, as
                               required under the DIP Note Documents, in form and substance
                               reasonably acceptable to the Agents;
                           (j) the Administrative Agent and the DIP Note Purchasers shall have
                               received information showing the accounting of net funds flowing
                               from Mexico to Colombia for the two-month period prior to the
                               Petition Date;

                                             13

RLF1 25769477v.1
               Case 21-11109-JKS       Doc 14        Filed 08/02/21     Page 14 of 182




                                Summary and Material Terms
                              (k) the Agents shall have received applicable UCC and Colombian
                                  lien searches regarding each DIP Note Party;
                              (l) each DIP Note Purchaser shall have received a certificated note or
                                  interest in a global note with respect to the principal and interest
                                  obligations, fees and expenses owed to each DIP Note Purchaser;
                              (m) the Collateral Agent shall have established a deposit account with
                                  a financial institution located in the United States in the name of,
                                  or subject to a control agreement in favor of, the Collateral Agent
                                  for the benefit of the DIP Note Purchasers (the “Cash Collateral
                                  Account”); and
                              (n) the Debtors and the Majority DIP Note Purchasers shall agree on a
                                  general strategy for a sale of the Mexican Affiliates’ assets.
                          See DIP Term Sheet at 5-7 (Conditions Precedent to Initial Availability).

Conditions Precedent to   The Subsequent Availability is subject to the satisfaction or waiver by the
Full Availability:        Majority DIP Note Purchasers of the conditions set forth under the heading
                          “Conditions Precedent to Initial Availability” above and the following
Bankruptcy Rule           conditions (unless waived in writing by the Majority DIP Note
4001(c)(1)(B);            Purchasers):
Local Rule 4001-
2(a)(i)(E)                    (a) except as expressly provided with respect to the Initial Availability
                                  of the DIP Notes, all compensation then due and owing to the
                                  Agents and the DIP Note Purchasers due and payable under the
                                  terms of the DIP Note Documents, including any fees due and
                                  payable, as applicable, and the Transaction and Advisors
                                  Expenses, shall have been paid to the extent invoiced at least two
                                  (2) Business Days prior to the applicable borrowing date;
                              (b) before or after giving effect to such funding, no default or Event of
                                  Default under the DIP Facility shall have occurred and be
                                  continuing;
                              (c) the Agents and the DIP Note Purchasers shall have received
                                  executed copies of required filings and registration of the
                                  guarantees and security agreements, to the extent required for
                                  perfection under applicable local law;
                              (d) the Collateral Agent shall have received, evidence of (i) the
                                  formalization of the corresponding security interest in the
                                  possessory DIP Collateral in terms of the applicable law, and (ii)
                                  the registration of the DIP Collateral governed by Colombian law
                                  with the National Registry over Movable Assets (Registro
                                  Nacional de Garantías Mobiliarias) as specified in Exhibit A
                                  hereto;
                              (e) a Chief Restructuring Officer (“Colombian CRO”) nominated by
                                  the Debtors from a list of pre-selected qualified candidates

                                                14

RLF1 25769477v.1
               Case 21-11109-JKS    Doc 14        Filed 08/02/21     Page 15 of 182




                             Summary and Material Terms
                              provided to the Debtors by the advisors to the DIP Note
                              Purchasers (which may be the same individual serving as Mexican
                              CRO (as defined below)) (the “Colombian List”) shall act as a
                              restructuring advisor to the Debtors and (i) be vested with
                              customary authority (with respect to the Chapter 11 Cases) to
                              oversee the restructuring of the Debtors, subject to oversight by
                              the board of directors in accordance with applicable law, (ii)
                              attend any board of directors meetings and management meetings
                              concerning the restructuring of the Debtors (it being understood
                              that nothing herein prohibits or otherwise limits the board of
                              directors from meeting in executive session; provided that if any
                              officer attends such executive session concerning the Colombian
                              CRO shall also attend); (iii) report directly to the board of
                              directors; (iv) provide updates to the Bankruptcy Court; (v) be
                              vested with customary authority in accordance with applicable law
                              to approve and reject expenses of the Debtors; and (vi) otherwise
                              satisfy the requirements of 11 U.S.C. § 327;
                           (f) a Chief Restructuring Officer (“Mexican CRO”) nominated by
                               the Debtors from a list of pre-selected qualified candidates
                               provided to the Debtors by the advisors to the DIP Note
                               Purchasers (which may be the same individual serving as
                               Colombian CRO) (the “Mexican List”) shall act as a restructuring
                               advisor to the Mexican Affiliates and (i) be vested with customary
                               authority (with respect to any concurso mercantil proceeding) to
                               oversee the restructuring of the Mexican Affiliates, subject to
                               oversight by the board of directors in accordance with applicable
                               law, (ii) attend any board of directors meetings and management
                               meetings concerning the restructuring of the Mexican Affiliates (it
                               being understood that nothing herein prohibits or otherwise limits
                               the board of directors from meeting in executive session; provided
                               that if any officer attends such executive session concerning the
                               Mexican CRO shall also attend); (iii) report directly to the board
                               of directors; (iv) be vested with customary authority in accordance
                               with applicable law to approve and reject expenses of the Mexican
                               Affiliates;
                           (g) subject to clause (o) below, no insolvency or bankruptcy
                               proceeding in Colombia shall have occurred with respect to any of
                               the DIP Note Parties (except a proceeding requested by or
                               consented to by the Majority DIP Note Purchasers);
                           (h) since the Petition Date, no event shall have occurred that results in
                               or could reasonably be expected to result in a Material Adverse
                               Effect (as defined below);
                           (i) no order, injunction, stay, restriction or other similar limitation in
                               any foreign bankruptcy or debtor relief cases of the DIP Note
                               Parties in any way prevents or restricts the DIP Note Parties’
                               ability to consummate the transactions contemplated by the DIP

                                             15

RLF1 25769477v.1
               Case 21-11109-JKS       Doc 14        Filed 08/02/21      Page 16 of 182




                                Summary and Material Terms
                                 Note Documents;
                              (j) the Administrative Agent shall have received the Final DIP Order
                                  approving the DIP Facility on a final basis, no later than 40
                                  calendar days following the date of entry of the Interim DIP
                                  Order;
                              (k) the Final DIP Order shall be in full force and effect, and shall not
                                  have been reversed, modified, amended, stayed, vacated or subject
                                  to a stay pending appeal in any manner except as otherwise agreed
                                  to in writing by the Majority DIP Note Purchasers;
                              (l) the DIP Liens on the DIP Collateral shall remain fully-perfected
                                  liens with the priority as set forth herein;
                              (m) the Administrative Agent and the DIP Note Purchasers shall have
                                  received executed copies of each of the DIP Note Documents;
                              (n) the Administrative Agent shall have received evidence that the
                                  DIP Note Parties have complied with all foreign exchange control
                                  regulations and have made all the relevant filings before the
                                  relevant foreign exchange authorities;
                              (o) if requested by the Majority DIP Note Purchasers, recognition
                                  proceedings under Chapter 15 of Title 11 of the Bankruptcy Code
                                  have been filed with the Bankruptcy Court with respect to any
                                  concurso mercantil proceeding or any similar insolvency or
                                  bankruptcy proceeding in Mexico, Colombia or any other
                                  jurisdiction outside of the U.S.; and
                              (p) a report validating the Colombian and Mexican loan portfolios,
                                  respectively (which shall include a review and examination of the
                                  Colombian and Mexican portfolios, as applicable) prepared by
                                  PricewaterhouseCoopers shall have been (i) provided to each of
                                  the advisors to the DIP Note Purchasers and (ii) reasonably
                                  satisfactory to the Majority DIP Note Purchasers; provided that
                                  such report will not be publically disclosed.

                          See DIP Term Sheet at 7-9 (Conditions Precedent to Full Availability).

Milestones:               DIP Note Parties shall comply with following deadlines (“DIP Facility
                          Milestones”) including the following:
Bankruptcy Rule
4001(c)(1)(B)(v);            The Bankruptcy Court shall have entered the Interim DIP Order no
Local Rule 4001-2(i)(H)       later than seven (7) days after the filing of a motion seeking entry of
                              the Interim DIP Order;
                             Debtors shall have appointed the Colombian CRO no later than fifteen
                              (15) calendar days after receipt of the Colombian List;
                             The Bankruptcy Court shall have entered the Final DIP Order no later


                                                16

RLF1 25769477v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21     Page 17 of 182




                                  Summary and Material Terms
                               than forty (40) calendar days after the entry of the Interim DIP Order;
                              Debtors shall have filed with the Bankruptcy Court section 363 bid
                               procedures for the sale of all or substantially all assets of the DIP Note
                               Parties no later than twenty (20) calendar days after the entry of the
                               Interim DIP Order, which procedures shall include customary
                               provisions relating to bid procedures, deadlines, auction, approval
                               and/or closing conditions, as relevant;
                              The Bankruptcy Court shall have entered an order in respect of the
                               Bankruptcy Court section 363 bid procedures (the “Bid Procedures
                               Order”) no later than forty-five (45) calendar days after the entry of
                               the Interim DIP Order;
                              Debtors shall have provided to each of the advisors to the Agents and
                               the DIP Note Purchasers an initial draft of the Debtors’ plan of
                               reorganization and/or liquidation within sixty (60) calendar days after
                               the entry of the Interim DIP Order;
                              An auction in respect of the Debtors’ assets shall have been conducted
                               no later than ninety (90) calendar days after the Petition Date; and
                              The Bankruptcy Court shall have entered an order confirming the
                               Approved Plan no later than thirty (30) days prior to the Scheduled
                               Maturity Date.

                           See DIP Term Sheet at 18-19 (Milestones)

Interest Rates:            10.0% per annum, payable monthly in cash, in arrears, or at the sole option
                           of the Borrowers.
Bankruptcy Rule
4001(c)(1)(B);             Automatically after the occurrence of any Event of Default, the applicable
Local Rule 4001-2(a)(ii)   interest rate (“Default Interest Rate”) shall be the applicable interest rate
                           plus 2.00%, which shall accrue on all overdue principal and other DIP
                           Obligations and which shall be due immediately and payable on demand;
                           provided, however, that the Default Interest Rate shall not exceed the
                           maximum interest rate permitted by applicable law.

                           See DIP Term Sheet, Annex II.

Fees:                      Commitment Fee: 2.0% of the DIP Obligations, payable in cash or in
                           kind, at the election of the Debtors.
Bankruptcy Rule
4001(c)(1)(B); Local       Exit Fee: 2.0 % of DIP Obligations repaid or prepaid at the time of such
Rule 4001-2(a)(i)(K)       repayment (including on the Maturity Date) or prepayment, payable in
                           cash.

                           See Term Sheet, Annex II, Fee Letter.

DIP Liens and              Each DIP Note Party hereby and pursuant to the other DIP Note

                                                 17

RLF1 25769477v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21     Page 18 of 182




                                 Summary and Material Terms
Priorities; Liens on      Documents, grants a security interest in all of its rights, title, and interests
Unencumbered Assets:      substantially all of its assets (i.e., the DIP Collateral), in each case to
                          secure the DIP Obligations, which security interest (the “DIP Liens”) shall
Bankruptcy Rule           have the priority and be fully perfected as described below:
4001(c)(1)(B)(i); Local
Rule 4001-2(a)(i)(G)          (a) pursuant to section 364(c)(2) of the Bankruptcy Code, valid,
                                  binding, continuing, enforceable, fully perfected security interests
                                  and liens upon all DIP Collateral of such DIP Note Party that are
                                  not otherwise subject to valid, perfected and unavoidable liens that
                                  were in existence immediately prior to the Petition Date or that are
                                  perfected as permitted by Section 546(b) of the Bankruptcy Code
                                  (the “Permitted Prior Liens”) subject and junior to the Carve-
                                  Out; and

                              (b) pursuant to section 364(c)(3) of the Bankruptcy Code, valid,
                                  binding, continuing, enforceable, fully perfected security interests
                                  and liens upon DIP Collateral of such DIP Note Party that is
                                  subject to Permitted Prior Liens (if any) which security interests
                                  and liens shall be subject and junior to the Prior Permitted Liens
                                  and the Carve-Out.

                          All DIP Obligations at all times shall be entitled to super-priority claim
                          status in the Chapter 11 Case of each DIP Note Party pursuant to section
                          364(c)(1) of the Bankruptcy Code (together with the DIP Liens,
                          collectively, the “DIP Protections”), which shall be senior to any
                          administrative and unsecured claims against any of the Debtors now
                          existing or hereafter arising, of any kind or nature whatsoever, including,
                          without limitation, all administrative expenses of the kind specified in, or
                          arising or ordered under, sections 105, 326, 328, 503(b), 506(c), 507(a),
                          507(b), 546(c), 726 and 1114 of the Bankruptcy Code other than any
                          administrative claims granted pursuant to the DIP Orders, subject only to
                          the Carve-Out.

                          See DIP Term Sheet at 10-13 (Security and Priority); Interim DIP Order ¶
                          2(f); 2(h).
Waiver of                 Subject to entry of a Final DIP Order, the DIP Protections shall not be
506(c)/Surcharge;         subject to any rights, claims, charges, or liens arising under section 506(c)
Marshaling Waiver:        of the Bankruptcy Code. Upon entry of a Final DIP Order, the obligations
                          under the DIP Facility, including, without limitation, all of the DIP
Bankruptcy                Obligations, shall not be subject to the equitable doctrine of marshaling.
Rule4001(c)(1)(B)(ii);
Local Rule 4001-          See DIP Term Sheet at 12 (Security and Priority); Interim DIP Order ¶¶ 9;
2(a)(i)(V); (i)(X)        14(f).
Reporting:                Prior to or on the Closing Date, the Borrowers shall deliver the Initial
                          Approved DIP Budget to the advisors to the Administrative Agent and
Bankruptcy Rule           the DIP Note Purchasers and thereafter, at the end of each four-week
4001(c)(1)(B);            period, an updated budget (“Updated DIP Budget”); provided, that any

                                                 18

RLF1 25769477v.1
               Case 21-11109-JKS     Doc 14        Filed 08/02/21    Page 19 of 182




                                Summary and Material Terms
Local Rule 4001-        material change in any Updated DIP Budget from the Initial Approved
2(a)(i)(E)              DIP Budget shall be in form and substance acceptable to the Majority
                        DIP Note Purchasers in their sole discretion. Each Updated DIP Budget
                        shall include a reconciliation of the changes in the previous period’s DIP
                        Budget against the corresponding period in the Updated DIP Budget.
                        The term “DIP Budget” shall mean the Initial Approved DIP Budget
                        until such time as an Updated DIP Budget is approved, following which
                        such Updated DIP Budget shall constitute the DIP Budget until a
                        subsequent Updated DIP Budget is so approved. The Debtors’
                        disbursements shall be consistent with the provisions of the DIP Budget
                        (subject to the Variance Limit).

                        Bi-Weekly Reporting: Commencing on the first Thursday two weeks
                        after the Closing Date (the “Initial Reporting Date”), the Borrowers
                        shall provide (i) a “Variance Report” to the Administrative Agent
                        certified by the chief financial officer of the Borrowers or the Colombian
                        CRO, containing a report showing actual cash receipts and disbursements
                        for the immediately two (2) preceding weeks, noting all variances on a
                        line item basis from amounts set forth in the DIP Budget for such period,
                        and explanations for all material variances and (ii) additional customary
                        reporting to be agreed, including without limitation, estimated
                        administrative claims in respect of tax and other liabilities.

                        No later than 4:00 p.m. Eastern Time on two weeks after the Initial
                        Reporting Date and on each fourth Thursday thereafter (each such date, a
                        “Variance Testing Date” and each such four-week period, the “Testing
                        Period”), the Borrowers shall provide to the Administrative Agent (for
                        circulation to the DIP Note Purchasers) a report detailing (i) the
                        aggregate disbursements of the Debtors and the Mexican Affiliates,
                        respectively, and aggregate receipts of the Debtors and the Mexican
                        Affiliates, respectively, during the applicable Testing Period for (a) all
                        other operating disbursements (excluding capital expenditures), and
                        (b) the Debtors’ and Mexican Affiliates professionals’ fees; and (ii) any
                        material variance (whether positive or negative, expressed as a
                        percentage) between the aggregate disbursements made during such
                        Testing Period by the DIP Issuer against the aggregate disbursements for
                        the Testing Period set forth in the applicable DIP Budget (the “Variance
                        Reports”).

                        The Borrowers shall comply with the following:

                        As of any Variance Testing Date, for the Testing Period ending on the
                        Sunday preceding such Variance Testing Date, the Borrowers shall not
                        allow the amount of all operating disbursements (excluding professional
                        and advisory fees for the restructuring advisors payable by the Debtors and
                        the Mexican Affiliates, respectively) in excess of the estimated aggregate
                        disbursement budget for such Testing Period to be greater than 20% of the

                                              19

RLF1 25769477v.1
               Case 21-11109-JKS     Doc 14        Filed 08/02/21     Page 20 of 182




                               Summary and Material Terms
                        estimated aggregate disbursement for such items in the DIP Budget for
                        such Testing Period for the Debtors (in the aggregate) and the Mexican
                        Affiliates (in the aggregate) (collectively, the “Variance Limit”).
                        Additional material variances, if any, from the DIP Budget, and any
                        proposed changes to the DIP Budget, shall be subject to the Administrative
                        Agent’s approval provided in accordance with the written direction of the
                        Majority DIP Note Purchasers.

                        See DIP Term Sheet at 17-18 (DIP Budget; Variance Covenants; and other
                        Financial Reporting).

Carve-Out:
                        The DIP Liens will be subject and subordinate to, in each case, the
                        following (collectively, the “Carve-Out”): (a) all fees required to be paid
Bankruptcy Rule
                        to the Clerk of the Bankruptcy Court and to the Office of the U.S. Trustee
4001(c)(1)(B);
                        under section 1930 of Title 28 of the United States Code; (b) all reasonable
Local Rule 4001-
                        fees and expenses incurred by a trustee under section 726(b) of the
2(a)(i)(F)
                        Bankruptcy Code; (c) all professional fees and expenses of the
                        professionals retained by the Debtors pursuant to section 327, 328, or 363
                        of the Bankruptcy Code and any official committee (a “Committee”)
                        appointed in the Chapter 11 Cases pursuant to section 328 or 1103 of the
                        Bankruptcy Code that are incurred on or prior to the Carve-Out Trigger
                        Date (as defined below) that are allowed or become allowed at any time,
                        whether by Interim DIP Order, procedural order or otherwise and whether
                        such allowance occurs before or after the Carve-Out Trigger Date (as
                        defined below); and (d) professional fees and expenses of the Debtors in
                        an aggregate amount not to exceed $5,000,000 and any Committee in an
                        aggregate amount not to exceed $500,000 incurred on and after the first
                        business day following Carve Out Trigger Date to the extent allowed at
                        any time, whether by Interim DIP Order, procedural order, or otherwise
                        (the amounts set forth in this clause (d) being the “Post-Carve Out
                        Trigger Notice Cap” and collectively with the professional fees and
                        expenses in clause (c), the “Professional Fees”); provided that nothing
                        herein shall be construed to impair the ability of any party to object to the
                        Professional Fees. The term “Carve-Out Trigger Date” shall mean the
                        date on which the Administrative Agent provides written notice to the
                        Debtors and lead counsel to the Debtors, with a copy of such notice to lead
                        counsel for the Committee (if appointed) and the U.S. Trustee (the “Carve
                        Out Trigger Notice”), that the Carve-Out is invoked, which Carve Out
                        Trigger Notice shall only be delivered following the occurrence and during
                        the continuation of an Event of Default under the DIP Facility and the
                        termination of funding under the DIP Facility.
                        See DIP Term Sheet at 13-14 (Carve-Out); Interim DIP Order ¶ 7.

Events of Default:      The credit agreement for the DIP Facility will include events of default
                        (“Events of Default”) (and, as appropriate, grace periods) usual and
Bankruptcy Rule         customary for debtor-in-possession financings of this kind, including:
4001(c)(1)(B);

                                              20

RLF1 25769477v.1
               Case 21-11109-JKS    Doc 14        Filed 08/02/21     Page 21 of 182




                               Summary and Material Terms
Local Rule 4001-              failure to make payments when due,
2(a)(i)(M)
                              failure to meet Milestones (subject to extensions and grace periods
                               to be agreed),
                              defaults under post-petition indebtedness,
                              noncompliance with affirmative and negative covenants (subject
                               to grace periods to be agreed),
                              breaches of representations and warranties,
                              an order shall be entered by the Bankruptcy Court terminating any
                               of the Debtors’ exclusive periods for proposing a plan of
                               reorganization in connection with the Chapter 11 Cases (other than
                               as a result of a motion or objection filed by or on behalf of the DIP
                               Note Purchasers, in accordance with the written direction of the
                               Majority DIP Note Purchasers),
                              dismissal of the Chapter 11 Cases or conversion of any of the
                               Chapter 11 Cases to a case under Chapter 7 or any action by the
                               Debtors seeking to dismiss any Debtor’s Chapter 11 Case without
                               the express prior written consent of the Majority DIP Note
                               Purchasers,
                              the filing of or confirmation of a plan of reorganization in the
                               Chapter 11 Cases that is not an Approved Plan,
                              unstayed judgments against the Debtors in excess of specified
                               amounts,
                              invalidity of a material portion of guarantees or liens on a material
                               portion of the DIP Collateral,
                              “change of control” of any of the Debtors,
                              the Final DIP Order ceases to be in full force and effect,
                              commencement of a proceeding seeking the appointment under
                               the Chapter 11 Cases of a custodian, trustee, receiver, liquidator,
                               administrator, administrative receiver or other similar official for
                               the Borrowers or any of the other Debtors or a substantial part of
                               their respective assets, and such proceeding or petition shall
                               remain undismissed for a period of ninety (90) days
                              commencement or filing of any concurso mercantil or other
                               similar proceeding in Colombia or the U.S. (other than the Chapter
                               11 Cases) without the express prior written consent of the
                               Majority DIP Note Purchasers,
                              any event has occurred with respect to the DIP Note Parties (taken
                               as a whole) since the Petition Date that has resulted in or could
                               reasonably be expected to result in a material adverse change in
                               the operations, assets, revenues or financial condition of the
                               Debtors, taken as a whole (other than by virtue of the Chapter 11

                                             21

RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21     Page 22 of 182




                                   Summary and Material Terms
                                    Cases and the events typically resulting from the filing of the
                                    Chapter 11 Cases) (“Material Adverse Effect”).
                            Solely with respect to the Initial Availability, the Borrowers’ failure to
                            obtain a Final DIP Order within forty (40) days after entry of the Interim
                            DIP Order shall constitute an “Event of Default” that permits the Majority
                            DIP Note Purchasers, by notice to the Borrowers, to accelerate the
                            obligations in respect thereof.

                            See DIP Term Sheet at 19-20 (Events of Default).
Waiver/Modification of      Any applicable stay (including, without limitation, under Bankruptcy
the Automatic Stay:         Rules 4001(a)(3) 6004(h)) will be waived and shall not apply to the
                            Interim DIP Order.
Bankruptcy Rule
4001(c)(1)(B)(iv);          See Interim DIP Order ⁋⁋ 5, 14(l).
Local Rule 4001-
2(a)(i)(S)
Waiver/Modification of      The Interim DIP Order shall be sufficient and conclusive evidence of the
Applicability of            validity, perfection and priority of the DIP Liens without the necessity of
Nonbankruptcy Law           filing or recording any financing statement, deed of trust, mortgage, or
Relating to Perfection      other instrument or document which may otherwise be required under the
or Enforceability of        law of any jurisdiction or the taking of any other action to validate or
Liens:                      perfect the DIP Liens or to entitle the DIP Liens to the priorities granted
                            herein. Notwithstanding the foregoing, the automatic stay imposed under
Bankruptcy Rule             Section 362(a) of the Bankruptcy Code is hereby modified as necessary to
4001(c)(1)(B)(vii); Local   (iii) permit the DIP Agent to make any filings, deliver any notices, make
Rule 4001-2(a)(i)(S)        recordations, perform any searches, enter into control agreements, or take
                            any other acts as may be necessary under state law or other applicable law
                            or otherwise desirable in order to protect, preserve and/or enforce the
                            security, perfection, or priority of the DIP Liens. The Debtors shall
                            execute and deliver to the DIP Agent all such financing statements,
                            mortgages, security agreements, notices and other documents as the DIP
                            Agent may reasonably request to evidence, confirm, validate or perfect, or
                            to insure the contemplated priority of the DIP Liens.

                            See DIP Term Sheet at 12 (Security and Priority); Interim DIP Order ¶ 5.

Indemnification:            The DIP Note Parties will indemnify the Agents and the DIP Note
                            Purchasers (each, only in their capacity as such) and each of their affiliates
Bankruptcy Rule             and respective related parties (each an “Indemnitee”), and hold each of
4001(c)(1)(B)(ix)           them harmless from and against any and all damages, losses, settlement
                            payments, obligations, liabilities, claims, actions or causes of action, and
                            reasonable costs and expenses incurred, suffered, sustained or required to
                            be paid by an Indemnified Person by reason of or resulting from the DIP
                            Facility, this DIP Term Sheet, the transactions contemplated thereby or
                            hereby or by the DIP Facility or any claim, litigation, investigation or
                            proceeding (including criminal proceedings) relating to any of the
                            foregoing, in any jurisdiction, whether or not any of such Indemnified
                            Person is a party thereto and whether or not brought by the Borrowers or

                                                  22

RLF1 25769477v.1
               Case 21-11109-JKS          Doc 14        Filed 08/02/21     Page 23 of 182




                                    Summary and Material Terms
                             any other person; provided that no Indemnitee will be indemnified for any
                             such claim, damage, loss, liability or expense is found in a final judgment
                             by a court of competent jurisdiction to have resulted from any
                             Indemnitee’s gross negligence, bad faith, willful misconduct or breach of
                             any obligation under the DIP Facility

                             See DIP Term Sheet at 21 (Indemnity/Release/Waiver; Expenses).

Release:                     The Final DIP Order shall include customary releases of the Agents, the
                             DIP Note Purchasers (only in its capacity as such) and their representatives
Bankruptcy Rule              (only in their capacity as such) in connection with the DIP Facility; for the
4001(c)(1)(B)(x); Local      avoidance of doubt, it is expressly understood that such releases shall not
Rule 4001-2(a)(i)(Q)         include any liabilities or claims relating to the actions of the Agents or the
                             DIP Note Purchasers in respect to their involvement with the Debtors or
                             their affiliates other than with respect to the DIP Facility.

                             See DIP Term Sheet at 21 (Indemnity/Release/Waiver; Expenses).
Liens on Certain             The DIP Collateral shall not include liens on Avoidance Actions but shall
Avoidance Actions:           include proceeds of any and all Avoidance Actions.

Bankruptcy Rule              See DIP Term Sheet at 10-11 (Security and Priority); Interim DIP Order ¶
4001(c)(1)(B)(xi);           2(d).
Local Rule 4001-
2(a)(i)(U)


                                         BASIS FOR RELIEF

  I.     Entry Into the DIP Facilities Is An Exercise of Sound Business Judgment

         24.       The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Loan Documents and perform under the DIP Facility. Section

364 of the Bankruptcy Code authorizes a debtor to obtain secured or superpriority financing

under certain circumstances discussed in detail below. Courts grant considerable deference to

debtors acting in accordance with their business judgment in obtaining postpetition financing so

long as the agreement to obtain such credit does not run afoul of the provisions of, and policies

underlying, the Bankruptcy Code. See, e.g., In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr.

D. Del. 2011) (“[C]ourts will almost always defer to the business judgment of a debtor in the


                                                   23

RLF1 25769477v.1
                Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 24 of 182




selection of the lender.”); In re Dura Auto Sys. Inc., No. 06-11202 (KJC), 2007 Bankr. LEXIS

2764, at *272 (Bankr. D. Del. Aug. 15, 2007) (“To determine if the business judgement [sic] test

is met, the court ‘is required to examine whether a reasonable business person would make a

similar decision under similar circumstances.’”) (citation omitted); In re Barbara K. Enters.,

Inc., No. 08-11474 (MG), 2008 Bankr. LEXIS 1917, at *40 (Bankr. S.D.N.Y. June 16, 2008)

(explaining that courts defer to a debtor’s business judgment “so long as a request for financing

does not ‘leverage the bankruptcy process’ and unfairly cede control of the reorganization to one

party in interest.”).

         25.       The Debtors believe that the terms and conditions of the DIP Facility and the DIP

Loan Documents are fair and reasonable, as they are the most advantageous terms available

under the circumstances, and are market tested and the product of arms’ length and good faith

negotiations.

         26.       The Debtors submit that their decision to enter into the DIP Facility and the DIP

Loan Documents is a reasonable exercise of their business judgment and, consistent with this

authority, that the Court should approve such decision. Specifically, the Debtors, with the advice

and counsel of their advisors, have determined that they will require immediate liquidity to fund

the administrative costs of the Chapter 11 Cases and the ongoing needs of their business. Indeed,

without immediate additional liquidity, the Debtors may be unable to preserve their business and

maximize value for their estates, to the detriment of the Debtors’ creditors, employees, and other

parties in interest.

         27.       Moreover, the Debtors have made a concerted good faith effort to obtain credit on

the most favorable terms available. With the assistance of their legal and financial advisors, the

Debtors carefully considered their options with respect to DIP financing and weighed the


                                                  24

RLF1 25769477v.1
               Case 21-11109-JKS          Doc 14        Filed 08/02/21   Page 25 of 182




advantages and disadvantages of the selected proposal and alternatives. Specifically, the Debtors

sought DIP financing from a variety of third parties, and reached out to thirteen (13) potential

investors, none of whom offered viable or superior financing proposals. Messer Decl. ¶¶ 8-10.

Ultimately, the DIP Facility provided by the DIP Note Purchasers will provide the Debtors with

necessary liquidity on the most advantageous terms with respect to pricing, flexibility on use of

proceeds, and collateral coverage.

         28.       Against this backdrop, the Debtors carefully evaluated the proposed financing

structure from the DIP Note Purchasers, engaged in negotiations with the DIP Note Purchasers

regarding the proposed terms, and eventually agreed to the DIP Note Purchasers’ proposal as

being best suited to the Debtors’ needs. Messer Decl. ¶ 10. The terms and conditions of the DIP

Facility and the DIP Loan Documents were negotiated by the parties (with the assistance of their

legal and financial advisors) in good faith and at arms’ length and, as outlined above, were

instituted for the purpose of enabling the Debtors to meet ongoing operational expenses while in

chapter 11 to preserve the value of the Debtors’ assets. Id. ¶¶ 13-15. Keeping in mind the

advantages and disadvantages of the DIP Facility and the DIP Loan Documents, the Debtors

ultimately decided that moving forward with the DIP Facility and the DIP Loan Documents was

appropriate and in the Debtors’ best interests, and that the DIP Facility was the best financing

facility available. Id. ¶ 10.

         29.       On the basis of the foregoing, the Debtors submit that entry into the DIP Facility

and the DIP Loan Documents is in the best interests of the Debtors’ creditors, is necessary to

preserve the value of estate assets, and is an exercise of the Debtors’ sound and reasonable

business judgment.

 II.     The Debtors Should Be Authorized To Obtain Postpetition Financing On A Secured
         Superpriority Basis
                                                   25

RLF1 25769477v.1
               Case 21-11109-JKS           Doc 14        Filed 08/02/21   Page 26 of 182




         30.       In connection with the DIP Facility, the Debtors will provide the DIP Note

Purchasers with security interests, liens, and superpriority claims pursuant to section 364(c) of

the Bankruptcy Code. The Debtors meet the requirements of section 364(c) of the Bankruptcy

Code, which authorizes a debtor to incur secured or superpriority debt under certain

circumstances. Specifically, section 364(c) of the Bankruptcy Code provides that

                   (c) If the trustee is unable to obtain unsecured credit allowable under
                   section 503(b)(1) of this title as an administrative expense, the court, after
                   notice and a hearing, may authorize the obtaining of credit or the incurring
                   of debt —

                            (1) with priority over any or all administrative expenses of the
                            kind specified in section 503(b) or 507(b) of this title;

                            (2) secured by a lien on property of the estate that is not
                            otherwise subject to a lien; or

                            (3) secured by a junior lien on property of the estate that is
                            subject to a lien.
11 U.S.C. § 364(c).

         31.       In evaluating proposed postpetition financing under section 364(c) of the

Bankruptcy Code, courts perform a qualitative analysis and consider whether (a) unencumbered

credit or alternative financing without superpriority status is available to the debtor, (b) the credit

transactions are necessary to preserve assets of the estate, and (c) the terms of the credit

agreement are fair, reasonable, and adequate. See, e.g., In re L.A. Dodgers, 457 B.R. at 312; In

re Aqua Assoc., 123 B.R. 192, 195–99 (Bankr. E.D. Pa. 1991); Norris Square Civic Ass'n v. Saint

Mary Hosp., 86 B.R. 393, 401 (Bankr. E.D. Pa. 1988); In re Crouse Group, Inc., 71 B.R. 544,

549 (Bankr. E.D. Pa. 1987).

         32.       The Debtors, through their advisors, solicited other potential debtor-in-possession

financing sources but no party agreed to provide unsecured credit sufficient to meet the Debtors’

financing needs. Messer Decl. ¶¶ 8-10. The best and only available alternative to the Debtors
                                                    26

RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 27 of 182




was to obtain secured superpriority debtor-in-possession financing from the DIP Secured Parties.

As the DIP Facility and the DIP Loan Documents provide the Debtors with the liquidity they

need at the lowest cost and most favorable terms available, while placing the Debtors on an

optimal path for a successful sale process under section 363 of the Bankruptcy Code, the Debtors

submit that the requirements of section 364 of the Bankruptcy Code that alternative credit on

more favorable terms be unavailable to the Debtors is satisfied. Id. ¶¶ 10.

III.     The DIP Facility is Necessary to Preserve the Assets of the Debtors’ Estates

         33.       As debtors-in-possession, the Debtors have a fiduciary duty to maximize the value

of their estates. See Burtch v. Ganz (In re Mushroom Transp. Co.), 382 F.3d 325, 339 (3d Cir.

2004). The Debtors should be authorized to use the DIP Facility to finance their operations.

First, the Debtors lack the liquidity to be able to continue to operate and need to obtain financing

quickly. Second, the Debtors need the protections of the Bankruptcy Code to implement a

marketing and sale process pursuant to section 363 of the Bankruptcy Code.               Further, the

Debtors should be authorized to use proceeds of the DIP Facility and Cash Collateral to on-lend

to their Mexican Affiliates under the Intercompany Facility. As stated above, the Mexican

Affiliates are vital to the survival of the Debtors’ operations. Without ensuring the Mexican

Affiliates can continue their operations, the Debtors’ operations would fail. The Intercompany

Facility ensures the survival of the Mexican Affiliates and will preserve the value of the Debtors’

Colombian loan portfolio.

         34.       If the Debtors are unable to obtain approval of the DIP Facility and the DIP Loan

Documents, their ability to maintain their business operations as debtors-in-possession will be

jeopardized, substantially reducing recoveries to all creditors.        Entry of the DIP Order is

therefore critical to the Debtors’ ability to preserve and maximize the value of Debtors’ estates,


                                                  27

RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 28 of 182




in the best interests of the Debtors and their estates, and necessary to avoid irreparable harm to

the Debtors, their creditors and their assets, business, goodwill, reputation, and employees.

Furthermore, use of the proceeds under the DIP Facility is necessary to avoid immediate and

irreparable harm to the value of the Debtors’ assets.

         35.       As indicated above and set forth in further detail in the Messer Declaration, the

proposed financing is critical to the Debtors’ operation and their ability to preserve the value of

their assets pending a successful sale under chapter 11 of the Bankruptcy Code.             Messer

Decl. ¶¶ 19. The proposed financing under the DIP Facility and the DIP Loan Documents is

needed to maintain an appropriate level of liquidity, help fund the Debtors’ day-to-day

operations, and contribute capital to the Mexican Affiliates in order to preserve the Debtors’

estates and maximize the value of the Debtors’ assets. Id.

IV.      The Carve-Out Is Appropriate

         36.       As provided in the proposed DIP Order, all liens and claims with respect to the

DIP Facility, the DIP Loan Documents, and the DIP Obligations, are subject and subordinate to

the Carve-Out.        Bankruptcy courts in this District routinely have approved carve-outs for

professionals’ fees in other chapter 11 cases. See, e.g., In re Exide Holdings, Inc., Case No. 20-

11157 (CSS) (Bankr. D. Del. May 21, 2020) [D.I. 123]; In re Claire’s Stores, Inc., Case No. 18-

10584 (MFW) (Bankr. D. Del. March 20, 2018) [D.I. 130]; In re Halcón Res. Corp., No. 16-

11724 (BLS) (Bankr. D. Del. Aug. 19, 2016) [D.I. 130]; In re Am. Apparel, Inc., No. 15-12055

(BLS) (Bankr. D. Del. Nov. 2, 2015) [D.I. 248]. The Carve-Out is consensual and represents

agreement between the Debtors and the DIP Note Purchasers. Messer Decl. ¶ 11.

         37.       Without the Carve-Out, the Debtors may be harmed because the services for

which professionals may be paid in these Chapter 11 Cases would be restricted. See In re Ames


                                                  28

RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 29 of 182




Dep’t Stores, 115 B.R. at 38 (observing that courts insist on carve-outs for professionals because

“[a]bsent such protection, the collective rights and expectations of all parties-in-interest are

sorely prejudiced”). The Carve-Out proposed in this case is reasonable under the circumstances,

agreed to by the DIP Note Purchasers, and consistent with recent precedent. Messer Decl. ¶ 15.

 V.      The DIP Note Purchasers Should Be Deemed Good Faith Lenders Under Section
         364(e)

         38.       The DIP Note Purchasers should be provided with the benefit and protection of

section 364(e) of the Bankruptcy Code, such that if any of the provisions of the DIP Facility and

the DIP Loan Documents are later modified, vacated, stayed, or terminated by subsequent order

of this or any other court, the DIP Note Purchasers will be fully protected with respect to any

amounts previously disbursed. Section 364(e) provides that:

         The reversal or modification on appeal of an authorization under this section [364
         of the Bankruptcy Code] to obtain credit or incur debt, or of a grant under this
         section of a priority or a lien, does not affect the validity of any debt so incurred,
         or any priority or lien so granted, to an entity that extended such credit in good
         faith, whether or not such entity knew of the pendency of the appeal, unless such
         authorization and the incurring of such debt, or the granting of such priority or
         lien, were stayed pending appeal.

11 U.S.C. § 364(e).

         39.       Here, the Debtors believe the DIP Facility and the DIP Loan Documents embody

the most favorable terms on which the Debtors could obtain debtor-in-possession financing. As

described in the Messer Declaration, all negotiations of the DIP Loan Documents with the DIP

Note Purchasers were conducted in good faith and at arms’ length. The terms and conditions of

the DIP Loan Documents, including the pricing, flexibility regarding use of proceeds, covenants,

and case milestones, and collateral coverage are fair and reasonable. Messer Decl. ¶ 18. The

proceeds of the DIP Facility will be used only for purposes that are permissible under the

Bankruptcy Code, in accordance with the DIP Loan Documents and the DIP Budget. Further, no

                                                  29

RLF1 25769477v.1
               Case 21-11109-JKS              Doc 14         Filed 08/02/21       Page 30 of 182




consideration will be provided to any party to the DIP Loan Documents other than as described

herein, and the DIP Order and any exhibits thereto. Accordingly, the Court should find that the

DIP Note Purchasers are “good faith” lenders within the meaning of section 364(e) of the

Bankruptcy Code and are entitled to all of the protections afforded by that section.

VI.      The Automatic Stay Should be Modified on a Limited Basis

         40.       The proposed Interim DIP Order provides that the automatic stay provisions of

section 362 of the Bankruptcy Code will be modified to permit the Debtors to, among other

things, permit the DIP Agent to make any filings, deliver any notices, make recordations,

perform any searches, enter into control agreements, or take any other acts as may be necessary

under state law or other applicable law or otherwise desirable in order to protect, preserve and/or

enforce (subject to paragraph 12 of the Interim DIP Order) the security, perfection, or priority of

the DIP Liens.

         41.       Stay modifications of this kind are ordinary and standard features of debtor-in-

possession financing arrangements and, in the Debtors’ business judgment, are reasonable and

fair under the circumstances of these Chapter 11 Cases. See, e.g., In re Exide Holdings, Inc.,

Case No. 20-11157 (CSS) (Bankr. D. Del. May 21, 2020) [D.I. 123]; In re Checkout Holding

Corp., Case No. 18-12794 (KG) (Bankr. D. Del. Dec. 13, 2018) [D.I. 105]; In re Mattress Firm,

Inc., Case No. 18-12241 (CSS) (Bankr. D. Del. Oct. 9, 2018) [D.I. 184]; In re NORDAM Grp.,

Inc., Case No. 18-11699 (MFW) (Bankr. D. Del. July 25, 2018) [D.I. 85]; In re Claire’s Stores,

Inc., Case No. 18-10584 (MFW) (Bankr. D. Del. Mar. 20, 2018) [D.I. 130]..6




6
         Due to their voluminous nature, these orders are not attached to this Motion, but are available on request.



                                                        30

RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 31 of 182




                                    RESERVATION OF RIGHTS

         42.       The Debtors reserve all rights. Without limiting the generality of the foregoing,

nothing contained herein is or should be construed as: (a) an admission as to the validity, extent,

perfection, priority, allowability, enforceability, or character of any claim or any security interest

which purportedly secures such claim or other asserted right or obligation, or a waiver or other

limitation on the Debtors’ ability to contest the same on any ground permitted by bankruptcy or

applicable non-bankruptcy law; (b) a waiver of the Debtors’ or any appropriate party in interest’s

rights to dispute the amount of, basis for, or validity of any claim against the Debtors; (c) a

promise to pay any claim; (d) a waiver of any claims or causes of action which may exist against

any creditor or interest holder; (e) an assumption or rejection of any executory contract or

unexpired lease pursuant to section 365 of the Bankruptcy Code, and nothing herein otherwise

affects the Debtors’ rights under section 365 of the Bankruptcy Code to assume or reject any

executory contract or unexpired lease with any party subject to this Motion; (f) granting third-

party beneficiary status or bestowing any additional rights on any third party; or (g) being

otherwise enforceable by any third party. Nothing contained in the DIP Order shall be deemed

to increase, reclassify, elevate or an administrative expense status, or otherwise affect any claim

to the extent it is not paid.

  REQUEST FOR HEARING AND AUTHORITY TO MAKE INTERIM BORROWING
                      UNDER THE DIP FACILITY

         43.       Rule 4001(c) of the Bankruptcy Rules provides that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code may not be commenced earlier than

14 days after the service of such motion. Fed. R. Bankr. P. 4001(c). Upon request, however, this

Court is empowered to conduct a preliminary expedited hearing on the motion and authorize the

obtaining of credit to the extent necessary to avoid immediate and irreparable harm to a debtor’s

                                                  31

RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 32 of 182




estate. In examining requests for interim relief under this rule, courts apply the same business

judgment standard applicable to other business decisions. See, e.g., In re Simasko, 47 B.R. 444,

449 (Bankr. D. Colo. 1985); see also In re Ames Dep’t Stores, 115 B.R. at 38. After the 14-day

period, the request for financing is not limited to those amounts necessary to prevent disruption

of the debtor’s business, and the debtor is entitled to borrow those amounts that it believes are

prudent to the operation of its business. See, e.g., Simasko, 47 B.R. at 449; Ames Dep’t Stores,

115 B.R. at 36.

         44.       Pursuant to Rule 4001(c) of the Bankruptcy Rules, the Debtors respectfully

request that this Court conduct a preliminary hearing on the Motion and authorize the Debtors

from the entry of the Interim DIP Order until the Final Hearing to obtain access to up to $17.5

million of the DIP Notes (the “Initial Availability”) upon the date of entry of the Interim DIP

Order to avoid immediate and irreparable harm to the Debtors’ estates pending a final hearing on

the Motion. Unless the DIP Facility is approved on an interim basis as requested, the Debtors

will not have sufficient liquidity to bridge to a final hearing and the Debtors’ estates would

thereby be severely negatively impacted.

                                 SCHEDULING FINAL HEARING

         45.       The Debtors respectfully request that the Court schedule the Final Hearing on the

same date to consider confirmation of the Plan, and set a deadline to object to entry of the Final

DIP Order as set forth in the proposed Interim DIP Order.

            WAIVER OF BANKRUPTCY RULES 4001(a)(3), 6004(a), AND 6004(h)

         46.       To implement the foregoing successfully, the Debtors request that the Court find

that notice of the Motion is adequate under Bankruptcy Rule 6004(a) and waive the fourteen (14)

day stay of an order authorizing (i) the use, sale or lease of property under Bankruptcy Rule


                                                  32

RLF1 25769477v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 33 of 182




6004(h) and (ii) a modification of the automatic stay under Bankruptcy Rule 4001(a)(3).

Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use, sale, or lease of property

other than cash collateral is stayed until the expiration of fourteen (14) days after entry of the

order, unless the court orders otherwise.”       Fed. R. Bankr. P. 6004(h).      Bankruptcy Rule

4001(a)(3) provides that “[an] order granting a motion for relief from an automatic stay made in

accordance with Rule 4001(a)(1) is stayed until the expiration of 14 days after the entry of the

order, unless the court orders otherwise.” Fed. R. Bankr. P. 4001(a)(1). The Debtors have an

immediate need for access to liquidity to, among other things, continue the operation of their

business, maintain important relationships with customers, meet payroll for their employees, and

otherwise satisfy their working capital and operational needs, all of which are required to

preserve and maintain the Debtors’ going concern value for the benefit of all parties-in-interest.

As explained above and in the Messer Declaration, access to the DIP Proceeds under the DIP

Facility is essential to prevent irreparable damage to the Debtors’ estates. Accordingly, ample

cause exists to find the notice requirements of Bankruptcy Rule 6004(a) have been satisfied and

to grant a waiver of the fourteen (14) day stay under Bankruptcy Rules 4001(a)(3) and 6004(h).

                                             NOTICE

         47.       Notice of this Motion has been provided to the following parties, or, in lieu

thereof, their counsel: (i) the U.S. Trustee; (ii) counsel to the Ad Hoc Group of Bondholders;

(iii) each of the Debtors’ 30 largest unsecured creditors (on a consolidated basis); (iv) the

Internal Revenue Service; (v) the United States Attorney’s Office for the District of Delaware;

(vi) any such other party entitled to notice pursuant to Local Bankruptcy Rule 9013-1(m); and

(vii) any such other party entitled to receive notice pursuant to Bankruptcy Rule 2002. The




                                                 33

RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 34 of 182




Debtors submit that, in view of the facts and circumstances, such notice is sufficient and no other

or further notice need be provided.

                                       NO PRIOR REQUEST

         48.       No previous request for the relief sought herein has been made by the Debtors to

this Court or any other court.




                                                  34

RLF1 25769477v.1
               Case 21-11109-JKS        Doc 14    Filed 08/02/21    Page 35 of 182




                                          CONCLUSION

                   WHEREFORE, for the reasons set forth herein, the Debtors respectfully request

that the Court grant the relief requested in this Motion, the DIP Order, and such other and further

relief as is just and proper.

Dated: August 2, 2021


Respectfully submitted,


/s/Mark D. Collins


RICHARDS, LAYTON & FINGER, P.A.                   WHITE & CASE LLP
Mark D. Collins (No. 2981)                        John K. Cunningham (pro hac vice pending)
John H. Knight (No. 3848)                         Richard S. Kebrdle (pro hac vice pending)
Brendan J. Schlauch (No. 6115)                    Amanda A. Parra Criste (pro hac vice pending)
Megan E. Kenney (No. 6426)                        200 South Biscayne Boulevard, Suite 4900
One Rodney Square                                 Miami, FL 33131
920 North King Street                             Telephone: (305) 371-2700
Wilmington, DE 19801                              jcunningham@whitecase.com
Telephone: (302) 651-7700                         rkebrdle@whitecase.com
Facsimile: (302) 651-7701                         aparracriste@whitecase.com
collins@rlf.com
knight@rlf.com                                    Philip M. Abelson (pro hac vice pending)
schlauch@rlf.com                                  John J. Ramirez (pro hac vice pending)
kenney@rlf.com                                    Brett L. Bakemeyer (pro hac vice pending)
                                                  1221 Avenue of the Americas
Proposed Co-Counsel to Debtors and                New York, NY 10020
Debtors in Possession                             Telephone: (212) 819-8200
                                                  philip.abelson@whitecase.com
                                                  john.ramirez@whitecase.com
                                                  brett.bakemeyer@whitecase.com

                                                  Proposed Co-Counsel to Debtors and
                                                  Debtors in Possession




RLF1 25769477v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 36 of 182




                                     EXHIBIT A

                              Proposed Interim DIP Order




RLF1 25769477v.1
               Case 21-11109-JKS            Doc 14       Filed 08/02/21       Page 37 of 182




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
In re
                                                                Case No. 21-[____] ( )
Alpha Latam Management, LLC, et al.,1
                                                                (Joint Administration Requested)

                                       Debtors.
                                                                Re: Docket No. [●]


    INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
     FINANCING AND GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
               CLAIMS, (II) SCHEDULING A FINAL HEARING AND
                       (III) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of Alpha Latam Management, LLC and its affiliated

debtors (the “Debtors”) for entry of an order pursuant to sections 105, 362, 363 and 364 of title

11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”)

and Rules 2002-1, 4001-2, 9006-1 and 9013-1 of the Local Rules of Bankruptcy Practice and

Procedures for the District of Delaware (the “Local Rules”) (i) authorizing the Debtors to obtain

secured postpetition financing on a superpriority basis and granting liens and superpriority

administrative claims, (ii) scheduling a final hearing, and (iii) granting related relief, the Debtors

sought, among other things the following relief:

               (i)        the Court’s authorization, pursuant to section 364 of the Bankruptcy Code,

for Alpha Capital, S.A.S. (“Alpha Capital”) and AlphaDebit, S.A. de C.V. (“AlphaDebit” and,


1
         The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number in
their applicable jurisdiction of incorporation, are as follows: Alpha Latam Management, LLC (4610); Acsa Atento
S.A.S. (766-6); Alpha Capital S.A.S. (717-5); AlphaCredit Latam S.A.S. (326-5); AlphaCredit Sudamérica, S. de
R.L. (72 87); AlphaDebit, S.A. de C.V. (3FI4); and Vive Créditos Kusida S.A.S. (013-4). Alpha Latam
Management, LLC’s registered address is 1209 N Orange Street, Wilmington, DE 19801. The main address of the
other Debtors is Carrera 14 No. 94 – 81, Bogotá, Colombia.




RLF1 25769469v.1
               Case 21-11109-JKS            Doc 14        Filed 08/02/21      Page 38 of 182




together with Alpha Capital, the “DIP Borrowers”) to obtain a debtor-in-possession financing

facility (the “DIP Facility”), and for each of the other Debtors other than the DIP Borrowers (the

“DIP Guarantors” and, together with the DIP Borrowers, the “DIP Obligors”) to enter into

guarantees (the “DIP Guarantees”), pursuant to which the DIP Guarantors shall

unconditionally, on a joint and several basis, guarantee, the DIP Facility, consisting of a term

loan credit facility pursuant to the Senior Secured Super-priority Debtor-in-Possession Note

Purchase Agreement attached hereto as Exhibit A (as the same may be amended, supplemented,

restated or otherwise modified from time to time in accordance with its terms, and including the

exhibits and schedules, the “DIP Note Purchase Agreement”2 and, collectively with this order

(the “Interim Order”), the Final Order (as defined below), the DIP Budget (as defined below), a

definitive New York law governed security agreement, a Colombian law security agreement and

all other agreements, documents and instruments delivered or executed in connection therewith,

in each case as amended, restated, supplemented or otherwise modified from time to time and

which will be in form and substance acceptable to the Majority DIP Note Purchasers (defined

below), acting reasonably (the “DIP Loan Documents”), provided by UMB Bank, as

administrative agent (in such capacity, the “DIP Agent”), and the purchasers thereunder (in such

capacity, together with any successors and assigns permitted under the DIP Note Purchase

Agreement, the “DIP Note Purchasers” and, together with the DIP Agent, the “DIP Secured

Parties”), which shall be available, subject to the terms and conditions set forth in this Interim

Order and the other DIP Loan Documents, (1) during the period (the “Interim Period”) from the

date hereof through and including the earlier to occur of (x) the date of entry of the Final Order

2
         The DIP Note Purchase Agreement attached hereto as Exhibit A does not include the exhibits or schedules
thereto. Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the DIP
Note Purchase Agreement.



                                                      2

RLF1 25769469v.1
               Case 21-11109-JKS      Doc 14       Filed 08/02/21   Page 39 of 182




by this Court and (y) the Termination Date (as defined below), in a single draw in principal

amount not to exceed $17,500,000 (the “Initial DIP Term Loan”) and (2) upon entry of the

Final Order, in an aggregate principal amount not to exceed $45,000,000, inclusive of the

principal amount of the Initial DIP Term Loan (together with all other financial accommodations

and extensions of credit under the DIP Facility, the “DIP Extensions of Credit”);

              (ii)    the Court’s authorization for the Debtors to execute the DIP Note

Purchase Agreement and the other DIP Loan Documents to which they are party and to perform

such other and further acts as may be necessary or appropriate in connection therewith;

             (iii)    the Court’s authorization for the Debtors to use DIP Extensions of Credit

(A) in accordance with the rolling cash forecast in form, scope and substance acceptable to the

Majority DIP Note Purchasers, for a period of thirteen (13) weeks beginning on the Petition Date

attached hereto as Exhibit B (as updated every four (4) weeks after the Petition Date in

accordance with the terms of the DIP Loan Documents, including the requirement that the

Majority DIP Note Purchasers consent to any modifications to the DIP Budget and any updated

version of the DIP Budget, the “DIP Budget”), including any variances permitted under the DIP

Note Purchase Agreement (the “Permitted Variances”) and (B) in accordance with all other

DIP Loan Documents;

             (iv)     the Court’s authorization to grant to the DIP Agent, for the benefit of the

DIP Note Purchasers, in respect of the DIP Obligations (as defined below), (A) a superpriority

administrative claim pursuant to section 364(c)(1) of the Bankruptcy Code over any and all

administrative expenses of any kind or nature subject and subordinate only to the payment of the

Carve-Out and (B) liens on and security interests in all assets and property of the Debtors (now




                                               3

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14       Filed 08/02/21   Page 40 of 182




owned or hereafter acquired), pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy

Code, in each case as, and to the extent, set forth below;

              (v)        the modification or waiver by the Court of the automatic stay imposed by

section 362 of the Bankruptcy Code and any other applicable stay (including under Bankruptcy

Rule 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)) to the

extent necessary to implement and effectuate the terms and provisions of the DIP Facility, this

Interim Order and the other DIP Loan Documents and to provide for the immediate effectiveness

of this Interim Order;

             (vi)        the scheduling by the Court of an interim hearing (the “Interim

Hearing”) to consider entry of this Interim Order;

             (vii)       the scheduling by the Court of a final hearing (the “Final Hearing”) to

consider entry of an order (the “Final Order” and the Interim Order and the Final Order, as

applicable, the “DIP Orders”) granting the relief requested in the Motion on a final basis and

approving the form of notice with respect to the Final Hearing and the transactions contemplated

by the Motion; and

            (viii)       approval of this Interim Order and the Final Order.

         The Court having found that it has jurisdiction to consider the Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012 (Sleet, C.J.); and consideration of the Motion and the Interim Hearing and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper

notice of the Motion and the Interim Hearing having been provided under the circumstances and


                                                 4

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14       Filed 08/02/21    Page 41 of 182




in accordance with the Bankruptcy Rules and the Local Rules; and it appearing that no other or

further notice need be provided; and the Interim Hearing having been held to consider the relief

requested in the Motion; and upon consideration of the First Day Declaration, the Declaration of

Marcelo Messer in Support of the Debtors’ Motion (i) Authorizing the Debtors to Obtain

Postpetition Financing and Granting Liens and Superpriority Administrative Claims, (ii)

Scheduling a Final Hearing, and (iii) Granting Related Relief, and the record of the Interim

Hearing; and the Court having found and determined that (A) the relief sought in the Motion is

necessary to avoid immediate and irreparable harm to the Debtors and their estates, as

contemplated by Bankruptcy Rule 6003, and is in the best interests of the Debtors, their estates,

their creditors, their stakeholders, and all other parties-in-interest, and essential for the continued

operation of the Debtors’ businesses and the preservation of the value of the Debtors’ assets and

(B) that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and after due deliberation and consideration, and for good and sufficient cause

appearing therefor,

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:

         A.        Petition Date. On August 1, 2021 (the “Petition Date”), the Debtors filed

voluntary petitions under Chapter 11 of the Bankruptcy Code (the “Cases”) with the United

States Bankruptcy Court for the District of Delaware (the “Court”).               The Debtors have

continued in the management and operation of their businesses and properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in the Cases.

         B.        Jurisdiction and Venue. The Court has jurisdiction over these proceedings,

pursuant to 28 U.S.C. § 1334. Consideration of the Motion constitutes a core proceeding under

                                                 5

RLF1 25769469v.1
               Case 21-11109-JKS         Doc 14       Filed 08/02/21   Page 42 of 182




28 U.S.C. § 157(b)(2). Venue for the Cases and the proceedings on the Motion is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

         C.        Notice. The Debtors have represented that notice of the Interim Hearing and the

relief requested in the Motion has been provided by the Debtors, to: (i) the Office of the United

States Trustee for the District of Delaware; (ii) counsel to the Ad Hoc Group; (iii) each of the

Debtors’ 30 largest unsecured creditors (on a consolidated basis); (iv) Internal Revenue Service;

(v) the United States Attorney’s Office for the District of Delaware; (vi) any such other party

entitled to notice pursuant to Local Rule 9013-1(m); and (vii) any such other party entitled to

receive notice pursuant to Bankruptcy Rule 2002. Under the circumstances, such notice of the

Interim Hearing and the relief requested in the Motion constitutes due, sufficient and appropriate

notice and complies with section 102(1) of the Bankruptcy Code, Bankruptcy Rules 2002 and

4001(b) and (c) and the Local Rules and no other or further notice of the Motion with respect to

the relief requested at the Interim Hearing or the entry of this Interim Order shall be required.

         D.        Immediate Need for Postpetition Financing.          The Debtors have requested

immediate entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2).

Good cause has been shown for entry of this Interim Order. An immediate need exists for the

Debtors to obtain the DIP Financing in order to continue operations, to satisfy in full the costs

and expenses of administering these Cases and to preserve the value of their estates. The ability

of the Debtors to finance their operations, to preserve and maintain the value of the Debtors’

assets and to maximize the return for all creditors requires the availability of the DIP Facility. In

the absence of the availability of such funds and liquidity in accordance with the terms hereof,

the continued operation of the Debtors’ businesses would not be possible and serious and

irreparable harm to the Debtors and their estates and creditors would occur. Thus, the ability of


                                                  6

RLF1 25769469v.1
                 Case 21-11109-JKS      Doc 14       Filed 08/02/21   Page 43 of 182




the Debtors to preserve and maintain the value of the assets and maximize the return for creditors

requires the availability of working capital from the DIP Facility.

         E.        No Credit Available on More Favorable Terms. The DIP Note Purchasers

have agreed to extend credit solely on the terms set forth in this Interim Order and the other DIP

Loan Documents. The Debtors have been unable to obtain unsecured credit allowable as an

administrative expense under section 503 of the Bankruptcy Code, or other sufficient financing

under sections 364(c) of the Bankruptcy Code, on more favorable terms than those set forth in

this Interim Order. A loan facility in the amount provided by the DIP Loan Documents is not

available to the Debtors without granting the DIP Agent, for the benefit of the DIP Note

Purchasers, superpriority claims, liens, and security interests, pursuant to sections 364(c)(1),

364(c)(2), and 364(c)(3) of the Bankruptcy Code, as provided in this Interim Order and the DIP

Loan Documents.

         F.        Debtors’ Acknowledgments and Stipulations. Without prejudice to the rights

of any other party in interest, the Debtors admit, stipulate and agree that:

          (i)      Necessary Approvals. No authorization or approval or other action by, and no

notice to or filing with, any governmental authority or regulatory body, except for the

Bankruptcy Court, is required for the due execution, delivery and performance by any Debtor of

the DIP Note Documents.

          (ii)     DIP Liens and Obligations.        Until such time as all DIP Obligations are

indefeasibly paid in full in cash, the Debtors shall not in any way prime or seek to prime (or

otherwise cause to be subordinated in any way) the DIP Liens (as defined below) by offering a

subsequent lender or any party-in-interest a superior or pari passu lien or claim pursuant to

section 364(d) of the Bankruptcy Code or otherwise, except with respect to (a) prior payment of


                                                 7

RLF1 25769469v.1
                 Case 21-11109-JKS        Doc 14       Filed 08/02/21   Page 44 of 182




the Carve-Out and (b) the Permitted Prior Liens. Until such time as all DIP Obligations are

indefeasibly paid in full in cash, the Debtors shall not in any way or at any time permit to exist

an administrative expense claim against the Debtors of any kind or nature whatsoever, including,

without limitation, claims for any administrative expenses of the kind specified in, or arising or;

ordered under sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1113 and 1114

of the Bankruptcy Code, that is superior to or pari passu with the DIP Superpriority Claim (as

defined below) provided herein, except with respect to prior payment of the Carve-Out.

         (iii)     Cash Collateral.        For purposes of this Interim Order, the term “Cash

Collateral” shall mean all cash and cash equivalents of the Debtors constituting DIP Collateral

(as defined below), whenever or wherever acquired, and the proceeds of all DIP Collateral

whether existing on the Petition Date, arising pursuant to this Interim Order or otherwise and

shall include, without limitation:

                      a. all cash proceeds arising from the collection, sale, lease or other

                           disposition, use or conversion of any DIP Collateral, whether such

                           property existed as of the commencement of these Chapter 11 Cases or

                           arose or was generated thereafter;

                      b.   all of the respective deposits, refund claims and rights in retainers of the

                           Debtors constituting DIP Collateral; and

                      c. the proceeds of any sale of DIP Collateral.

The Debtors’ use of Cash Collateral shall be subject to the terms of this Interim Order.

         G.        Use of Proceeds of the DIP Facility and DIP Collateral. The Debtors require

the proceeds of the DIP Facility (i) for working capital and general corporate purposes, including

for AlphaDebit and Alpha Capital to on-lend to certain non-Debtor Mexican affiliates of the


                                                   8

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14       Filed 08/02/21   Page 45 of 182




Debtors (the “Mexican Affiliates”), pursuant to an intercompany working capital facility

effectuated prepetition (the “Intercompany Facility”), which is secured by the Mexican

Affiliates’ unencumbered loan portfolio and other assets, (ii) to pay fees and expenses incurred

by the DIP Note Purchasers in connection with the DIP Loan Documents as provided therein,

(iii) to pay restructuring costs and Professional Fees (as defined below) of the Debtors relating

solely to the Debtors, and (iv) for other purposes as provided in and subject to the terms of the

DIP Note Purchase Agreement and subject to compliance with the DIP Budget and the Permitted

Variances. All loan proceeds of the DIP Facility and the DIP Collateral (net of any amounts

used to pay fees, costs and expenses payable under this Interim Order) shall be used and/or

applied by the Debtors in accordance with the terms and conditions of this Interim Order, the

DIP Budget (subject to the Permitted Variances) and the other DIP Loan Documents.

         H.        Extension of Financing. The DIP Secured Parties have indicated a willingness

to provide financing to the Debtors in accordance with the DIP Note Purchase Agreement and

the other DIP Loan Documents (including the conditions precedent set forth therein) and subject

to: (i) the entry of this Interim Order, with respect to the Initial DIP Term Loan, and the Final

Order; (ii) the applicable Debtors being authorized to perform under the Intercompany Facility;

(iii) satisfaction of the closing conditions set forth in the DIP Loan Documents; and (iv) findings

by this Court that such financing is essential to the Debtors’ estates, that the DIP Secured Parties

are extending credit to the Debtors pursuant to the DIP Loan Documents and this Interim Order

in good faith, and that the DIP Agent’s and DIP Note Purchasers’ claims, superpriority claims,

security interests and liens and other protections granted pursuant to this Interim Order and the

DIP Loan Documents will have the protections provided by section 364(e) of the Bankruptcy

Code.


                                                 9

RLF1 25769469v.1
                Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 46 of 182




         J.        Fair Consideration and Reasonably Equivalent Value. Each of the Debtors

has received and will receive fair and reasonable consideration in exchange for access to the DIP

Facility and all other financial accommodations provided under the DIP Loan Documents and

this Interim Order. The terms of the DIP Loan Documents are fair and reasonable, reflect the

Debtors’ exercise of prudent business judgment consistent with their fiduciary duties and are

supported by reasonably equivalent value and fair consideration.

         I.        Business Judgment and Good Faith Pursuant to Section 364(e).

               (i)        The terms and conditions of the DIP Facility, including, without

limitation, the interest rates and fees owed thereunder are fair, reasonable, and the best available

under the circumstances, reflect the Debtors’ exercise of prudent business judgment, and are

supported by reasonably equivalent value and consideration;

              (ii)        the DIP Facility was negotiated in good faith and at arm’s length among

the Debtors and the DIP Secured Parties; and

              (iii)       the use of the proceeds to be extended under the DIP Facility will be so

extended in good faith and for valid business purposes and uses, as a consequence of which the

DIP Secured Parties is entitled to the protection and benefits of section 364(e) of the Bankruptcy

Code and the DIP Agents and the DIP Note Purchasers (and the successors and assigns thereof)

shall be entitled to the full protection of section 364(e) of the Bankruptcy Code in the event that

this Interim Order or any provision hereof is vacated, reversed or modified, on appeal or

otherwise.

         J.        Relief Essential; Best Interest. The relief requested in the Motion (and provided

in this Interim Order) is necessary, essential and appropriate for the continued operation of the

Debtors’ businesses and the management and preservation of the Debtors’ assets and property. It


                                                  10

RLF1 25769469v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 47 of 182




is in the best interest of the Debtors’ estates that the Debtors be allowed to enter into the DIP

Facility and incur the DIP Obligations as contemplated herein.

         K.        Permitted Priority Liens. Nothing herein shall constitute a finding or ruling by

this Court that any alleged Permitted Prior Lien is valid, senior, enforceable, prior, perfected or

non-avoidable. Moreover, nothing herein shall prejudice the rights of any party-in-interest,

including, but not limited to, the Debtors, the DIP Agent, the DIP Note Purchasers, or a

Committee (if any) to challenge the validity, priority, enforceability, seniority, avoidability,

perfection or extent of any alleged Permitted Prior Lien. The right of a seller of goods to reclaim

such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien and is

expressly subject to the DIP Liens (as defined herein).

         NOW, THEREFORE, on the Motion of the Debtors and the record before this Court

with respect to the Motion, including the record made during the Interim Hearing, and good and

sufficient cause appearing therefor,

         IT IS ORDERED that:

         1.        Motion Granted. The Motion is granted on an interim basis in accordance with

the terms and conditions set forth in this Interim Order. Any objections to the Motion with

respect to entry of this Interim Order, to the extent not withdrawn, waived or otherwise resolved,

and all reservation of rights included therein, are hereby denied and overruled on the merits.

This Interim Order shall become effective immediately upon its entry.

         2.        DIP Facility.

                   (a)    DIP Obligations. The Debtors are expressly and immediately authorized

and empowered to enter into the DIP Facility and to incur and to perform the DIP Obligations in

accordance with and subject to this Interim Order, the DIP Budget (subject to the Permitted


                                                  11

RLF1 25769469v.1
               Case 21-11109-JKS     Doc 14        Filed 08/02/21   Page 48 of 182




Variances) and the other DIP Loan Documents, to execute and/or deliver all DIP Loan

Documents and all other related instruments, certificates, agreements and documents, and to take

all actions which may be reasonably required or otherwise necessary for the performance by the

Debtors under the DIP Facility, including the creation and perfection of the DIP Liens described

and provided for herein. The Debtors are hereby authorized to pay all principal, interest, fees

and expenses, indemnities and other amounts described herein and in the other DIP Loan

Documents as such shall accrue and become due hereunder or thereunder, including, without

limitation, the reasonable and documented fees and expenses of the attorneys and financial and

other advisors and consultants of the DIP Secured Parties as, and to the extent, provided for

herein, the DIP Budget (subject to the Permitted Variances) and in the other DIP Loan

Documents (collectively, all loans, advances, extensions of credit, financial accommodations,

fees, expenses and other liabilities and obligations (including indemnities and similar

obligations) in respect of DIP Extensions of Credit, the DIP Facility and the DIP Loan

Documents, the “DIP Obligations”); provided that the payment of any invoices of the DIP

Secured Parties’ professionals for fees and expenses incurred after entry of this Interim Order

shall be subject to the notice and objection provisions of paragraph 14(b) hereof. The DIP Loan

Documents and all DIP Obligations shall represent, constitute and evidence, as the case may be,

valid and binding obligations of the Debtors, enforceable against the Debtors, their estates and

any successors thereto in accordance with their terms. No obligation, payment, transfer or grant

of security under the DIP Loan Documents as approved under this Interim Order shall be stayed,

restrained, voided, voidable or recoverable under the Bankruptcy Code or under any applicable

non-bankruptcy law, or subject to any defense, reduction, setoff, recoupment or counterclaim.




                                              12

RLF1 25769469v.1
               Case 21-11109-JKS          Doc 14        Filed 08/02/21   Page 49 of 182




                   (b)    Authorization to Borrow. In order to continue to operate their business

and preserve the value of their assets, subject to the terms and conditions of this Interim Order

and the other DIP Loan Documents (including the DIP Budget), the DIP Borrowers are hereby

authorized to borrow under the DIP Facility during the Interim Period in a single draw of

$17,500,000.

                   (c)    DIP Budget.

                          (I)    The Debtors have delivered the DIP Budget to the DIP Secured

                   Parties. The DIP Budget shall at all times be in form, scope and substance

                   reasonably satisfactory to the Majority DIP Note Purchasers. The Debtors shall

                   provide updates to the DIP Budget at least once every four (4) weeks, in

                   accordance with the terms of the DIP Loan Documents; provided that any change

                   in any updated DIP Budget from the prior DIP Budget shall be in form and

                   substance satisfactory to the Majority DIP Note Purchasers in their sole

                   discretion. The Debtors shall also provide (i) a report to the DIP Agent certified

                   by the chief financial officer of the Borrowers or the Colombian Chief

                   Restructuring Officer (the “Colombian CRO”) showing actual cash receipts and

                   disbursements for the immediately two (2) preceding weeks, noting all variances

                   on a line item basis from amounts set forth in the DIP Budget for such period, and

                   explanations for all material variances (the “DIP Budget Variance Report”) and

                   (ii) additional customary reporting to be agreed among the Borrowers and the DIP

                   Note Purchasers. Funds borrowed under the DIP Credit Agreement and Cash

                   Collateral used as permitted under this Interim Order, as well as other cash held

                   by the Debtors, shall be used by the Debtors in accordance with the DIP Budget


                                                   13

RLF1 25769469v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 50 of 182




                   (subject to the Permitted Variances), the DIP Loan Documents and this Interim

                   Order. The consent of the Majority DIP Note Purchasers to any DIP Budget shall

                   not be construed as a commitment to provide DIP Extensions of Credit or to

                   permit the use of Cash Collateral (subject to the Carve-Out) after the occurrence

                   of the Termination Date, regardless of whether the aggregate funds shown on the

                   DIP Budget have been expended.

                          (II)    Any amendments, supplements or modifications to the DIP Budget

                   must be consented to in writing (which may be provided by an e-mail from

                   counsel) by the Majority DIP Note Purchasers, in their sole discretion in

                   accordance with the DIP Note Purchase Agreement, prior to the implementation

                   thereof and shall not require further notice, hearing, or court order; provided,

                   however, that the Debtors will provide written notice of any such amendment,

                   supplement or modification to the Committee (if any).

                          (III)   The DIP Secured Parties (i) may assume the Debtors will comply

                   with the DIP Budget (subject to the Permitted Variances), (ii) shall have no duty

                   to monitor such compliance and (iii) shall not be obligated to pay (directly or

                   indirectly from the DIP Collateral) any unpaid expenses incurred or authorized to

                   be incurred pursuant to any DIP Budget. All advances and extensions of credit

                   shall be based upon the terms and conditions of the DIP Loan Documents, as the

                   same may be amended or modified from time to time. The DIP Agent and the DIP

                   Note Purchasers are relying, in part, upon the Debtors’ agreement to comply with

                   the DIP Budget (subject to the Permitted Variances) as provided in the DIP Credit

                   Agreement, the other DIP Loan Documents, and this Interim Order in determining


                                                  14

RLF1 25769469v.1
               Case 21-11109-JKS          Doc 14        Filed 08/02/21   Page 51 of 182




                   to enter into the postpetition financing arrangements provided for in this Interim

                   Order.

                   (d)      DIP Collateral.   As used herein, “DIP Collateral” shall mean with

respect to any DIP Obligor, all real and personal property of such DIP Obligor, including,

without limitation: (a) all cash, money, cash equivalents, deposit accounts, securities accounts,

accounts, other receivables, chattel paper, contract rights, goods and inventory (wherever

located), instruments, documents, securities (whether or not marketable) and investment property

(including, without limitation, all of the issued and outstanding capital stock of each of its

subsidiaries), furniture, fixtures, equipment, franchise rights, trade names, trademarks,

servicemarks, copyrights, patents, intellectual property, general intangibles of any kind, rights to

the payment of money (including, without limitation, tax refunds and any other extraordinary

payments, supporting obligations, guarantees, letter of credit rights, commercial tort claims,

causes of action and all substitutions, books and records related to the foregoing, and accessions,

loan assets and shares of the Debtors, rights under the Intercompany Facility, unencumbered

performing and non-performing and written-off loan assets and government receivables in

Colombia, and the equity interests owned by the Debtors, and proceeds (as defined in the

Uniform Commercial Code (“UCC”)) of the foregoing, wherever located, including insurance or

other proceeds); (b) all owned real property, all leased real property, all rents and leases from

any real property interests, and all other proceeds of real property; (c) subject to the entry of a

Final Order, the proceeds of any avoidance actions brought pursuant to sections 502(d), 544,

545, 547, 548, 549 (except as set forth in clause (d) below), 551, 553(b), 732(2) or 742(2) of the

Bankruptcy Code; (d) subject to entry of a Final Order, the proceeds of any avoidance actions

brought pursuant to section 549 of the Bankruptcy Code to recover any post-petition transfer of


                                                   15

RLF1 25769469v.1
               Case 21-11109-JKS       Doc 14        Filed 08/02/21   Page 52 of 182




the DIP Collateral or post-petition transfer of proceeds of the DIP Notes and (e) subject to the

entry of a Final Order, the Debtors’ rights under section 506(c) of the Bankruptcy Code and the

proceeds thereof; provided that DIP Collateral shall not include (i) property that cannot be

subject to liens pursuant to applicable law, rule, contract or regulation or restrictions of contract

existing on the Termination Date or the time of entry of such contract (other than to the extent

such restriction is ineffective under the UCC or other applicable law); (ii) avoidance actions

brought pursuant to claims and causes of action under sections 502(d), 544, 545, 547, 548, 549,

551, 553(b), 732(2) or 742(2) of the Bankruptcy Code; (iii) any funds held in escrow as a deposit

in connection with a bid under the Bid Procedures Order until such deposit is applied in

connection with consummating a sale; and (iv) other excluded property as set forth in the DIP

Loan Documents. For the avoidance of doubt, the DIP Collateral shall include all the foregoing

rights, property, claims, and interests, without regard as to whether such rights, property, claims,

and interests came into the Debtors’ estates, or otherwise arose, after the Petition Date.

                   (e)   Valid and Binding Obligations. All DIP Obligations shall constitute

valid, binding, and nonavoidable obligations of each of the Debtors, enforceable against each of

them and each of their successors and assigns, in accordance with their terms and the terms of

this Interim Order, and no obligation, payment, transfer, or grant of a lien or security interest

under the DIP Loan Documents or this Interim Order shall be stayed, restrained, voidable, or

recoverable under the Bankruptcy Code or under any applicable law (including, without

limitation, under section 502(d) of the Bankruptcy Code) or subject to any avoidance, reduction,

set off, offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

counterclaims, cross-claims, defenses, or any other challenges under the Bankruptcy Code or any

applicable law or regulation by any person or entity.


                                                16

RLF1 25769469v.1
               Case 21-11109-JKS          Doc 14        Filed 08/02/21   Page 53 of 182




                   (f)    DIP Liens. Effective immediately upon the entry of this Interim Order,

and subject and subordinate to the Carve-Out, as set forth more fully in this Interim Order, the

DIP Agent for the ratable benefit of the DIP Secured Parties is hereby granted the following

security interests and liens, which shall immediately be valid, binding, perfected, continuing,

enforceable and non-avoidable (all liens and security interests granted to the DIP Agent for the

benefit of the DIP Secured Parties pursuant to this Interim Order, any Final Order and the other

DIP Loan Documents, the “DIP Liens”):

                          (I)     pursuant to section 364(c)(2) of the Bankruptcy Code, valid,

                   binding, continuing, enforceable, fully perfected first priority senior security

                   interests in and liens upon all DIP Collateral, whether existing on the Petition

                   Date or thereafter acquired, that is not otherwise subject to valid, perfected and

                   non-avoidable liens that were in existence immediately prior to the Petition Date

                   or that are perfected as permitted by Section 546(b) of the Bankruptcy Code (the

                   “Permitted Prior Liens”), subject and junior to the Carve-Out; and

                          (II)    pursuant to section 364(c)(3) of the Bankruptcy Code, valid,

                   binding, continuing, enforceable, fully perfected security interests and liens upon

                   DIP Collateral that is subject to Permitted Prior Liens, which security interests

                   and liens shall be subject and junior to the Prior Permitted Liens and the Carve-

                   Out.

                   (g)    Effectiveness of DIP Liens.            The DIP Liens shall be effective

immediately upon the entry of this Interim Order and shall not at any time be made subject or

subordinated to, or made pari passu with, any other lien, security interest or claim existing as of




                                                   17

RLF1 25769469v.1
               Case 21-11109-JKS       Doc 14        Filed 08/02/21   Page 54 of 182




the Petition Date, or created under sections 363 or 364 of the Bankruptcy Code or otherwise,

other than (i) the Permitted Prior Liens and (ii) prior payment of the Carve-Out.

                   (h)   Superpriority Administrative Claim Status. The DIP Obligations shall,

pursuant to section 364(c)(1) of the Bankruptcy Code, at all times constitute (without the need to

file a proof of claim or to take any further action or file any further document or pleading with

the Bankruptcy Court or another court or governmental office) an allowed superpriority

administrative expense claim (the “DIP Superpriority Claim”) of the DIP Agent for the benefit

of the DIP Secured Parties against each of the Debtors’ estates with priority over any and all

other obligations, liabilities, and indebtedness of the Debtors, whether now existing or hereafter

arising or incurred, of any kind whatsoever, including any and all administrative expenses or

other claims of the Debtors of the kind specified in or arising under sections 105, 326, 328, 330,

331, 503(b), 507, 546(c), 726, 1114, but shall in any event be subject and subordinate to the

Carve-Out. The DIP Superpriority Claim granted in this paragraph shall be subject and

subordinate in priority of payment only to prior payment of the Carve-Out. Except as referenced

in this Interim Order, no other superpriority claims shall be granted or allowed in these Cases or

in any Successor Case(s). The DIP Superpriority Claim shall be senior in all respects to any

other superpriority claims granted in these Cases.

                   (i)   DIP Proceeds Account. Any and all DIP Extensions of Credit shall be

deposited into an account of the Debtors designated for the purpose of holding loan proceeds of

the DIP Facility (the “DIP Proceeds Account”). The DIP Agent, for the ratable benefit of the

DIP Secured Parties, shall hereby be granted a valid, enforceable, fully perfected and non-

avoidable lien on the DIP Proceeds Account. Disbursements from the DIP Proceeds Account

shall be made solely in accordance with this Interim Order and the other DIP Loan Documents.


                                                18

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 55 of 182




         3.        Authorization to Use Proceeds of DIP Facility.        Subject to the terms and

conditions of this Interim Order and the other DIP Loan Documents, the Debtors are authorized

during the Interim Period to use proceeds of the DIP Facility in the amounts and for the line item

expenditures set forth in the DIP Budget, including for on-lending and performing their other

obligations under the Intercompany Facility; provided that any amounts recovered by

AlphaDebit under the Intercompany Facility shall be transferred as soon as commercially

practicable to Alpha Capital. The DIP Budget may only be amended, supplemented, modified,

restated, replaced, or extended in accordance with the DIP Loan Documents, and in such case

without further order of the Court, and in all cases, subject to the prior written consent (which

may be provided by e-mail from counsel) of the Majority DIP Note Purchasers, in their sole

discretion in accordance with the DIP Note Purchase Agreement. Notwithstanding anything

herein to the contrary, subject only to the Debtors’ rights under paragraph 12 hereof and the

Carve-Out, the Debtors’ right to request DIP Extensions of Credit or use proceeds of the DIP

Facility shall terminate on the Termination Date.

         4.        Authority to Execute and Deliver Necessary Documents.

                   (a)   Each of the Debtors is authorized to negotiate, prepare, enter into, and

deliver the DIP Loan Documents, in each case including any amendments thereto. Each of the

Debtors is further authorized to negotiate, prepare, enter into and deliver any UCC financing

statements, pledge and security agreements, deposit account control agreements, mortgages or

deeds of trust, or similar documents or agreements encumbering all of the DIP Collateral and

securing all of the Debtors’ DIP Obligations under the DIP Loan Documents, each as may be

provided for under the DIP Note Purchase Agreement or as otherwise reasonably requested by

the DIP Secured Parties.


                                                 19

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 56 of 182




                   (b)   Each of the Debtors is further authorized to (i) perform all of its

obligations under the DIP Loan Documents, and such other agreements as may be required by

the DIP Loan Documents to give effect to the terms of the financing provided for therein and in

this Interim Order, and (ii) perform all acts required under the DIP Loan Documents and this

Interim Order.

         5.        DIP Liens Perfection. This Interim Order shall be sufficient and conclusive

evidence of the validity, perfection and priority of the DIP Liens without the necessity of filing

or recording any financing statement, deed of trust, mortgage, or other instrument or document

which may otherwise be required under the law of any jurisdiction or the taking of any other

action to validate or perfect the DIP Liens or to entitle the DIP Liens to the priorities granted

herein. Notwithstanding the foregoing, the automatic stay imposed under Section 362(a) of the

Bankruptcy Code is hereby modified as necessary to permit the DIP Agent to make any filings,

deliver any notices, make recordations, perform any searches, enter into control agreements, or

take any other acts as may be necessary under state law or other applicable law or otherwise

desirable in order to protect, preserve and/or enforce (subject to paragraph 12 hereof) the

security, perfection, or priority of the DIP Liens. The Debtors shall execute and deliver to the

DIP Agent all such financing statements, mortgages, security agreements, notices and other

documents as the DIP Agent may reasonably request to evidence, confirm, validate or perfect, or

to insure the contemplated priority of the DIP Liens.

         6.        Bar of Challenges and Claims. No portion of the Carve-Out, no loan proceeds

of the DIP Facility, the DIP Collateral or DIP Extensions of Credit may be used, absent the

consent of the Majority DIP Note Purchasers, for the payment of the fees and expenses of any

person incurred (i) in investigating, challenging, or in relation to the challenge of, any of the DIP


                                                 20

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 57 of 182




Liens or DIP Obligations, or the initiation or prosecution of any claim or action against any of

the DIP Secured Parties (in such capacity), including, without limitation, any claim under

Chapter 5 of the Bankruptcy Code, or any state, local or foreign law, in respect of the DIP

Facility or (ii) in challenging any DIP Obligations or DIP Liens.

         7.        Carve-Out.

                   (a)   As used in this Interim Order, the “Carve-Out” means the sum of: (a) all

fees required to be paid to the Clerk of the Bankruptcy Court and to the Office of the U.S.

Trustee under section 1930(a)(6) of Title 28 of the United States Code; (b) all reasonable fees

and expenses up to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code;

(c) to the extent allowed at any time (including after the Carve-Out Trigger Date (as defined

below)), whether by interim order, compensation or procedural order, or otherwise, all unpaid

fees and expenses (the “Allowed Professional Fees”) incurred or accrued by persons or firms

retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the

“Debtor Professionals”) and any statutory committee (a “Committee”) appointed in the

Chapter 11 Cases pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee

Professionals” and, together with the Debtor Professionals the “Professionals”) that are incurred

on or prior to the Carve-Out Trigger Date procedural order or otherwise; and (d) (x) Allowed

Professional Fees of Debtor Professionals in an aggregate amount not to exceed $5,000,000 and

(y) if a Committee is appointed, the Allowed Professional Fees of any Committee Professionals

in an aggregate amount not to exceed $500,000, in each case, incurred on and after the first

business day following Carve Out Trigger Date to the extent allowed at any time, whether by

interim order, procedural order, or otherwise (the amounts set forth in this clause (d) being the

“Post-Carve Out Trigger Notice Cap” and collectively with the fees and expenses described in


                                                 21

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 58 of 182




clause (c), the “Professional Fees”); provided that nothing herein shall be construed to impair

the ability of any party to object to the Professional Fees. The term “Carve-Out Trigger Date”

shall mean the date on which the DIP Agent provides written notice to the Debtors and lead

counsel to the Debtors, with a copy of such notice to lead counsel for the Committee (if any) and

the U.S. Trustee (the “Carve Out Trigger Notice”), that the Carve-Out is invoked, which Carve

Out Trigger Notice shall only be delivered following the occurrence and during the continuation

of an Event of Default under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap

has been invoked.

                   (b)   After the Carve-Out Trigger Date, the DIP Secured Parties shall permit the

Debtors to use proceeds of the DIP Facility and Cash Collateral to fund the full amount of the

Carve-Out, including the Post-Carve Out Trigger Notice Cap, into a segregated account (the

“Carve-Out Reserve Account”) held by the Debtors, to be applied to the Allowed Professional

Fees and the U.S. Trustee and Clerk fees when due and payable (the “Carve-Out Segregated

Funds”); provided that with respect to Cash Collateral no more than $1 million in the aggregate,

and $500,000 in any one month shall be used to fund the Carve-Out Reserve Account prior to the

Carve-Out Trigger Date. The Carve-Out Reserve Account shall be maintained, and the funds

therein shall be held in trust for the benefit of Professionals and shall be used to pay Allowed

Professional Fees and other amounts constituting the Carve-Out prior to any and all other claims.

Any and all amounts in the Carve-Out Reserve Account shall not be subject to any cash sweep

and/or foreclosure provisions in the DIP Loan Documents and the DIP Agents shall not be

entitled to sweep or foreclose on such amounts notwithstanding any provision to the contrary in

the DIP Loan Documents.




                                                 22

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 59 of 182




                   (c)   Further, notwithstanding anything to the contrary in this Interim Order, (i)

the failure of the Carve-Out Segregated Funds to satisfy in full the Allowed Professional Fees

shall not affect the priority of the Carve-Out, and (ii) in no way shall the DIP Budget, Carve-Out,

Post-Carve-Out Trigger Notice Cap, Carve-Out Segregated Funds, or any of the foregoing be

construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

by the Debtors; provided that, for the avoidance of doubt, Professional Fees shall be a specified

line item in the DIP Budget, which DIP Budget shall be subject to Majority DIP Note Purchaser

approval as set forth herein. For the avoidance of doubt and notwithstanding anything to the

contrary in this Interim Order or the DIP Loan Documents, the Carve-Out, as provided for and

capped by this Interim Order, shall be senior to all liens and claims securing the DIP Obligations.

Notwithstanding the foregoing, the DIP Note Purchasers reserve all of their rights to challenge or

otherwise object to any of the fees or expenses sought to be approved by any of the

Professionals.

                   (d)   Without in any way limiting the Debtors’ ability to use the Carve-Out

Segregated Funds in the Carve-Out Reserve Account to pay Allowed Professional Fees and the

U.S. Trustee and Clerk fees, the residual Carve-Out Segregated Funds shall remain encumbered

by and subject to the DIP Liens. To the extent the Carve-Out Segregated Funds in the Carve-Out

Reserve Account exceed the allowed Professional Fees and the U.S. Trustee and Clerk fees, any

such remaining amounts shall be promptly returned to the DIP Agent for the benefit of the DIP

Secured Parties. Any payment of Allowed Professional Fees incurred after the delivery of a

Carve-Out Trigger Notice shall permanently reduce the Post-Carve Out Trigger Notice Cap on a

dollar-for-dollar basis.




                                                 23

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 60 of 182




         8.        Payment of Compensation. None of the DIP Agent or the DIP Note Purchasers

shall be responsible for the payment or reimbursement of any fees or disbursements of any

Debtor Professionals incurred in connection with the Cases or any Successor Cases under any

chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall be construed

to obligate the DIP Agent or the DIP Note Purchasers in any way, to pay compensation to, or to

reimburse expenses of, any Debtor Professional or to guarantee that the Debtors have sufficient

funds to pay such compensation or reimbursement. Nothing herein shall be construed as a

consent to the allowance of any professional fees or expenses of any of the Debtors or the

Committee (if any) or shall limit or otherwise affect the right of the DIP Secured Parties or any

other party in interest to object to the allowance and payment of any such fees and expenses. No

Professional’s fees shall be paid absent a Court order allowing such payment, pursuant to a fee

application on notice, or other procedure permitted by any Court order allowing interim

compensation or the payment of fees of ordinary course professionals. So long as no Event of

Default exists that has not been waived in writing, the Debtors shall be permitted to pay

compensation and reimbursement of expenses allowed by the Court and payable under sections

330 and 331 of the Bankruptcy Code or compensation procedures approved by the Court, and the

same shall not reduce the Post Carve-Out Trigger Notice Cap.

         9.        Section 506(c) Claims. Subject to the entry of the Final Order, as a further

condition of the DIP Facility, any obligation of the DIP Secured Parties to make DIP Extensions

of Credit, the Debtors (and any successors thereto or any representatives thereof, including any

trustees appointed in the Cases or any Successor Case) shall be deemed to have waived any

rights, benefits or causes of action under 506(c) of the Bankruptcy Code as they may relate to or

be asserted against the DIP Secured Parties, the DIP Liens, or the DIP Collateral. Save and


                                                 24

RLF1 25769469v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 61 of 182




except for the Carve-Out, nothing contained in this Interim Order, in the Final Order or in the

other DIP Loan Documents shall be deemed a consent by the DIP Secured Parties to any charge,

lien, assessment or claim against, or in respect of, the DIP Collateral under 506(c) of the

Bankruptcy Code or otherwise.

         10.       Disposition of DIP Collateral.        The Debtors shall not sell, transfer, lease,

encumber or otherwise dispose of any portion of the DIP Collateral, except as permitted by the

DIP Loan Documents or as approved by the Court.

         11.       Survival of Certain Provisions. In the event of the entry of any order converting

any of these Chapter 11 Cases into a case under Chapter 7 of the Bankruptcy Code or in any

other proceedings related to any of the foregoing (such cases or proceedings, “Successor

Cases”), the DIP Liens, the DIP Superpriority Claim, and the Carve-Out shall continue in these

proceedings and in any Successor Case, and such DIP Liens, DIP Superpriority Claim, and the

Carve-Out shall maintain their respective priorities as provided by this Interim Order.

Notwithstanding anything to the contrary herein, the proviso in paragraph 3 of this Interim Order

shall survive repayment or termination of the DIP Facility and will control in any Successor

Case.




                                                  25

RLF1 25769469v.1
                Case 21-11109-JKS       Doc 14        Filed 08/02/21   Page 62 of 182




          12.      Events of Default; Rights and Remedies Upon Event of Default.

                   (a)   The term “Termination Date” shall mean: the earliest to occur of

(i) forty (40) days after entry of this Interim Order (or such later date if agreed to by the DIP

Secured Parties in its sole discretion) if the Final Order has not been entered by such date, (ii) the

delivery of a Carve-Out Trigger Notice, (iii) the Maturity Date (as defined in the DIP Note

Purchase Agreement) and (iv) this Interim Order ceasing to be in full force and effect for any

reason.

                   (b)   Any automatic stay otherwise applicable to the DIP Secured Parties is

hereby modified so that, upon and after the occurrence of the Termination Date, the DIP Agent

shall, subject to subparagraph (c) of this paragraph 12, be immediately entitled to exercise all of

its rights and remedies in respect of the DIP Collateral in accordance with this Interim Order

and the other DIP Loan Documents. Immediately following the giving of notice by the DIP

Agent to the Debtors, counsel to the Debtors, the Committee (if any) and the U.S. Trustee of

the occurrence of an Event of Default: (i) all Commitments of the DIP Note Purchasers to

provide any DIP Extensions of Credit shall immediately be suspended; and (ii) the Debtors

shall have no right to use any loan proceeds of the DIP Facility (whether or not held in the DIP

Proceeds Account), other than towards the satisfaction of the DIP Obligations and the Carve-

Out, as provided in the applicable DIP Loan Documents and this Interim Order; provided that,

during the Default Notice Period (defined below), the Debtors shall be prohibited from

requesting any further draws under the DIP Facility but shall be permitted to continue to use

proceeds of the DIP Facility (to the extent drawn prior to the occurrence of an Event of

Default) solely (x) in the ordinary course of business and in accordance with the DIP Budget

and the other DIP Loan Documents and (y) to satisfy the Carve-Out. The Debtors shall be


                                                 26

RLF1 25769469v.1
               Case 21-11109-JKS      Doc 14        Filed 08/02/21   Page 63 of 182




entitled to an emergency hearing before this Court (the “Remedies Hearing”) within five (5)

Business Days after the giving of written notice by the DIP Agent of the occurrence of an

Event of Default (such five (5) Business Day period, the “Default Notice Period”). Upon the

effectiveness of any relief from the automatic stay granted or deemed to have been granted

pursuant to this paragraph, the DIP Agent may, in its discretion, enforce the DIP Liens, and, as

applicable, take all other actions and exercise all other rights and remedies under the DIP Loan

Documents, this Interim Order and applicable law that may be necessary or deemed appropriate

to collect any of its DIP Obligations, proceed against or realize upon all or any portion of the

DIP Collateral as if these Cases or any Successor Cases were not pending, and otherwise

enforce any of the provisions of this Interim Order. The DIP Agent’s delay or failure to

exercise rights and remedies under any DIP Loan Documents, this Interim Order or applicable

law shall not constitute a waiver of any of its rights and remedies hereunder, thereunder or

otherwise, unless any such waiver is pursuant to a written instrument executed by the DIP

Agent. If the Debtors or any other party in interest do not contest the occurrence of the Event

of Default within the Default Notice Period, or if the Debtors timely contest the occurrence of

an Event of Default and the Court after notice and a hearing declines to stay the enforcement

thereof, the Termination Date shall be deemed to have occurred for all purposes and the DIP

Agent will have automatic and immediate relief from the automatic stay with respect to the DIP

Collateral. Subject to entry of a Final Order, at any Remedies Hearing, each Debtor hereby

waives, and shall not be entitled to assert (including, without limitation, under section 105 of

the Bankruptcy Code), the right to challenge or dispute the effectiveness of any provision of the

DIP Orders, to the extent such relief would impair or restrict the rights and remedies of the DIP




                                               27

RLF1 25769469v.1
               Case 21-11109-JKS       Doc 14        Filed 08/02/21   Page 64 of 182




Agent or any DIP Note Purchaser as set forth in the DIP Orders or in any of the DIP Loan

Documents.

         13.       Use of Cash Collateral.    Prior to the Termination Date, the Debtors are

authorized to use Cash Collateral subject to and in accordance with the terms, conditions, and

limitations set forth in this Interim Order, the DIP Budget (subject to the Permitted Variances)

and the DIP Loan Documents, without further approval by the Court.

         14.       Other Rights and Obligations.

                   (a)   Good Faith Under section 364(e) of the Bankruptcy Code; No

Modification or Stay of this Interim Order. Based on the findings set forth in this Interim

Order and in accordance with section 364(e) of the Bankruptcy Code, which is applicable to the

DIP Facility as approved by this Interim Order, in the event any or all of the provisions of this

Interim Order are hereafter modified, amended or vacated by a subsequent order of this Court or

any other court, the DIP Secured Parties are entitled to the protections provided in Section 364(e)

of the Bankruptcy Code, and no such appeal, modification, amendment or vacation shall affect

the validity and enforceability of any advances made hereunder or the liens or priority authorized

or created hereby. Notwithstanding any such modification, amendment or vacation, any claim

granted to the DIP Secured Parties hereunder arising prior to the effective date of such

modification, amendment or vacation of any DIP Liens or of the DIP Superpriority Claim

granted to or for the benefit of the DIP Secured Parties shall be governed in all respects by the

original provisions of this Interim Order, and the DIP Secured Parties shall be entitled to all of

the rights, remedies, privileges and benefits, including the DIP Liens and the DIP Superpriority

Claim granted herein, with respect to any such claim. Because the DIP Extensions of Credit are

made in reliance on this Interim Order, the DIP Obligations incurred by the Debtors or owed to


                                                28

RLF1 25769469v.1
               Case 21-11109-JKS      Doc 14        Filed 08/02/21   Page 65 of 182




the DIP Secured Parties prior to the effective date of any stay, modification or vacation of this

Interim Order shall not, as a result of any subsequent order in the Chapter 11 Cases or in any

Successor Case, be disallowed or subordinated, lose their lien priority or superpriority

administrative expense claim status, or be deprived of the benefit of the status of the liens and

claims granted to the DIP Note Purchasers under this Interim Order.

                   (b)   Authorization for Payment of DIP Financing Fees and Expenses. All

fees payable and all costs and/or expenses reimbursed or reimbursable (including, costs and

expenses referred to in the DIP Loan Documents and the DIP Agent’s and DIP Note Purchasers’

and each of their respective affiliates’ attorneys’ and advisors’ fees and expenses) under the DIP

Loan Documents, by the Debtors to the DIP Secured Parties are hereby approved and shall not

be subject to disgorgement by any party for any reason. Subject to the notice provision below,

the Debtors are hereby authorized to pay all such fees, costs and expenses in accordance with the

terms of the DIP Loan Documents and this Interim Order, without any requirement that the

Debtors, the DIP Agent, the DIP Note Purchasers or any of their respective counsel file any

further application or other pleading, notice, or document with the Court for approval or payment

of such fees, costs, or expenses. To the fullest extent provided in the DIP Loan Documents and

this Interim Order, the Debtors will pay all such fees and expenses incurred by the DIP Secured

Parties, (including the reasonable and documented fees and disbursements of one legal counsel in

each relevant jurisdiction that they shall retain and any internal or third-party appraisers,

consultants, financial, restructuring or other advisors and auditors advising any such counsel as

previously identified to the Debtors in writing) in connection with (i) the preparation, execution,

delivery, funding and administration of the DIP Loan Documents, including, without limitation,

all due diligence fees and expenses incurred or sustained in connection with the DIP Loan


                                               29

RLF1 25769469v.1
               Case 21-11109-JKS      Doc 14        Filed 08/02/21   Page 66 of 182




Documents, (ii) the Cases or any Successor Case, (iii) the ongoing administration of the DIP

Loan Documents (including the preparation, negotiation and execution of any amendments,

consents, waivers, assignments, restatements or supplements thereto), (iv) enforcement of any

rights or remedies under the DIP Loan Documents, including without limitation, creating,

perfecting, recording, maintaining, and preserving the DIP Liens, including filing and recording

fees, expenses and taxes, stamp or documentary taxes, search fees and title insurance premiums

and the custody or preservation of any of the DIP Collateral, (v) after the occurrence of a Default

or an Event of Default, enforcing or preparing for enforcement of any DIP Obligations of or in

collecting or preparing to collect any payments due from any Borrower under the DIP Note

Purchase Agreement or under the other DIP Loan Documents by reason of such Default or Event

of Default (including in connection with any actual or prospective sale of, collection from, or

other realization upon any of the DIP Collateral), in each case whether or not the transactions

contemplated hereby are fully consummated; provided that such expenses shall not be taken into

account in connection with measuring compliance with the Budget or the Permitted Variances.

Any such fees and expenses incurred prior to entry of this Interim Order shall be deemed fully

earned, non-refundable and irrevocable as of the date of this Interim Order and shall be paid by

the Debtors on, or promptly after, and in any event within five (5) Business Days from, the date

of entry of this Interim Order. Thereafter, any other provisions of this Interim Order the DIP

Secured Parties, and their advisors and professionals, shall not be required to comply with the

U.S. Trustee fee guidelines, and no recipient of any such payment shall be required to file with

respect thereto any interim or final fee application with this Court, but the DIP Secured Parties,

and their advisors and professionals shall provide reasonably detailed statements (redacted if

necessary for privileged, confidential or otherwise sensitive information, as to those statements


                                               30

RLF1 25769469v.1
               Case 21-11109-JKS       Doc 14        Filed 08/02/21   Page 67 of 182




provided to any party other than the U.S. Trustee for fees incurred after entry of this Interim

Order) to the Office of the U.S. Trustee, counsel for the Committee (if any) and the Debtors.

Within ten (10) Business Days of presentment of such statements, if no written objections to the

reasonableness of the fees and expenses charged in any such invoice (or portion thereof) is made

(the “Professional Fee Review Period”), the Debtors shall pay in cash all such fees and

expenses of the DIP Secured Parties, and their advisors and professionals promptly, and in any

event within five (5) calendar days after the expiration of the Professional Fee Review Period,

without the need for further application to or order of the Court. Any objection to the payment of

such fees or expenses shall be made only on the basis of “reasonableness,” and shall specify in

writing the amount of the contested fees and expenses and the detailed basis for such objection.

To the extent an objection only contests a portion of an invoice, the undisputed portion thereof

shall be promptly paid and in any event within three (3) Business Days following the end of the

Professional Review Period, without the need for further application to or order of the Court. If

any such objection to payment of an invoice (or any portion thereof) is not otherwise resolved

between the objecting party and the issuer of the invoice, either party may submit such dispute to

the Court for a determination as to the reasonableness of the relevant disputed fees and expenses

set forth in the invoice. This Court shall resolve any dispute as to the reasonableness of any fees

and expenses.

                   (c)   Binding Effect. The provisions of this Interim Order shall be binding

upon and inure to the benefit of the DIP Secured Parties, the Debtors, and their respective

successors and assigns (including any trustee or other fiduciary hereinafter appointed as a legal

representative of the Debtors or with respect to the property of the estates of the Debtors)




                                                31

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 68 of 182




whether in the Chapter 11 Cases, in any Successor Case, or upon dismissal of any such Chapter

11 or Chapter 7 case.

                   (d)   No Waiver. The failure of the DIP Secured Parties to seek relief or

otherwise exercise their rights and remedies under this Interim Order, the other DIP Loan

Documents or otherwise, as applicable, shall not constitute a waiver of any of the DIP Secured

Parties’ rights hereunder, thereunder or otherwise.

                   (e)   No Third Party Rights. Except as explicitly provided for herein, this

Interim Order does not create any rights for the benefit of any third party, creditor, equity holder

or any direct, indirect, third party or incidental beneficiary.

                   (f)   No Marshaling. Subject to the entry of the Final Order, the DIP Secured

Parties shall not be subject to the equitable doctrine of “marshaling” or any other similar doctrine

with respect to any of the DIP Collateral.

                   (g)   Amendments. The Debtors and the DIP Agent (with the consent of the

requisite DIP Secured Parties as provided in and consistent with their respective rights under the

DIP Loan Documents) may amend, modify, supplement or waive any provision of the DIP Loan

Documents without further notice to or approval of the Court, unless such amendment,

modification, supplement or waiver (w) increases the interest rate (other than as a result of the

imposition of the default rate) or fees charged in connection with the DIP Facility, (x) increases

the commitments of the DIP Note Purchasers to make DIP Extensions of Credit under the DIP

Loan Documents, (y) changes the Maturity Date or (z) otherwise is materially adverse to the

interests of the Debtors or their estates.      Except as otherwise provided herein, no waiver,

modification or amendment of any of the provisions hereof shall be effective unless (i) set forth

in writing, signed by, or on behalf of, the Debtors, the DIP Agent (after having obtained the


                                                 32

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 69 of 182




approval of the requisite DIP Secured Parties as provided in the DIP Loan Documents) and (ii)

approved by the Court after notice to parties in interest; provided that updates and supplements

to the DIP Budget as required under this Interim Order and the other DIP Note Documents shall

not require Court approval but shall be acceptable to the Majority DIP Note Purchasers.

                   (h)   Priority of Terms. To the extent of any conflict between or among (a)

the express terms or provisions of any of the DIP Loan Documents, the Motion, or any other

agreements, on the one hand, and (b) the terms and provisions of this Interim Order, on the other

hand, unless such term or provision herein is phrased in terms of “defined in” or “as set forth in”

the DIP Note Purchase Agreement, the terms and provisions of this Interim Order shall govern.

                   (i)   Survival of Interim Order. The provisions of this Interim Order and any

actions taken pursuant hereto shall survive entry of any order which may be entered

(i) converting any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code,

(ii) to the extent authorized by applicable law, dismissing any of the Chapter 11 Cases,

(iii) withdrawing of the reference of any of the Chapter 11 Cases from this Court or

(iv) providing for abstention from handling or retaining of jurisdiction of any of the Chapter 11

Cases in this Court.      The terms and provisions of this Interim Order and the DIP Loan

Documents, including the DIP Liens and the DIP Superpriority Claim granted pursuant to this

Interim Order and the DIP Loan Documents and any priorities and protections granted to or for

the benefit of the DIP Secured Parties hereunder and thereunder, shall continue in full force and

effect to the fullest extent provided by section 364(e) of the Bankruptcy Code.

                   (j)   Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.


                                                 33

RLF1 25769469v.1
               Case 21-11109-JKS        Doc 14        Filed 08/02/21   Page 70 of 182




                   (k)    No Waivers or Modification of Interim Order.                The Debtors

irrevocably waive any right to seek any modification or extension of this Interim Order without

the prior written consent of the DIP Secured Parties (which consent shall not be unreasonably

withheld), and no such consent shall be implied by any other action, inaction or acquiescence of

the DIP Secured Parties. The Debtors may not seek to modify or to alter relative lien priority of

the DIP Liens set forth in this Interim Order.

                   (l)    Waiver of any Applicable Stay. Any applicable stay (including, without

limitation, under Bankruptcy Rules 4001(a)(3) and 6004(h)) is hereby waived and shall not apply

to this Interim Order.

         15.       Lender Liability. In determining to make any loan (whether under the DIP Note

Purchase Agreement or otherwise) or to permit the use of Cash Collateral or in exercising any

rights or remedies as and when permitted pursuant to this Interim Order or the DIP Loan

Documents, the DIP Secured Parties shall not (i) be deemed to be in control of the operations of

the Debtors or to be acting as a “responsible person” or “owner or operator” with respect to the

operation or management of the Debtors (as such terms, or any similar terms, are used in the

United States Comprehensive Environmental Response, Compensation and Liability Act, as

amended, or any similar federal, state or local statute or regulation) or (ii) owe any fiduciary duty

to the Debtors, their respective creditors, shareholders, or estates. So long as the DIP Secured

Parties comply with their obligations under the DIP Documents and their obligations, if any,

under applicable law (including the Bankruptcy Code) all risk of loss, damage or destruction of

the DIP Collateral shall be borne by the Debtors.

         16.       Final Hearing.




                                                 34

RLF1 25769469v.1
               Case 21-11109-JKS         Doc 14        Filed 08/02/21   Page 71 of 182




                   (a)    The Final Hearing to consider entry of the Final Order and final approval

of the DIP Facility is scheduled for [●], 2021 at [●] [p.m.] (EST) at the United States Bankruptcy

Court for the District of [Delaware].

                   (b)    On or before two business days after entry of this Interim Order, the

Debtors shall serve, by United States mail, first-class postage prepaid, notice of the entry of this

Interim Order and of the Final Hearing (the “Final Hearing Notice”), together with copies of

this Interim Order and the Motion, on the Notice Parties and to any other party that has filed a

request for notices with this Court prior thereto. The Final Hearing Notice shall state that any

party in interest objecting to the entry of the proposed Final Order shall file written objections

with the Clerk of the Court no later than [●] at [●] [p].m. (EST), which objections shall be served

so that the same are received on or before such date by: (i) the U.S. Trustee; (ii) counsel to the

Ad Hoc Group; (iii) each of the Debtors’ 30 largest unsecured creditors (on a consolidated

basis); (iv) the Internal Revenue Service; (v) the United States Attorney’s Office for the District

of Delaware; (vi) any such other party entitled to notice pursuant to Local Rule 9013-1(m); and

(vii) any such other party entitled to receive notice pursuant to Bankruptcy Rule 2002.

         17.       Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce

this Interim Order according to its terms.




                                                  35

RLF1 25769469v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 72 of 182




                                     EXHIBIT A

                          DIP NOTE PURCHASE AGREEMENT




RLF1 25769469v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 73 of 182




                                      EXHIBIT B

                                     DIP BUDGET




RLF1 25769469v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 74 of 182




                                      EXHIBIT B

                                    DIP Term Sheet




RLF1 25769477v.1
                  Case 21-11109-JKS       Doc 14      Filed 08/02/21      Page 75 of 182



                                       ALPHA CAPITAL S.A.S.

             Subject to Rule 408 of the Federal Rules of Evidence – Not Admissible in Court

                      $45,000,000 SENIOR DEBTOR IN POSSESSION CREDIT FACILITY
                                 SUMMARY OF TERMS AND CONDITIONS

This summary of terms and conditions (the “DIP Term Sheet”) of a proposed debtor-in-possession credit
facility (the “DIP Facility”) is intended for discussion purposes only and does not constitute a binding
commitment to lend. Only execution and delivery of definitive documentation relating to the DIP Facility
and approval by the Bankruptcy Court (as defined below) shall result in any binding or enforceable
obligations of any party relating to the DIP Facility. This DIP Term Sheet does not purport to summarize
all of the terms, conditions, representations, warranties and other provisions with respect to the
transactions referred to herein. Capitalized terms used and not defined herein shall have the meanings
assigned to them in (i) the indenture, dated as of December 19, 2017 (the “2022 Indenture”) by and
between Alpha Holding, S.A. de C.V., a variable capital stock corporation (sociedad anónima de capital
variable) incorporated under the laws of Mexico (“Alphacredit”), the Guarantors party thereto and The
Bank of New York Mellon, as trustee (the “Trustee”), registrar, paying agent and transfer agent and (ii) the
indenture, dated as of February 10, 2020 (the “2025 Indenture”; together with the 2022 Indenture, the
“Indentures”), by and between Alphacredit, the Guarantors party thereto and the Trustee as trustee,
registrar, paying agent and transfer agent.


           Material Provision                                 Summary Description

                                                   Parties
 Borrowers:                            Alpha Capital S.A.S. and Alpha Debit, S.A. de C.V. (together the
                                       “Borrowers”) as debtors in possession in a case (the “Borrowers’
                                       Cases”) filed under Chapter 11 of Title 11 of the United States
                                       Code (the “Bankruptcy Code”) in the United States Bankruptcy
                                       Court for the District of Delaware (the “Bankruptcy Court”).

 Debtors:                              (i) The Borrowers and (ii) Acsa Atento S.A.S.; AlphaCredit Latam,
                                       S.A.S.; Vive Créditos Kusida S.A.S; Alpha Latam Management,
                                       LLC; and AlphaCredit Sudamérica, S. de R.L., (the “Subsidiary
                                       Debtors”) in cases (collectively with the Borrowers’ Cases, the
                                       “Chapter 11 Cases”) under the Bankruptcy Code jointly
                                       administered with the Borrowers’ Cases. The Borrowers and the
                                       Subsidiary Debtors are referred to herein as “Debtors” and each a
                                       “Debtor.”

                                       The date of commencement of the Chapter 11 Cases is referred to
                                       herein as the “Petition Date.”

 Guarantors:                           Each Debtor other than the Borrowers (collectively, the
                                       “Guarantors”, and together with the Borrowers, the “DIP Note
                                       Parties”).

                                       All DIP Obligations (as defined below) under the DIP Facility will
                                       be unconditionally, and jointly and severally, guaranteed by the
                                       Guarantors, including payment and performance under the DIP

 AMERICAS 108213616

RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21       Page 76 of 182




                                   Facility. Each guarantee shall be a guarantee of payment and not
                                   collection.

 DIP Note Purchasers:              The financial institutions set forth on Annex I hereto, either directly
                                   or through one or more affiliated funds or financing vehicles (or
                                   funds or accounts advised or sub-advised by such person) (such
                                   participating funds, collectively, the “DIP Note Purchasers”), will
                                   provide commitments in the amounts set forth on Annex I hereto.
                                   The DIP Note Purchasers shall be entitled to receive the Commitment
                                   Fee as defined and set forth in Annex II.

 Administrative Agent:             U.S. administrative agent to be agreed (in such capacity and
                                   together with its successors, the “Administrative Agent”).

 Collateral Agent:                 U.S. collateral agent to be agreed (in such capacity and together
                                   with its successors, the “Collateral Agent”; together with the
                                   Administrative Agent, the “Agents”).


                                            DIP Facility

 DIP Facility:                     The DIP Facility shall be a secured superpriority multi-draw term
                                   facility in an aggregate principal amount of $45 million (the “DIP
                                   Obligations,” and the notes issued thereunder collectively, the
                                   “DIP Notes” (and each note individually, a “DIP Note”)). The DIP
                                   Notes will be issued in a private placement pursuant to Section
                                   4(a)(2) of the Securities Act of 1933, as amended.

 Documentation:                    The DIP Facility shall be documented, in a manner reasonably
                                   satisfactory to the Majority DIP Note Purchasers and the
                                   Administrative Agent, by a super-priority facility agreement (the
                                   “DIP Note Agreement,” together with the DIP Notes, any related
                                   guarantees, and such other collateral documents as may be
                                   reasonably requested by the DIP Note Purchasers in connection
                                   with the Borrowers’ grants and pledges in support of the DIP
                                   Facility, including without limitation a NY law governed security
                                   agreement, and the security documentation as set forth in Exhibit A
                                   hereto, the “DIP Note Documents”). The DIP Note Documents
                                   shall be in form and substance acceptable to the Majority DIP Note
                                   Purchasers, acting reasonably.

 Voting:                           Except as otherwise provided herein or in the DIP Note Documents,
                                   amendments, waivers or other modifications to the DIP Note
                                   Documents shall require the prior written consent of the Majority
                                   DIP Note Purchasers; provided that amendments, waivers or
                                   modifications to the DIP Note Documents affecting certain
                                   customary “sacred rights” shall require the prior written consent of
                                   each of the DIP Note Purchasers directly affected thereby and
                                   certain amendments, waivers or modifications to be mutually
                                                 2


RLF1 25769470v.1
                 Case 21-11109-JKS            Doc 14       Filed 08/02/21        Page 77 of 182




                                           agreed will require the consent of a supermajority of the DIP Note
                                           Purchasers.

    Purpose/Use of Proceeds:               The Borrowers shall use the proceeds of the DIP Facility and the
                                           Cash Collateral (as defined below), in each case subject to the DIP
                                           Budget (as defined below) (subject to the Variance Limit, as
                                           defined below), only for the purposes of (i) providing liquidity for
                                           working capital and certain other general corporate purposes of the
                                           DIP Note Parties as set forth in the DIP Budget (and subject to the
                                           terms described under “DIP Budget; Variance Covenants; and other
                                           Financial Reporting”); (ii) paying reasonable and documented
                                           restructuring costs and fees of legal advisors and other estate
                                           professionals of the Debtors relating to the Chapter 11 Cases;
                                           (iii) paying obligations arising from or related to the Carve-Out (as
                                           defined below); (iv) making all permitted payments of costs of
                                           administration of the Chapter 11 Cases; (v) for on-lending, subject
                                           to the DIP Budget, by Alpha Debit, S.A. de C.V. to certain of the
                                           Debtors’ non-Debtor Mexican affiliates (the “Mexican Affiliates”)
                                           pursuant to an intercompany working capital facility established
                                           prepetition and secured by first liens on the Mexican Affiliates’
                                           unencumbered loan portfolios, government receivables and other
                                           assets (including any and all beneficiary rights owned or held by
                                           such Mexican Affiliates over certain Mexican Trusts regarding loan
                                           portfolios, and any assets and loan portfolios currently pledged that
                                           may become unencumbered), (the “Intercompany Facility”)1 for
                                           the Mexican Affiliates’ working capital and several corporate
                                           purposes and the fees, costs and expenses related to a concurso
                                           mercantil proceeding commenced for such Mexican Affiliates;
                                           provided that (x) the Debtors’ rights under the Intercompany
                                           Facility shall be pledged in favor of the DIP Note Purchasers2 and
                                           (y) the collateral securing such Intercompany Facility shall be
                                           reasonably satisfactory to the Majority DIP Note Purchasers; and
                                           (vii) as approved by the Bankruptcy Court in the DIP Orders or any
                                           other order (to the extent permitted under the DIP Note Documents)
                                           (collectively, “Permitted Uses”).

                                           None of the proceeds of the DIP Notes may be used, directly or
                                           indirectly, to challenge the amount, validity, perfection, priority or
                                           enforceability or, or assert any defense, counterclaim or offset to,
                                           the DIP Note Documents, or the security interests and liens securing
                                           any of the DIP Obligations, or to fund prosecution or assertion of
                                           any claims, or to otherwise litigate against the Agents or the DIP
                                           Note Purchasers.



1
 The Intercompany Facility shall be governed by New York law and have many of the protections included in the
DIP Facility, including but not limited to a budget, variance testing, covenants and conditions to disbursement.
2
    DIP Budget will specify the amount and timing of funds required in Mexico.
                                                          3


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21       Page 78 of 182




 Availability:                     Subject in each case to satisfaction of the conditions set forth below
                                   under the headings “Conditions Precedent to Initial Availability,”
                                   and “Conditions Precedent to Full Availability”, as applicable:

                                           (i) upon the date of entry of an order by the Bankruptcy
                                           Court granting interim approval of the DIP Facility that is
                                           in form and substance reasonably acceptable to the
                                           Majority DIP Note Purchasers and the Borrowers (the
                                           “Interim Order”), up to $17.5 million of the DIP Notes
                                           will be made available (the “Initial Availability”);

                                           (ii) upon the date of entry of an order by the Bankruptcy
                                           Court granting final approval of the DIP Facility that is
                                           substantially in the form of the Interim Order with such
                                           changes as are reasonably acceptable to the Majority DIP
                                           Note Purchasers (the “Final Order”, and together with the
                                           Interim Order, the “DIP Orders”), the undrawn portion of
                                           the DIP Facility will be available in a single draw (the
                                           “Subsequent Availability”; together with the Initial
                                           Availability, the “Full Availability”).

 Maturity Date:                    The DIP Facility shall terminate and all amounts payable in respect
                                   of the DIP Facility will be automatically due and payable in full on
                                   the earliest to occur of any of the following (each, a “Maturity
                                   Date”): (a) six (6) months after the Petition Date (the “Scheduled
                                   Maturity Date”); (b) forty (40) days after entry of the Interim
                                   Order if the Final Order has not been entered prior to the expiration
                                   of such 40-day period; (c) the date of the conversion of any of the
                                   Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code
                                   unless otherwise consented to in writing by the Majority DIP Note
                                   Purchasers; (d) filing of a motion by any Debtor which seeks the
                                   dismissal, or the entry of an order granting any party’s request for
                                   the dismissal, of any of the Chapter 11 Cases, unless otherwise
                                   consented to in writing by the Majority DIP Note Purchasers; (e)
                                   the consummation of a sale of all or substantially all of the DIP
                                   Collateral (a “363 Sale”), unless otherwise reasonably consented to
                                   in writing by the Administrative Agent and the Majority DIP Note
                                   Purchasers (it being understood that a sale pursuant to the Bid
                                   Procedures Order (as defined below) is deemed consented to by the
                                   Majority DIP Note Purchasers); (f) the effective date of the
                                   Approved Plan (as defined below) confirmed in the Chapter 11
                                   Cases; and (g) the date that all principal and interest obligations
                                   shall become due and payable under the DIP Note Documents,
                                   whether by acceleration or otherwise; provided that upon the
                                   occurrence of either (x) a hearing before the Bankruptcy Court to
                                   consider the Debtors’ motion seeking entry of an order approving a
                                   363 Sale or (y) the approval of the Bankruptcy Court of a disclosure
                                   statement related to the Approved Plan, the Debtors may, in their


                                                4


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21       Page 79 of 182




                                   sole discretion, extend the Scheduled Maturity Date by up to two
                                   (2) months.

                                   “Business Day” shall mean a day (other than a Saturday or Sunday)
                                   on which banks are open for domestic and foreign exchange
                                   business in New York City and Bogotá D.C., Colombia.

                                   “Approved Plan” shall mean a plan of reorganization, which shall
                                   (x) provide for the repayment of the DIP Obligations in full and in
                                   cash or such other treatment of the DIP Obligations as is acceptable
                                   to the Majority DIP Note Purchasers; (y) provide for customary
                                   provisions relating to bid procedures, deadlines, auction, approval
                                   and/or closing conditions, as relevant; and (z) provide for a
                                   customary exculpation of the Agents, the DIP Note Purchasers
                                   (only in their capacity as such) and their representatives (only in
                                   their capacity as such) in connection with the DIP Facility.

 Amortization                      As described in Cash Sweep

 Interest Rates and Fees:          As set forth in Annex II.

 Closing Date:                     The date on which the conditions precedent set forth below under
                                   “Conditions Precedent to Initial Availability” are satisfied (the
                                   “Closing Date”).

 Conditions Precedent to Initial   The Initial Availability on the Closing Date shall be subject to the
 Availability:                     satisfaction or waiver by the Majority DIP Note Purchasers of the
                                   conditions set forth below:

                                       (a) the Administrative Agent and the DIP Note Purchasers
                                           shall have received a 13-week cash flow forecast of receipts
                                           and disbursements for the period from the Closing Date
                                           setting forth projected cash flows and disbursements, which
                                           disbursements shall include legal fees and expenses
                                           projected to be incurred by the Debtors, in form, scope and
                                           substance acceptable to the Majority DIP Note Purchasers
                                           (the “Initial Approved DIP Budget”);
                                       (b) the Agents and the DIP Note Purchasers shall have received
                                           executed copies of each of the DIP Note Documents
                                           (including commercially reasonable efforts to provide
                                           required filings and registration of the guarantees and
                                           security agreements, to the extent required for perfection
                                           under applicable local law), which shall be in form and
                                           substance consistent with this DIP Facility Term Sheet and
                                           reasonably satisfactory to the Majority DIP Note
                                           Purchasers;
                                       (c) the representations and warranties of the DIP Note Parties
                                           contained in the DIP Note Documents shall be true and
                                           correct in all material respects (or, in the case of any
                                                5


RLF1 25769470v.1
               Case 21-11109-JKS   Doc 14      Filed 08/02/21      Page 80 of 182




                                         representation and warranty that is qualified as to
                                         “materiality,” in all respects) as of the Closing Date (or as
                                         of such earlier date if the representation or warranty
                                         specifically relates to an earlier date);
                                   (d)   before or after giving effect to such funding, no default or
                                         Event of Default under the DIP Facility shall have occurred
                                         and be continuing;
                                   (e)   the Bankruptcy Court shall have entered the Interim Order
                                         no later than five (5) calendar days after the filing of a
                                         motion seeking entry of the Interim Order, approving and
                                         authorizing the DIP Facility on an interim basis, all
                                         provisions thereof and the priorities and liens granted under
                                         Bankruptcy Code section 364(c) and in form and substance
                                         reasonably acceptable to the Majority DIP Note Purchasers;
                                   (f)   the Interim Order shall be in full force and effect and shall
                                         not have been reversed, modified, amended, stayed or
                                         vacated or subject to a stay pending appeal, in any manner,
                                         except as otherwise agreed to in writing by the Majority
                                         DIP Note Purchasers, acting reasonably;
                                   (g)   reasonable and documented transaction costs, fees,
                                         expenses (including, without limitation, reasonable and
                                         documented fees of Cleary Gottlieb Steen & Hamilton,
                                         Young Conaway Stargatt & Taylor, LLP, Holland &
                                         Knight, Sainz Abogados S.C., Cuatrecasas, Gonçalves
                                         Pereira S.A.S., Houlihan Lokey Capital, Inc. and Blink
                                         Capital Solutions) due and payable (the “Transaction and
                                         Advisors Expenses”) and invoiced at least two (2)
                                         Business Days prior to the Closing Date incurred by the
                                         Agents and the DIP Note Purchasers in their capacity as
                                         such solely in connection with the preparation, negotiation
                                         and execution of the DIP Note Documents, and all other
                                         compensation owed to the Agents and the DIP Note
                                         Purchasers under the terms of the DIP Note Documents
                                         shall have been paid to the extent due;
                                   (h)   the Administrative Agent shall have received from the DIP
                                         Note Parties (at least three (3) Business Days prior to the
                                         Closing Date) beneficial ownership and other similar
                                         information that may be required by the Administrative
                                         Agent under customary “know your customer” and anti-
                                         money laundering rules and regulations, including the
                                         Patriot Act;
                                   (i)   the Agents shall have received customary closing
                                         deliverables and officer’s certificates, including customary
                                         legal opinions from New York and Colombian counsel for
                                         the DIP Note Parties, as required under the DIP Note
                                         Documents, in form and substance reasonably acceptable to
                                         the Agents;
                                   (j)   the Administrative Agent and the DIP Note Purchasers
                                         shall have received information showing the accounting of
                                               6


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14        Filed 08/02/21      Page 81 of 182




                                           net funds flowing from Mexico to Colombia for the two-
                                           month period prior to the Petition Date;
                                       (k) the Agents shall have received applicable UCC and
                                           Colombian lien searches regarding each DIP Note Party;
                                       (l) each DIP Note Purchaser shall have received a certificated
                                           note or interest in a global note with respect to the principal
                                           and interest obligations, fees and expenses owed to each
                                           DIP Note Purchaser;
                                       (m) the Collateral Agent shall have established a deposit
                                           account with a financial institution located in the United
                                           States in the name of, or subject to a control agreement in
                                           favor of, the Collateral Agent for the benefit of the DIP
                                           Note Purchasers (the “Cash Collateral Account”); and
                                       (n) the Debtors and the Majority DIP Note Purchasers shall
                                           agree on a general strategy for a sale of the Mexican
                                           Affiliates’ assets.

 Conditions Precedent to Full      The Subsequent Availability is subject to the satisfaction or waiver
 Availability:                     by the Majority DIP Note Purchasers of the conditions set forth
                                   under the heading “Conditions Precedent to Initial Availability”
                                   above and the following conditions (unless waived in writing by the
                                   Majority DIP Note Purchasers):

                                       (a) except as expressly provided with respect to the Initial
                                             Availability of the DIP Notes, all compensation then due
                                             and owing to the Agents and the DIP Note Purchasers due
                                             and payable under the terms of the DIP Note Documents,
                                             including any fees due and payable, as applicable, and the
                                             Transaction and Advisors Expenses, shall have been paid to
                                             the extent invoiced at least two (2) Business Days prior to
                                             the applicable borrowing date;
                                       (b)   before or after giving effect to such funding, no default or
                                             Event of Default under the DIP Facility shall have occurred
                                             and be continuing;
                                       (c)   the Agents and the DIP Note Purchasers shall have received
                                             executed copies of required filings and registration of the
                                             guarantees and security agreements, to the extent required
                                             for perfection under applicable local law;
                                       (d)   the Collateral Agent shall have received, evidence of (i) the
                                             formalization of the corresponding security interest in the
                                             possessory DIP Collateral in terms of the applicable law,
                                             and (ii) the registration of the DIP Collateral governed by
                                             Colombian law with the National Registry over Movable
                                             Assets (Registro Nacional de Garantías Mobiliarias) as
                                             specified in Exhibit A hereto;
                                       (e)   a Chief Restructuring Officer (“Colombian CRO”)
                                             nominated by the Debtors from a list of pre-selected
                                             qualified candidates provided to the Debtors by the advisors
                                                  7


RLF1 25769470v.1
               Case 21-11109-JKS   Doc 14      Filed 08/02/21      Page 82 of 182




                                         to the DIP Note Purchasers (which may be the same
                                         individual serving as Mexican CRO (as defined below))
                                         (the “Colombian List”) shall act as a restructuring advisor
                                         to the Debtors and (i) be vested with customary authority
                                         (with respect to the Chapter 11 Cases) to oversee the
                                         restructuring of the Debtors, subject to oversight by the
                                         board of directors in accordance with applicable law, (ii)
                                         attend any board of directors meetings and management
                                         meetings concerning the restructuring of the Debtors (it
                                         being understood that nothing herein prohibits or otherwise
                                         limits the board of directors from meeting in executive
                                         session; provided that if any officer attends such executive
                                         session concerning the Colombian CRO shall also attend);
                                         (iii) report directly to the board of directors; (iv) provide
                                         updates to the Bankruptcy Court; (v) be vested with
                                         customary authority in accordance with applicable law to
                                         approve and reject expenses of the Debtors; and (vi)
                                         otherwise satisfy the requirements of 11 U.S.C. § 327;
                                   (f)   a Chief Restructuring Officer (“Mexican CRO”)
                                         nominated by the Debtors from a list of pre-selected
                                         qualified candidates provided to the Debtors by the advisors
                                         to the DIP Note Purchasers (which may be the same
                                         individual serving as Colombian CRO) (the “Mexican
                                         List”) shall act as a restructuring advisor to the Mexican
                                         Affiliates and (i) be vested with customary authority (with
                                         respect to any concurso mercantil proceeding) to oversee
                                         the restructuring of the Mexican Affiliates, subject to
                                         oversight by the board of directors in accordance with
                                         applicable law, (ii) attend any board of directors meetings
                                         and management meetings concerning the restructuring of
                                         the Mexican Affiliates (it being understood that nothing
                                         herein prohibits or otherwise limits the board of directors
                                         from meeting in executive session; provided that if any
                                         officer attends such executive session concerning the
                                         Mexican CRO shall also attend); (iii) report directly to the
                                         board of directors; (iv) be vested with customary authority
                                         in accordance with applicable law to approve and reject
                                         expenses of the Mexican Affiliates;
                                   (g)   subject to clause (o) below, no insolvency or bankruptcy
                                         proceeding in Colombia shall have occurred with respect to
                                         any of the DIP Note Parties (except a proceeding requested
                                         by or consented to by the Majority DIP Note Purchasers);
                                   (h)   since the Petition Date, no event shall have occurred that
                                         results in or could reasonably be expected to result in a
                                         Material Adverse Effect (as defined below);
                                   (i)   no order, injunction, stay, restriction or other similar
                                         limitation in any foreign bankruptcy or debtor relief cases
                                         of the DIP Note Parties in any way prevents or restricts the

                                              8


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21      Page 83 of 182




                                            DIP Note Parties’ ability to consummate the transactions
                                            contemplated by the DIP Note Documents;
                                        (j) the Administrative Agent shall have received the Final
                                            Order approving the DIP Facility on a final basis, no later
                                            than 40 calendar days following the date of entry of the
                                            Interim Order;
                                        (k) the Final Order shall be in full force and effect, and shall
                                            not have been reversed, modified, amended, stayed, vacated
                                            or subject to a stay pending appeal in any manner except as
                                            otherwise agreed to in writing by the Majority DIP Note
                                            Purchasers;
                                        (l) the DIP Liens on the DIP Collateral shall remain fully-
                                            perfected liens with the priority as set forth herein;
                                        (m) the Administrative Agent and the DIP Note Purchasers
                                            shall have received executed copies of each of the DIP Note
                                            Documents;
                                        (n) the Administrative Agent shall have received evidence that
                                            the DIP Note Parties have complied with all foreign
                                            exchange control regulations and have made all the relevant
                                            filings before the relevant foreign exchange authorities;
                                        (o) if requested by the Majority DIP Note Purchasers,
                                            recognition proceedings under Chapter 15 of Title 11 of the
                                            Bankruptcy Code have been filed with the Bankruptcy
                                            Court with respect to any concurso mercantil proceeding or
                                            any similar insolvency or bankruptcy proceeding in
                                            Mexico, Colombia or any other jurisdiction outside of the
                                            U.S.; and
                                        (p) a report validating the Colombian and Mexican loan
                                            portfolios, respectively (which shall include a review and
                                            examination of the Colombian and Mexican portfolios, as
                                            applicable) prepared by PricewaterhouseCoopers shall have
                                            been (i) provided to each of the advisors to the DIP Note
                                            Purchasers and (ii) reasonably satisfactory to the Majority
                                            DIP Note Purchasers; provided that such report will not be
                                            publically disclosed.
 Cash Collateral:                  All cash and cash equivalents of the Debtors, whenever or wherever
                                   acquired, and the proceeds of all DIP Collateral, constitute cash
                                   collateral of the DIP Note Purchasers as contemplated by section
                                   363 of the Bankruptcy Code, subject to exceptions to be set forth in
                                   the DIP Note Documents (“Cash Collateral”). Cash Collateral
                                   may be used only for Permitted Uses and in accordance with the
                                   Interim Order and the Final Order. The Cash Collateral will be
                                   maintained (i) in the Cash Collateral Account; and (ii) in one or
                                   more accounts with financial institutions located in Colombia,
                                   subject to a security interest in favor of the Collateral Agent (each
                                   such account, a “Secured Account”), provided that the Secured
                                   Accounts shall not be permitted to have an aggregate balance in
                                   excess of $5 million, with any amounts in excess to be transferred
                                   to the Cash Collateral Account on a bi-weekly basis; provided
                                                  9


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14       Filed 08/02/21       Page 84 of 182




                                   further that amounts under the Intercompany Facility kept onshore
                                   in Mexican accounts shall not be permitted to have an aggregate
                                   balance in excess of $7.5 million, with any amounts in excess to be
                                   transferred on a bi-weekly basis to an account in the name of
                                   AlphaDebit, S.A. de C.V. that is pledged to the DIP Note
                                   Purchasers.

 Cash Sweep:                       The Borrowers shall cause (i) all proceeds from any sale or
                                   disposition of any assets of the Debtors (net of amounts required to
                                   repay pre-petition obligations secured by a lien on such DIP
                                   Collateral that is senior to the DIP Liens and related administrative
                                   claims), equity issuances, new debt incurrence, or unwinding of any
                                   derivative positions, in each case subject to certain minimum
                                   thresholds and other exceptions to be agreed and (ii) subject to entry
                                   of a Final Order, starting on October 15, 2021, and on the 15th of
                                   every month thereafter, a cash sweep of the consolidated cash
                                   balance of the Debtors (other than cash balances held in trust for or
                                   otherwise pledged to secured creditors) in excess of $15 million to
                                   be applied in the following order of priority:
                                          First, to pay cash interest on the DIP Facility; and
                                          Second, all remaining proceeds shall be used to amortize
                                           (including capitalized interest) and pay corresponding exit
                                           fees of the DIP Facility.
 Security and Priority:            Each DIP Note Party hereby and pursuant to the other DIP Note
                                   Documents, grants a security interest in all of its rights, title, and
                                   interests in its DIP Collateral (as defined below), in each case to
                                   secure the DIP Obligations, which security interest (the “DIP
                                   Liens”) shall have the priority and be fully perfected as described
                                   below:

                                       (a) pursuant to section 364(c)(2) of the Bankruptcy Code,
                                           valid, binding, continuing, enforceable, fully perfected
                                           security interests and liens upon all DIP Collateral of such
                                           DIP Note Party that are not otherwise subject to valid,
                                           perfected and unavoidable liens that were in existence
                                           immediately prior to the Petition Date or that are perfected
                                           as permitted by Section 546(b) of the Bankruptcy Code (the
                                           “Permitted Prior Liens”) subject and junior to the Carve-
                                           Out; and

                                       (b) pursuant to section 364(c)(3) of the Bankruptcy Code,
                                           valid, binding, continuing, enforceable, fully perfected
                                           security interests and liens upon DIP Collateral of such DIP
                                           Note Party that is subject to Permitted Prior Liens (if any)
                                           which security interests and liens shall be subject and junior
                                           to the Prior Permitted Liens and the Carve-Out.

                                   “DIP Collateral” shall mean, with respect to any DIP Note Party,
                                              10


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21       Page 85 of 182




                                   all real and personal property of such DIP Note Party, including,
                                   without limitation: (a) all cash, money, cash equivalents, deposit
                                   accounts, securities accounts, accounts, other receivables, chattel
                                   paper, contract rights, goods and inventory (wherever located),
                                   instruments, documents, securities (whether or not marketable) and
                                   investment property (including, without limitation, all of the issued
                                   and outstanding capital stock of each of its subsidiaries), furniture,
                                   fixtures, equipment, franchise rights, trade names, trademarks,
                                   servicemarks, copyrights, patents, intellectual property, general
                                   intangibles of any kind, rights to the payment of money (including,
                                   without limitation, tax refunds and any other extraordinary
                                   payments, supporting obligations, guarantees, letter of credit rights,
                                   commercial tort claims, causes of action and all substitutions,
                                   books and records related to the foregoing, and accessions, loan
                                   assets and shares of the Debtors, rights to the Intercompany
                                   Facility, unencumbered performing and non-performing and
                                   written-off loan assets and government receivables in Colombia,
                                   and the shares of all Debtors and direct subsidiaries of Debtors, and
                                   proceeds (as defined in the Uniform Commercial Code (“UCC”)) of
                                   the foregoing, wherever located, including insurance or other
                                   proceeds); (b) all owned real property, all leased real property, all
                                   rents and leases from any real property interests, and all other
                                   proceeds of real property; (c) subject to the entry of a Final Order,
                                   the proceeds of any avoidance actions brought pursuant to sections
                                   502(d), 544, 545, 547, 548, 549 (except as set forth in clause (d)
                                   below), 551, 553(b), 732(2) or 742(2) of the Bankruptcy Code; (d)
                                   subject to entry of a Final Order, the proceeds of any avoidance
                                   actions brought pursuant to section 549 of the Bankruptcy Code to
                                   recover any post-petition transfer of the DIP Collateral or post-
                                   petition transfer of proceeds of the DIP Notes and (e) subject to the
                                   entry of a Final Order, the DIP Note Parties’ rights under section
                                   506(c) of the Bankruptcy Code and the proceeds thereof; provided
                                   that DIP Collateral shall not include (i) property that cannot be
                                   subject to liens pursuant to applicable law, rule, contract or
                                   regulation or restrictions of contract existing on the Closing Date or
                                   the time of entry of such contract (other than to the extent such
                                   restriction is ineffective under the UCC or other applicable law);
                                   (ii) avoidance actions brought pursuant to claims and causes of
                                   action under sections 502(d), 544, 545, 547, 548, 549, 551, 553(b),
                                   732(2) or 742(2) of the Bankruptcy Code; (iii) any funds held in
                                   escrow as a deposit in connection with a bid under the Bid
                                   Procedures Order until such deposit is applied in connection with
                                   consummating a sale; and (iv) other excluded property to be agreed.
                                   For the avoidance of doubt, the DIP Collateral shall include all the
                                   foregoing rights, property, claims, and interests, without regard as
                                   to whether such rights, property, claims, and interests came into the
                                   DIP Note Parties’ estates, or otherwise arose, after the Petition
                                   Date.


                                                11


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21        Page 86 of 182




                                   All DIP Obligations at all times shall be entitled to super-priority
                                   claim status in the Chapter 11 Case of each DIP Note Party
                                   pursuant to section 364(c)(1) of the Bankruptcy Code (together with
                                   the DIP Liens, collectively, the “DIP Protections”), which shall be
                                   senior to any administrative and unsecured claims against any of the
                                   Debtors now existing or hereafter arising, of any kind or nature
                                   whatsoever, including, without limitation, all administrative
                                   expenses of the kind specified in, or arising or ordered under,
                                   sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 726
                                   and 1114 of the Bankruptcy Code other than any administrative
                                   claims granted pursuant to the DIP Orders, subject only to the
                                   Carve-Out.

                                   Subject to entry of a Final Order, the DIP Protections shall not be
                                   subject to any rights, claims, charges, or liens arising under section
                                   506(c) of the Bankruptcy Code. Upon entry of a Final Order, the
                                   obligations under the DIP Facility, including, without limitation, all
                                   of the DIP Obligations, shall not be subject to the equitable doctrine
                                   of marshaling.

                                   All DIP Protections will survive any conversion of any of the
                                   Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code
                                   or the dismissal of any of the Chapter 11 Cases.

                                   The proceeds of the DIP Facility shall be deposited into the Cash
                                   Collateral Account or a Secured Account and may only be
                                   withdrawn in accordance with the DIP Note Documents for
                                   Permitted Uses thereunder.

                                   All DIP Liens granted pursuant to the DIP Note Documents (other
                                   than the DIP Orders) and all DIP Liens authorized and granted
                                   pursuant to the DIP Orders entered by the Bankruptcy Court shall
                                   be deemed effective and perfected upon entry of, and pursuant to,
                                   the Interim Order and Final Order, respectively, to the extent
                                   permitted by applicable law as of the Petition Date, and no further
                                   filing, notice, or act under applicable law or otherwise will be
                                   required to effect such perfection; provided that the DIP Note
                                   Parties and the Agents may make any filings, deliver any notices,
                                   make recordations, perform any searches, enter into control
                                   agreements, or take any other acts as may be necessary under state
                                   law or other applicable law or otherwise desirable in order to
                                   protect, preserve and/or enforce the security, perfection, or priority
                                   of the DIP Liens, and the DIP Note Parties shall (at the request of
                                   the DIP Note Purchasers and in consultation with Colombian
                                   counsel) enter into customary non-US security documentation with
                                   respect to such DIP Collateral owned by the non-US entities or
                                   located in non-US jurisdictions. In addition, the DIP Note Parties
                                   shall be required to take the following actions to perfect the DIP
                                   Liens under Colombian law:

                                                12


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21       Page 87 of 182




                                       (a) all of the Colombian loan assets and any other assets held
                                           by Colombian subsidiaries shall be conveyed to a guaranty
                                           trust established under Colombian law, or otherwise
                                           pledged in favor of the DIP Note Purchasers, and registered
                                           with the National Registry over Movable Assets (Registro
                                           Nacional de Garantías Mobiliarias); and

                                       (b) the Debtors shall use commercially reasonable efforts to
                                           take such additional actions as may be necessary to perfect
                                           the DIP Liens under Colombian law.

                                   The DIP Note Parties shall cause any Mexican Affiliate that is a
                                   borrower under the Intercompany Facility to acknowledge the liens
                                   on the Intercompany Facility in favor of the DIP Note Purchasers.

 Carve-Out:
                                   The DIP Liens will be subject and subordinate to, in each case, the
                                   following (collectively, the “Carve-Out”): (a) all fees required to be
                                   paid to the Clerk of the Bankruptcy Court and to the Office of the
                                   U.S. Trustee under section 1930 of Title 28 of the United States
                                   Code; (b) all reasonable fees and expenses incurred by a trustee under
                                   section 726(b) of the Bankruptcy Code; (c) all professional fees and
                                   expenses of the professionals retained by the Debtors pursuant to
                                   section 327, 328, or 363 of the Bankruptcy Code and any official
                                   committee (a “Committee”) appointed in the Chapter 11 Cases
                                   pursuant to section 328 or 1103 of the Bankruptcy Code that are
                                   incurred on or prior to the Carve-Out Trigger Date (as defined below)
                                   that are allowed or become allowed at any time, whether by interim
                                   order, procedural order or otherwise and whether such allowance
                                   occurs before or after the Carve-Out Trigger Date (as defined below);
                                   and (d) professional fees and expenses of the Debtors in an aggregate
                                   amount not to exceed $5,000,000 and any Committee in an aggregate
                                   amount not to exceed $500,000 incurred on and after the first
                                   business day following Carve Out Trigger Date to the extent allowed
                                   at any time, whether by interim order, procedural order, or otherwise
                                   (the amounts set forth in this clause (d) being the “Post-Carve Out
                                   Trigger Notice Cap” and collectively with the professional fees and
                                   expenses in clause (c), the “Professional Fees”); provided that
                                   nothing herein shall be construed to impair the ability of any party to
                                   object to the Professional Fees. The term “Carve-Out Trigger
                                   Date” shall mean the date on which the Administrative Agent
                                   provides written notice to the Debtors and lead counsel to the
                                   Debtors, with a copy of such notice to lead counsel for the Committee
                                   (if appointed) and the U.S. Trustee (the “Carve Out Trigger
                                   Notice”), that the Carve-Out is invoked, which Carve Out Trigger
                                   Notice shall only be delivered following the occurrence and during
                                   the continuation of an Event of Default under the DIP Facility and
                                   the termination of funding under the DIP Facility.

                                                13


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21       Page 88 of 182




                                   After the Carve-Out Trigger Date, the DIP Note Purchasers shall
                                   permit the Debtors to use proceeds of the DIP Facility to fund the
                                   full amount of the Carve-Out, including the Post-Carve Out Trigger
                                   Notice Cap, into a segregated account (the “Carve-Out Reserve
                                   Account”) held by the Debtors, to be applied to the Professional
                                   Fees and the U.S. Trustee and Clerk fees when due and payable (the
                                   “Carve-Out Segregated Funds”) and, in the case of Professional
                                   Fees, as allowed by the Bankruptcy Court. Without in any way
                                   limiting the Debtors’ ability to use the Carve-Out Segregated Funds
                                   in the Carve-Out Reserve Account to pay the allowed Professional
                                   Fees and the U.S. Trustee and Clerk fees, the Carve-Out Segregated
                                   Funds shall remain encumbered by and subject to the DIP Liens.
                                   To the extent the Carve-Out Segregated Funds in the Carve-Out
                                   Reserve Account exceed the allowed Professional Fees and the U.S.
                                   Trustee and Clerk fees, any such remaining amounts shall be
                                   promptly returned to the Administrative Agent for the benefit of the
                                   DIP Note Purchasers.

 Voluntary Prepayments:            The DIP Notes may be voluntarily prepaid in whole or in part prior
                                   to the Maturity Date subject to payment of the Exit Fee with respect
                                   to any such prepayment.

 Mandatory Prepayments:            Mandatory prepayment of DIP Obligations in an amount equal to
                                   100% of the net proceeds (i) received from the incurrence of
                                   indebtedness by any of the Debtors that is not otherwise explicitly
                                   permitted under the DIP Facility, upon receipt by any DIP Note
                                   Party and (ii) of the Cash Sweep as described above; provided,
                                   however, that the Majority DIP Note Purchasers shall have the
                                   ability to decline any mandatory prepayment.
 Representations and               The DIP Note Documents shall contain representations and
 Warranties:                       warranties customary for debtor in possession financings of this
                                   type, subject to appropriate exceptions and qualifications.


 Affirmative Covenants:            The DIP Note Documents shall contain affirmative covenants
                                   customary for a DIP facility of this type (which shall be subject to
                                   appropriate and customary exceptions, thresholds, qualifications
                                   and carve-outs typical for a DIP facility of this type agreed by the
                                   Majority DIP Note Purchasers and the Borrowers, and consistent
                                   with asset preservation and facilitating recoveries), including but
                                   not limited to the following:

                                       (a) Preservation and maintenance of existence, business and
                                           properties;
                                       (b) Maintenance of existing insurance, insurance certificates
                                           and endorsements;
                                       (c) DIP Collateral ownership;
                                       (d) Maintenance of priority of liens, other than customary
                                           permitted lien exceptions;
                                                14


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21      Page 89 of 182




                                       (e) Payment of income taxes and other material taxes and other
                                           claims;
                                       (f) Material litigation and other notices;
                                       (g) Compliance with laws and regulations;
                                       (h) Maintenance of records;
                                       (i) Use of proceeds;
                                       (j) Compliance with applicable laws and regulations;
                                       (k) Payment of post-petition obligations;
                                       (l) Notification to the Administrative Agent of any Event of
                                           Default and certain other customary material events;
                                       (m) All material pleadings affecting the DIP Facility delivered
                                           to counsel to the Agents and the DIP Note Purchasers at
                                           least two (2) days in advance of filing to the extent
                                           practicable to permit review and to be reasonably
                                           acceptable to the Majority DIP Note Purchasers;
                                       (n) Copies of all financial information and other
                                           substantive documents distributed by or on behalf of
                                           any DIP Note Party to any Committee provided to the
                                           Administrative Agent (for distribution to the DIP
                                           Note Purchasers);
                                       (o) DIP Note Purchaser calls with management of the
                                           Borrowers as reasonably requested by the Administrative
                                           Agent;
                                       (p) AlixPartners will have weekly calls with the DIP Note
                                           Purchasers and will consult with the DIP Note Purchasers
                                           on such calls regarding all anticipated expenditures by the
                                           Debtors and the Mexican Affiliates;
                                       (q) Additional Guarantors and grantors;
                                       (r) Notice of material events;
                                       (s) Access to books and records;
                                       (t) Certain bankruptcy matters;
                                       (u) AlixPartners to provide a summary every week of cash
                                           inflows and outflows for the Mexican Affiliates in the
                                           aggregate and the Debtors in the aggregate;
                                       (v) Use commercially reasonable efforts to engage a backup
                                           servicer in Colombia as promptly as practicable, and in any
                                           event within 45 calendar days of the Petition Date in the
                                           aggregate, which shall be automatically extended by 25
                                           calendar days if a backup servicer has been identified and
                                           the related engagement agreement remains subject to
                                           negotiation; and
                                       (w) Use commercially reasonable efforts to appoint the
                                           Mexican CRO as promptly as practicable, and in any event
                                           within 10 calendar days from receipt of the Mexican List;
                                       (x) Further assurances to be agreed.

 Negative Covenants:               The DIP Note Documents shall contain negative covenants
                                   customary for debtor in possession financings of this type (which
                                               15


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21        Page 90 of 182




                                   shall be subject to appropriate and customary exceptions for,
                                   thresholds, qualifications, and carve-outs typical for a DIP facility
                                   of this type agreed by the Majority DIP Note Purchasers and the
                                   Borrowers and consistent with asset preservation and facilitating
                                   recoveries), including but not limited to the following:

                                       (a) No incurrence of indebtedness between the Debtors and any
                                           third party (including intercompany indebtedness between
                                           Debtors and non-Debtors other than the Intercompany
                                           Facility);
                                       (b) Limitation on liens on the DIP Collateral, other than the
                                           DIP Liens, liens in existence on the Petition Date, and other
                                           customary permitted liens;
                                       (c) Restriction on creation of any other super-priority claim
                                           which is pari passu with or senior to the DIP Superpriority
                                           Claims, except for the Carve-Out;
                                       (d) Limitation on any sale of DIP Collateral in excess of $1
                                           million in the aggregate (provided that sales of DIP
                                           Collateral comprised of portfolios of loans or receivables
                                           shall not exceed $500,000 in the aggregate) and other than
                                           as contemplated by the Bid Procedures Order (as defined
                                           below);
                                       (e) No commencement or voluntary filing, or consent to any
                                           third party’s involuntary filing, by the Debtors of any
                                           insolvency proceeding in Colombia other than a recognition
                                           proceeding with respect to the Chapter 11 Cases;
                                       (f) No investments and restricted payments;
                                       (g) Restriction on payment of pre-petition indebtedness other
                                           than as approved by the Bankruptcy Court;
                                       (h) No transactions with non-Debtor affiliates (other than the
                                           Intercompany Facility) unless the Majority DIP Note
                                           Purchasers otherwise provide prior written consent;
                                       (i) No business activities other than those engaged in on the
                                           Petition Date;
                                       (j) Limitations on changes of fiscal year;
                                       (k) No mergers, fundamental changes or asset dispositions
                                           other than as contemplated in the Bid Procedures;
                                       (l) No creation of new subsidiaries;
                                       (m) Limitation on negative pledge clauses;
                                       (n) No use of proceeds in violation of customary anti-
                                           corruption laws, anti-money laundering, and sanctions
                                           laws;
                                       (o) No adequate protection payments shall be made without the
                                           consent of the Majority DIP Note Purchasers;
                                       (p) No settlements of material claims, including without
                                           limitation claims against existing or prior officers, directors
                                           or direct or indirect shareholders of the Borrowers or the
                                           former auditors of the Borrowers without the Majority DIP
                                                16


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14        Filed 08/02/21       Page 91 of 182




                                             Note Purchasers’ prior written consent;
                                       (q)   No changes to any policies used to determine the
                                             delinquency of loans or policies for provisioning against
                                             loans;
                                       (r)   No nominating, appointing, engaging or entering into any
                                             new employment or retention agreements with executive
                                             officers without the Majority DIP Note Purchasers’ prior
                                             written consent, such consent, in connection with replacing
                                             existing officers, not to be unreasonably withheld;
                                       (s)   If at any time (i) the Mexican Affiliates of the Debtors have
                                             more than $15 million of liquidity in Mexico or (ii) there is
                                             any successful challenge to the recognition or enforceability
                                             of, or the perfection or priority of any liens securing the
                                             Intercompany Facility or (iii) any of the Mexican Affiliates
                                             is the subject of a liquidation (quiebra) proceeding or (iv) a
                                             material adverse change since the Petition Date occurs with
                                             respect to the assets subject to liens securing the
                                             Intercompany Facility or (v) there is any default or event of
                                             default under the Intercompany Facility, or (vi) any
                                             conditions to funding set forth in the documentation
                                             effecting the Intercompany Facility are not met, no amounts
                                             under the Intercompany Facility shall be disbursed (and no
                                             amounts may be disbursed under the DIP Facility to fund
                                             such disbursements); and
                                       (t)   Bankruptcy related matters.

 DIP Budget; Variance              Prior to or on the Closing Date, the Borrowers shall deliver the
 Covenants; and other Financial    Initial Approved DIP Budget to the advisors to the Administrative
 Reporting:                        Agent and the DIP Note Purchasers and thereafter, at the end of
                                   each four-week period, an updated budget (“Updated DIP
                                   Budget”); provided, that any material change in any Updated DIP
                                   Budget from the Initial Approved DIP Budget shall be in form and
                                   substance acceptable to the Majority DIP Note Purchasers in their
                                   sole discretion. Each Updated DIP Budget shall include a
                                   reconciliation of the changes in the previous period’s DIP Budget
                                   against the corresponding period in the Updated DIP Budget. The
                                   term “DIP Budget” shall mean the Initial Approved DIP Budget
                                   until such time as an Updated DIP Budget is approved, following
                                   which such Updated DIP Budget shall constitute the DIP Budget
                                   until a subsequent Updated DIP Budget is so approved. The
                                   Debtors’ disbursements shall be consistent with the provisions of
                                   the DIP Budget (subject to the Variance Limit).

                                   Bi-Weekly Reporting: Commencing on the first Thursday two
                                   weeks after the Closing Date (the “Initial Reporting Date”), the
                                   Borrowers shall provide (i) a “Variance Report” to the
                                   Administrative Agent certified by the chief financial officer of the
                                   Borrowers or the Colombian CRO, containing a report showing

                                                 17


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21      Page 92 of 182




                                   actual cash receipts and disbursements for the immediately two (2)
                                   preceding weeks, noting all variances on a line item basis from
                                   amounts set forth in the DIP Budget for such period, and
                                   explanations for all material variances and (ii) additional
                                   customary reporting to be agreed, including without limitation,
                                   estimated administrative claims in respect of tax and other
                                   liabilities.

                                   No later than 4:00 p.m. Eastern Time two weeks after the Initial
                                   Reporting Date and on each fourth Thursday thereafter (each such
                                   date, a “Variance Testing Date” and each such four-week period,
                                   the “Testing Period”), the Borrowers shall provide to the
                                   Administrative Agent (for circulation to the DIP Note Purchasers)
                                   a report detailing (i) the aggregate disbursements of the Debtors
                                   and the Mexican Affiliates, respectively, and aggregate receipts of
                                   the Debtors and the Mexican Affiliates, respectively, during the
                                   applicable Testing Period for (a) all other operating disbursements
                                   (excluding capital expenditures), and (b) the Debtors’ and
                                   Mexican Affiliates’ professionals’ fees; and (ii) any material
                                   variance (whether positive or negative, expressed as a percentage)
                                   between the aggregate disbursements made during such Testing
                                   Period by the DIP Issuer against the aggregate disbursements for
                                   the Testing Period set forth in the applicable DIP Budget
                                   (the “Variance Reports”).

                                   The Borrowers shall comply with the following:

                                   As of any Variance Testing Date, for the Testing Period ending on
                                   the Sunday preceding such Variance Testing Date, the Borrowers
                                   shall not allow the amount of all operating disbursements
                                   (excluding professional and advisory fees for the restructuring
                                   advisors payable by the Debtors and the Mexican Affiliates,
                                   respectively) in excess of the estimated aggregate disbursement
                                   budget for such Testing Period to be greater than 20% of the
                                   estimated aggregate disbursement for such items in the DIP
                                   Budget for such Testing Period for the Debtors (in the aggregate)
                                   and the Mexican Affiliates (in the aggregate) (collectively,
                                   the “Variance Limit”). Additional material variances, if any, from
                                   the DIP Budget, and any proposed changes to the DIP Budget,
                                   shall be subject to the Administrative Agent’s approval provided
                                   in accordance with the written direction of the Majority DIP Note
                                   Purchasers.

 Milestones:                       DIP Note Parties shall comply with following deadlines (“DIP
                                   Facility Milestones”) including the following:




                                               18


RLF1 25769470v.1
               Case 21-11109-JKS       Doc 14     Filed 08/02/21       Page 93 of 182




                                      The Bankruptcy Court shall have entered the Interim Order no
                                       later than seven (7) days after the filing of a motion seeking
                                       entry of the Interim Order;

                                      Debtors shall have appointed the Colombian CRO no later than
                                       fifteen (15) calendar days after receipt of the Colombian List;

                                      The Bankruptcy Court shall have entered the Final Order no
                                       later than forty (40) calendar days after the entry of the Interim
                                       Order;

                                      Debtors shall have filed with the Bankruptcy Court section 363
                                       bid procedures for the sale of all or substantially all assets of the
                                       DIP Note Parties no later than twenty (20) calendar days after
                                       the entry of the Interim Order, which procedures shall include
                                       customary provisions relating to bid procedures, deadlines,
                                       auction, approval and/or closing conditions, as relevant;

                                      The Bankruptcy Court shall have entered an order in respect of
                                       the Bankruptcy Court section 363 bid procedures (the “Bid
                                       Procedures Order”) no later than forty-five (45) calendar days
                                       after the entry of the Interim Order;

                                      Debtors shall have provided to each of the advisors to the
                                       Agents and the DIP Note Purchasers an initial draft of the
                                       Debtors’ plan of reorganization and/or liquidation within sixty
                                       (60) calendar days after the entry of the Interim Order;

                                      An auction in respect of the Debtors’ assets shall have been
                                       conducted no later than ninety (90) calendar days after the
                                       Petition Date; and

                                      The Bankruptcy Court shall have entered an order confirming
                                       the Approved Plan no later than thirty (30) days prior to the
                                       Scheduled Maturity Date.

 Events of Default:                The credit agreement for the DIP Facility will include events of
                                   default (“Events of Default”) (and, as appropriate, grace periods)
                                   usual and customary for debtor-in-possession financings of this
                                   kind, including failure to make payments when due, failure to meet
                                   Milestones (subject to extensions and grace periods to be agreed),
                                   defaults under post-petition indebtedness, noncompliance with
                                   affirmative and negative covenants (subject to grace periods to be
                                   agreed), breaches of representations and warranties, an order shall
                                   be entered by the Bankruptcy Court terminating any of the Debtors’
                                   exclusive periods for proposing a plan of reorganization in
                                   connection with the Chapter 11 Cases (other than as a result of a
                                   motion or objection filed by or on behalf of the DIP Note
                                   Purchasers, in accordance with the written direction of the Majority
                                                19


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21        Page 94 of 182




                                   DIP Note Purchasers), dismissal of the Borrowers’ Cases or
                                   conversion of any of the Chapter 11 Cases to a case under Chapter 7
                                   or any action by the Debtors seeking to dismiss any Debtor’s
                                   Chapter 11 Case without the express prior written consent of the
                                   Majority DIP Note Purchasers, the filing of or confirmation of a
                                   plan of reorganization in the Chapter 11 Cases that is not an
                                   Approved Plan, unstayed judgments against the Debtors in excess
                                   of specified amounts, invalidity of a material portion of guarantees
                                   or liens on a material portion of the DIP Collateral, “change of
                                   control” of any of the Debtors (to be defined in a mutually agreed
                                   upon manner), the Final Order ceases to be in full force and effect,
                                   commencement of a proceeding seeking the appointment under the
                                   Chapter 11 Cases of a custodian, trustee, receiver, liquidator,
                                   administrator, administrative receiver or other similar official for
                                   the Borrowers or any of the other Debtors or a substantial part of
                                   their respective assets, and such proceeding or petition shall remain
                                   undismissed for a period of ninety (90) days or commencement or
                                   filing of any concurso mercantil or other similar proceeding in
                                   Colombia or the U.S. (other than the Chapter 11 Cases) without the
                                   express prior written consent of the Majority DIP Note Purchasers,
                                   or any event has occurred with respect to the DIP Note Parties
                                   (taken as a whole) since the Petition Date that has resulted in or
                                   could reasonably be expected to result in a material adverse change
                                   in the operations, assets, revenues or financial condition of the
                                   Debtors, taken as a whole (other than by virtue of the Chapter 11
                                   Cases and the events typically resulting from the filing of the
                                   Chapter 11 Cases) (“Material Adverse Effect”).

                                   Solely with respect to the Initial Availability, the Borrowers’ failure
                                   to obtain a Final Order within forty (40) days after entry of the
                                   Interim Order shall constitute an “Event of Default” that permits the
                                   Majority DIP Note Purchasers, by notice to the Borrowers, to
                                   accelerate the obligations in respect thereof.

 Assignments and Participations:   The DIP Note Purchasers shall have the right to assign any or all of
                                   their DIP Notes without consultation with or consent of the
                                   Borrowers. The DIP Note Purchasers will also have the right to sell
                                   participations to eligible participants (to be defined on the DIP Note
                                   Documents), subject to customary limitations on voting rights, in
                                   their respective shares of the DIP Facility.
 Majority DIP Note Purchasers:     “Majority DIP Note Purchasers” shall mean DIP Note Purchasers
                                   holding more than 50.0% of total commitments or exposure under
                                   the DIP Facility, except that with respect to such matters relating to
                                   the reduction of principal or fees, changes in interest rates, changes
                                   in maturity, changes in the pro rata sharing clause and release of
                                   material collateral, the Majority DIP Note Purchasers shall consist
                                   of each affected DIP Note Purchaser.
 Taxes:                            All payments under the DIP Facility made by the DIP Note Parties
                                   shall be made free and clear of any taxes (other than taxes on

                                                20


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21       Page 95 of 182




                                   overall net income or franchise taxes imposed in lieu of net income
                                   taxes), imposts, levies, duties, charges, fees, assessments,
                                   withholdings (including backup withholding) or other deductions
                                   whatsoever (“Taxes”), except as required by law. If any such
                                   Taxes are so imposed on any payments under the DIP Facility, the
                                   DIP Note Parties shall withhold or deduct such Taxes, as
                                   applicable, and remit the full amount of such Taxes to the
                                   corresponding tax authorities and gross up or pay such additional
                                   amounts as may be necessary so that every net payment of amounts
                                   due hereunder shall be equal to the amounts that would have been
                                   receivable in the absence of such deduction or withholding;
                                   provided that with respect to payments the DIP Note Parties shall
                                   have no obligation to pay such additional amounts in respect of
                                   Taxes to the extent of the portion of such Taxes that are withheld or
                                   deducted at a rate in excess of any other applicable tax treaty or
                                   applicable laws. The DIP Note Purchasers will furnish to the
                                   Administrative Agent appropriate certificates or other evidence of
                                   exemption from U.S. federal tax withholding and reduction of
                                   Colombian withholding tax under any other applicable tax treaty or
                                   applicable laws.
 Indemnity/Release/Waiver;         The DIP Note Parties will indemnify the Agents and the DIP Note
 Expenses:                         Purchasers (each, only in their capacity as such) and each of their
                                   affiliates and respective related parties (each an “Indemnitee”), and
                                   hold each of them harmless from and against any and all damages,
                                   losses, settlement payments, obligations, liabilities, claims, actions
                                   or causes of action, and reasonable costs and expenses incurred,
                                   suffered, sustained or required to be paid by an Indemnified Person
                                   by reason of or resulting from the DIP Facility, this DIP Term
                                   Sheet, the transactions contemplated thereby or hereby or by the
                                   DIP Facility or any claim, litigation, investigation or proceeding
                                   (including criminal proceedings) relating to any of the foregoing, in
                                   any jurisdiction, whether or not any of such Indemnified Person is a
                                   party thereto and whether or not brought by the Borrowers or any
                                   other person; provided that no Indemnitee will be indemnified for
                                   any such claim, damage, loss, liability or expense is found in a final
                                   judgment by a court of competent jurisdiction to have resulted from
                                   any Indemnitee’s gross negligence, bad faith, willful misconduct or
                                   breach of any obligation under the DIP Facility.

                                   The Final Order shall include customary releases of the Agents, the
                                   DIP Note Purchasers (only in its capacity as such) and their
                                   representatives (only in their capacity as such) in connection with
                                   the DIP Facility; for the avoidance of doubt, it is expressly
                                   understood that such releases shall not include any liabilities or
                                   claims relating to the actions of the Agents or the DIP Note
                                   Purchasers in respect to their involvement with the Debtors or their
                                   affiliates other than with respect to the DIP Facility.



                                                21


RLF1 25769470v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21      Page 96 of 182




                                   The DIP Note Parties will reimburse the DIP Note Purchasers for
                                   (a) their reasonable and documented out-of-pocket transaction
                                   expenses in connection with the preparation, negotiation and
                                   execution of the DIP Note Documents including any amendment or
                                   waiver thereof (including without limitation the fees and expenses
                                   of counsel with respect to the DIP Facility), (b) all reasonable and
                                   documented out-of-pocket expenses of the DIP Note Purchasers
                                   (including the fees, disbursements and other charges of counsel in
                                   connection with the enforcement of the DIP Note Documents, and
                                   (c) all reasonable and documents out-of-pocket expenses of the
                                   Agents associated with the administration of the DIP Facility.
 Governing Law and                 State of New York (and, to the extent applicable, the Bankruptcy
 Jurisdiction:                     Code), other than collateral documents governed by Colombian
                                   law, which shall be governed by Colombian law.




                                               22


RLF1 25769470v.1
                  Case 21-11109-JKS         Doc 14   Filed 08/02/21   Page 97 of 182



                                                Annex I

                      Name of Institution                             Commitment
                              [●]                                        [●]




 AMERICAS 108213616

RLF1 25769470v.1
                  Case 21-11109-JKS       Doc 14      Filed 08/02/21       Page 98 of 182




                                                 Annex II

 Interest                   10.0 % per annum, payable monthly in cash, in arrears, or at the sole option of
 Rate:                     the Borrowers, subject to the terms set forth under the “Cash Sweep” section
                           above, in kind.

 Default Interest Rate:    Automatically after the occurrence of any Event of Default, the applicable
                           interest rate (“Default Interest Rate”) shall be the applicable interest rate plus
                           2.00%, which shall accrue on all overdue principal and other DIP Obligations
                           and which shall be due immediately and payable on demand; provided,
                           however, that the Default Interest Rate shall not exceed the maximum interest
                           rate permitted by applicable law.

 Commitment Fee:           2.0% of the DIP Obligations, payable in cash or in kind, at the election of the
                           Debtors on the Closing Date.
 Exit Fee:                 2.0 % of DIP Obligations repaid or prepaid at the time of such repayment
                           (including on the Maturity Date) or prepayment, payable in cash.




 AMERICAS 108213616

RLF1 25769470v.1
                  Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 99 of 182



                                         EXHIBIT A




 AMERICAS 108213616

RLF1 25769470v.1
                             Case 21-11109-JKS                      Doc 14          Filed 08/02/21              Page 100 of 182

                                                                Exhibit A to Term Sheet
                                                       Overview of Collateral: Timing and Perfection

                                                                                                                   Timing for delivery of locally perfected
          Description                         Documentation and Perfection Steps
                                                                                                                                 collateral 1

                                                                             COLOMBIA

                                        DIP Interim Order                                                          As of Closing Date2

                                        Colombian law governed share pledges

                                          o    Share pledge agreements (contrato de
                                               garantía mobiliaria sobre acciones) over
                                               100% of the share capital of Alpha Capital
                                               S.A.S., Vive Créditos Kusida S.A.S., Acsa
    A. LIEN ON                                 Atento S.A.S. and AlphaCredit LatAm S.A.S.
    SPECIFIED
    COLOMBIAN                             o    Execution of the share pledge agreements.
    DEBTOR SHARES
                                          o    Registration of the share pledge agreements
                                               before the Registro Nacional de Garantías
                                               Mobiliarias

                                          o    Registration of the respective share pledge
                                               agreement in the share ledger of Alpha Capital
                                               S.A.S., Vive Créditos Kusida S.A.S., Acsa
                                               Atento S.A.S. and AlphaCredit LatAm S.A.S.

                                        DIP Interim Order                                                          As of Closing Date

                                        Colombian law governed commercial
                                         establishment pledge

                                          o    Commercial establishments pledge agreement
                                               (garantía mobiliaria sobre establecimientos
                                               de comercio) over the commercial
    B. COMMERCIAL
                                               establishments of Alpha Capital S.A.S.
    ESTABLISHMENT
                                               (excluding liabilities), Vive Créditos Kusida
    PLEDGE
                                               S.A.S. (excluding liabilities) and Acsa Atento
    AGREEMENTS
                                               S.A.S. (excluding liabilities).

                                          o    Execution of the commercial establishments
                                               pledge agreement.

                                          o    Registration of the commercial establishments
                                               pledge agreement before the Registro
                                               Nacional de Garantías Mobiliarias.




1
  All liens will be created pursuant to Interim DIP Order, timelines here relate only to creation of local Colombian, Mexican and Panamanian law governed liens (and in
some cases, NY law governed liens, as applicable). Perfection of liens outside of the DIP Order (i) is subject to automatic extension in the event of filing office/system
unavailability, closure, delays or disruptions and (ii) may be extended with the prior written consent of the Majority DIP Note Purchasers not to be unreasonably refused,
conditioned or delayed). Assumes U.S. or Colombian Collateral Agent POA, as applicable, will be in place as of the Closing Date for all liens, as applicable.
2 Cuatrecasas to provide draft share pledge agreement as soon as possible.


    AMERICAS 108213616

RLF1 25769470v.1
                             Case 21-11109-JKS                    Doc 14          Filed 08/02/21              Page 101 of 182


                                                                                                                 Timing for delivery of locally perfected
        Description                          Documentation and Perfection Steps
                                                                                                                               collateral 1

                                       DIP Interim Order                                                         As of Closing Date

                                       Colombian law governed fiduciary rights pledge

                                         o    Fiduciary rights pledge agreement (garantía
                                              mobiliaria sobre derechos fiduciarios) over the
                                              fiduciary rights belonging to Alpha Capital
                                              S.A.S. in the trust created pursuant to the trust
                                              agreement (contrato de fiducia mercantil de
                                              administración y pagos) dated as of June 24,
                                              2020, among Alpha Capital S.A.S., as settlor
                                              (fideicomitente), and Fiduciaria Colpatria S.A.,
                                              as trustee (fiduciario) (the “Colpatria Trust
                                              Agreement”).

 C. FIDUCIARY                            o    Fiduciary rights pledge agreement (garantía
 RIGHTS PLEDGE                                mobiliaria sobre derechos fiduciarios) over
 AGREEMENTS                                   the fiduciary rights belonging to Alpha
                                              Capital S.A.S. and Vive Créditos Kusida
                                              S.A.S. in the trust created pursuant to the trust
                                              agreement (contrato de fiducia mercantil de
                                              administración y pagos) dated as of June 22,
                                              2018, among Alpha Capital S.A.S., as settlor
                                              (fideicomitente) and Fiduciaria Coomeva S.A.,
                                              as trustee (fiduciario) (together with the
                                              Colpatria Trust Agreement, the “Trust
                                              Agreements”).

                                         o    Execution of the fiduciary rights pledge
                                              agreement.

                                         o    Registration before the Registro Nacional de
                                              Garantías Mobiliarias.

                                       DIP Interim Order                                                         Draft account control agreements to be
                                                                                                                   distributed to depositary banks on the
                                         o    Account control agreements over certain bank                         Closing Date at the latest.
                                              accounts of: 3
                                                                                                                  Execution of the account control
 D. ACCOUNTS                                  (i)         Alpha Capital S.A.S. in Banco de                         agreements promptly after the Closing
 CONTROL                                                  Occidente S.A., Banco Colpatria                          Date once the depositary banks complete
 AGREEMENTS                                               S.A. and BBVA S.A.;                                      the internal proceedings required to
                                                                                                                   approve the execution and delivery of the
                                              (ii)        Patrimonio Autónomo FD-034 and                           account control agreements.4
                                                          Patrimonio Autónomo FC- Alpha
                                                          Capital S.AS. in Banco Colpatria
                                                          S.A. and Banco de Occidente S.A.;



3 Accounts Control Agreements to cover accounts representing at least 90% of the Debtors’ funds in Colombia.
4 Execution and delivery of the account control agreements depend on third party actions, including the internal approvals required by each depositary bank to execute
the account control agreements and the Onshore Collateral Agent providing all KYC documentation required by the depositary banks. Parties to use best efforts to obtain
all necessary third party consents.
                                                                                                                                                                   27
 AMERICAS 108213616

RLF1 25769470v.1
                            Case 21-11109-JKS                   Doc 14          Filed 08/02/21               Page 102 of 182


                                                                                                                 Timing for delivery of locally perfected
        Description                         Documentation and Perfection Steps
                                                                                                                               collateral 1

                                             (iii)      Vive Créditos Kusida S.A.S. in
                                                        Banco de Occidente S.A, and BBVA
                                                        S.A.;

                                             (iv)       Acsa Atento S.A.S. in Banco de
                                                        Occidente S.A. and BBVA S.A.; and

                                             (v)        AlphaCredit LatAm S.A.S. in
                                                        BBVA.

                                        o    Execution of the account control agreements.

                                        o    Registration of the account control agreements
                                             before the Registro Nacional de Garantías
                                             Mobiliarias.

                                      DIP Interim Order                                                          Draft amendments to be distributed to
                                                                                                                   Fiduciaria Colpatria S.A. and Fiduciaria
                                        o    Amendment to the Trusts Agreements to                                 Coomeva S.A. no later than 5 business
                                             transform the trusts into a collateral trusts                         days after Colombian counsel to the Note
                                             (patrimonios autónomos de garantía) for the                           Purchasers delivers the proposed
                                             benefit of the DIP Note Purchasers or any                             amendments to Debtors and their
                                             collateral agent designated by the DIP Note                           Colombian counsel.
 E. AMENDMENTS
                                             Purchaser.5
 TO TRUSTS
                                                                                                                  Execution of the amendments to the
                                        o    Execution of amendments to the Trust                                  Trust Agreements promptly after the
                                             Agreements.                                                           Closing Date once the trustees complete
                                                                                                                   the internal proceedings required to
                                        o    Registration of the trust agreements before the                       approve the execution and delivery of
                                             Registro Nacional de Garantías Mobiliarias.                           the of the amendments to the Trust
                                                                                                                   Agreements.

                                                                          MEXICO
 A. MEXICAN NON-
                                      DIP Interim Order.                                                         Perfection prior to Initial Disbursement.
 POSSESSORY
 PLEDGE
                                      Non-Possessory pledge agreement (contrato de                                 o   Execution: Closing Date.
 AGREEMENT
                                       prenda sin transmission de posesión) over all
 OVER ALL
 UNENCUMBERED
                                       unencumbered assets of Alpha Debit, S.A. de C.V.                             o   Filing for registration shall occur
                                       (and any future released assets currently pledged)                               within 5 Business Days following
 ASSETS
                                       which shall include, without limitation, collection                              the execution date
 (INCLUDING
                                       rights over intercompany loans derived from the
 COLLECTION
                                       use of DIP Loan amounts
 RIGHTS OVER
 INTERCOMPANY
 LOANS) TO                              o    Execution of the Non-possessory pledge
 GUARATEE THE                                agreement.
 INTERCOMPANY
 FACILITY LOAN                          o    Formalization (ratification of signatures) of
 AGREEMENT                                   the Non-possessory pledge agreement before
                                             Mexican Public Notary



5 Parties to use commercially reasonable efforts to so amend the Fiduciaria Coomeva Alpha Trust Agreement.
                                                                                                                                                              28
 AMERICAS 108213616

RLF1 25769470v.1
                               Case 21-11109-JKS                    Doc 14          Filed 08/02/21   Page 103 of 182


                                                                                                         Timing for delivery of locally perfected
           Description                         Documentation and Perfection Steps
                                                                                                                       collateral 1

                                           o    Registration of the pledge before the Mexican
                                                Sole Registry of Liens over Movable Assets
                                                (Registro Único de Garantías Mobiliarias)
                                                (RUG)

                                           o    Execution of an irrevocable special POA in
                                                case of an event of default under the terms of
                                                the Non-Possessory pledge agreement

                                              Collateral Agent POA duly granted before a
                                               US Notary Public and apostilled and
                                               formalized before a Mexican public notary, as
                                               applicable (“Collateral Agent POA”).



                                          DIP Interim Order                                              As of Closing Date

                                          Share pledge agreement (contrato de prenda sobre                 o   Filing for registration shall occur
                                           acciones) over 100% of the shares representative                     within 5 Business Days following
                                           of the capital stock of Alpha Debit, S.A. de C.V.                    the execution date

                                           o    Execution of the share pledge agreement.

                                           o    Physical delivery of the stock certificates in
B. MEXICAN STOCK
                                                favor of collateral, through the corresponding
PLEDGE
                                                endorsement.
AGREEMENT
                                           o    Registration in the share ledger of the issuers
                                                of shares

                                           o    Execution of an irrevocable special POA in
                                                case of an event of default under the terms of
                                                the Stock pledge agreement



                                                                              PANAMA

                                          DIP Interim Order                                              To be entered into and perfected within
                                                                                                           20 days of Closing Date, and to be a
                                          Panama law governed quota pledge agreement                      condition precedent to Subsequent
                                                                                                           Funding6
    A. PLEDGE OVER
                                           o    Quota pledge agreement (contrato de prenda
    QUOTAS OF
                                                mercantil sobre cuotas) over 100% of the
    ALPHACREIDT
                                                quota capital of AlphaCredit Sudamérica S. de
    SUDAMÉRICA S.
                                                R.L.
    DE R.L.
                                           o    Execution of the quota pledge agreement.

                                           o    Physical delivery of quota certificates to

6
    Unless waived or agreed otherwise by the Majority DIP Purchasers, or counsel thereto.
                                                                                                                                                      29
    AMERICAS 108213616

RLF1 25769470v.1
                      Case 21-11109-JKS           Doc 14        Filed 08/02/21    Page 104 of 182


                                                                                      Timing for delivery of locally perfected
       Description               Documentation and Perfection Steps
                                                                                                    collateral 1
                                  collateral agent, together with blank stock
                                  powers duly endorsed by each of the pledgors.

                             o    Registration in the quota registry of
                                  AlphaCredit Sudamérica S. de R.L.

                             o    Legal opinion to be delivered from
                                  Panamanian counsel to pledgor

                                                              U.S.

                            DIP Interim Order                                         As of Closing Date

 A. DACAs                   DACA to be put in place and all cash held in
                             controlled accounts in accordance with the
                             Term Sheet

 B. NY LAW                  DIP Interim Order                                         As of Closing Date
 SECURITY
 AGREEMENT                  NY Law Pledge and Security Agreement




                                                                                                                                 30
 AMERICAS 108213616

RLF1 25769470v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 105 of 182




                                      EXHIBIT C

                                   Commitment Letter




RLF1 25769477v.1
               Case 21-11109-JKS          Doc 14     Filed 08/02/21       Page 106 of 182
                                                                   Agreed-Upon Form – Execution Version


PERSONAL AND CONFIDENTIAL


ALPHA CAPITAL, S.A.S.
Carrerra 14 No. 94 - 81
Bogota, D.C., Colombia

ALPHADEBIT, S.A. DE C.V.
Calle Antonio Dovali Jaime 70
Tower C, 7th Floor
Mexico City, Mexico 01210

                                 Ref.: DIP Financing Commitment Letter

Ladies and Gentlemen:

Reference is hereby made to the Chapter 11 bankruptcy cases (the “Chapter 11 Cases”) that Alpha Capital,
S.A.S., and Alpha Debit, S.A. de C.V. (together, the “Borrowers”), and certain of their affiliates as debtors
and debtors in possession (collectively, the “Debtors” and, together with the Borrowers, “you”) intend to
file in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

The institutions set forth on Annex I hereto, either directly or through one or more affiliated funds or
financing vehicles (or such funds or accounts advised or sub-advised by such persons) (the “Commitment
Parties,” “we” or “us”) are pleased to confirm our agreement to provide debtor-in-possession financing to
the Debtors on the terms and subject to the conditions hereinafter set forth in this commitment letter and on
the terms and subject to the conditions set forth in the DIP Term Sheet attached hereto as Exhibit A
(collectively, this “Commitment Letter”). To the extent not defined in the body of this Commitment
Letter, each capitalized term shall have the meaning assigned to it in the DIP Term Sheet attached hereto
as Exhibit A.

You have informed us that the Debtors desire to, in accordance with the terms hereof, enter into a secured
super-priority debtor in possession multi-draw term notes facility in an aggregate principal amount of
$45,000,000 (the “DIP Facility”). The Debtors and the Commitment Parties mutually agree to negotiate
DIP Note Documents in good faith in accordance with the provisions hereof. The transactions described
above are referred to herein as the “Transaction.”

Our fees for our commitment and other matters related to the DIP Facility are set forth in a separate fee
letter (the “Fee Letter”) entered into by the Borrowers and the Commitment Parties on the date hereof and
attached as Exhibit B hereto.

1.       Commitment.

The Commitment Parties agree to provide 100% of the DIP Facility upon the terms and subject to the
conditions contained in this Commitment Letter. It is understood and agreed that the agreements and
obligations of the Commitment Parties under this Commitment Letter shall be several and not joint. You
agree that no compensation (other than contemplated by this Commitment Letter, including the DIP Term
Sheet attached hereto as Exhibit A and the Fee Letter attached as Exhibit B) will be paid to any Commitment
Party in order to obtain its commitment to participate in the DIP Facility unless you and we shall so agree.




RLF1 25769471v.1
               Case 21-11109-JKS          Doc 14      Filed 08/02/21       Page 107 of 182




2.       Conditions Precedent.

The Commitment Parties’ agreements and obligations hereunder to fund the DIP Facility are subject to the
satisfaction of the conditions precedent applicable to the applicable funding described in the sections
entitled “Conditions Precedent to Initial Availability” and “Conditions Precedent to Full Availability” in
the DIP Term Sheet attached hereto as Exhibit A.

The Commitment Parties’ agreements and obligations are also conditioned upon the Bankruptcy Court
having entered, substantially in the form of Annex A hereto, an interim order approving all reasonable and
documented transaction costs, fees and expenses pursuant to this Commitment Letter.

3.       Information.

The Debtors jointly and severally represent and covenant (and it shall be a condition to the Commitment
Parties’ commitments hereunder and agreement to perform the services described herein) that (i) all
information, documentation and materials delivered to the Commitment Parties in connection with the
transactions and agreements contemplated thereby (collectively, the “Information”) other than the
financial projections, forecasts and other forward looking statements (collectively, the “Projections”) made
available to the Commitment Parties in connection with the transactions contemplated hereunder is, except
as previously disclosed to the Commitment Parties, true to the best of the Debtors’ knowledge and the
Debtors have disclosed any known material misstatement in any such Information; and (ii) the Projections
that have been or will be made available to the Commitment Parties by or on behalf of the Borrowers or
any of their representatives have been and will be prepared in good faith based upon assumptions that are
believed by the preparer thereof to be reasonable at the time such Projections are furnished to the
Commitment Parties, it being understood and agreed that the Projections are not a guarantee of financial
performance and actual results may differ from the Projections and such differences may be material. You
agree that if at any time prior to the Closing Date any of the representations in the preceding sentence would
be incorrect in any material respect if the Information and Projections were being furnished, and such
representations were being made, at such time, including to the extent that prior to the Closing Date, any
event that has occurred results in or could reasonably be expected to result in a Material Adverse Effect,
then you will promptly supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct in all material respects under those circumstances on the Closing Date;
it being understood, in each case, that such supplement shall cure any breach of such representations and
warranties. In committing to provide the DIP Facility, the Commitment Parties and our affiliates shall be
entitled to rely upon on the Information and the Projections without any obligation to conduct any
independent evaluation or appraisal of the assets or liabilities of the Debtors, their Mexican affiliates (the
“Mexican Affiliates”) or any other party or to advise or opine on any related solvency issues.

4.       Indemnification and Related Matters.

To induce the Commitment Parties to enter into this Commitment Letter, you agree to indemnify and hold
harmless each Commitment Party, its affiliates and the respective officers, directors, employees, agents,
advisors and other representatives and successors of each of the foregoing (each, an “Indemnified
Person”), from and against any and all losses, claims, damages and liabilities (collectively, “Losses”) and
the reasonable and documented or invoiced out-of-pocket fees and expenses, joint or several, to which any
such Indemnified Person may become subject, including to the extent arising out of, resulting from, or in
connection with, any actual or threatened claim, litigation, investigation or proceeding (including any
inquiry or investigation) relating to this Commitment Letter (including the DIP Term Sheet), the
Transaction or any related transaction contemplated hereby, the DIP Facility or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), regardless of whether any such Indemnified Person is a
party thereto and whether or not such Proceedings are brought by you, your equity holders, affiliates or

                                                      2
RLF1 25769471v.1
               Case 21-11109-JKS          Doc 14      Filed 08/02/21       Page 108 of 182




creditors or any other third person, and to reimburse each such Indemnified Person promptly for any
reasonable and documented or invoiced out-of-pocket legal fees and expenses incurred in connection with
investigating, responding to, or defending any of the foregoing and other reasonable and documented or
invoiced out-of-pocket fees and expenses incurred in connection with investigating, responding to, or
defending any of the foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses or related expenses to the extent that they have resulted from the willful misconduct
or gross negligence of such Indemnified Person or any of such Indemnified Person’s controlled affiliates
or any of its or their respective officers, directors, employees, agents, advisors or other representatives or
successors of any of the foregoing (as determined by a court of competent jurisdiction in a final and non-
appealable decision).

Notwithstanding any other provision of this Commitment Letter, no Indemnified Person shall be liable for
(i) any damages arising from the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems except to the extent such damages are found
in a final, non-appealable judgment of a court of competent jurisdiction to have resulted from the willful
misconduct or gross negligence of the Indemnified Person, or (ii) any indirect, special, punitive or
consequential damages (including, without limitation, any loss of profits, business or anticipated savings)
in connection with this Commitment Letter, the Transaction (including the DIP Facility and the use of
proceeds thereunder), or with respect to any activities related to the DIP Facility, including the preparation
of this Commitment Letter and the DIP Note Documents, provided that nothing contained in clause (ii)
above shall limit your indemnity and reimbursement obligations set forth in the immediately preceding
paragraph to the extent such indirect, special, punitive or consequential damages are included in any claim
by a third party unaffiliated with the applicable Indemnified Person in connection with which the applicable
Indemnified Person is entitled to indemnification or reimbursement as set forth in the immediately
preceding paragraph.

You acknowledge and agree that (i) no fiduciary, advisory or agency relationship between you and the
Commitment Parties is intended to be or has been created in respect of any of the transactions contemplated
by this Commitment Letter, (ii) each Commitment Party, on the one hand, and you, on the other hand, have
an arm’s-length business relationship that does not directly or indirectly give rise to, nor do you rely on,
any fiduciary duty on the part of any Commitment Party, (iii) you are capable of evaluating and
understanding, and you understand, and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (iv) you have been advised that the Commitment Parties are
engaged in a broad range of transactions that may involve interests that differ from your interests and that
the Commitment Parties have no obligation to disclose such interests and transactions to you by virtue of
any fiduciary, advisory or agency relationship, and (v) you waive any claims you may have against any
Commitment Party for breach of fiduciary duty or alleged breach of fiduciary duty and agree that the
Commitment Parties shall have no liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.

Additionally, you acknowledge and agree that the Commitment Parties are not advising you as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. You shall consult with your own
advisors concerning such matters and shall be responsible for making your own independent investigation
and appraisal of the transactions contemplated hereby, and no Commitment Party shall have any
responsibility or liability to you with respect thereto. Any review by any of the Commitment Parties of the
Borrowers, the transactions contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of such Commitment Party and shall not be on behalf of you or any of your
affiliates.



                                                      3
RLF1 25769471v.1
               Case 21-11109-JKS          Doc 14      Filed 08/02/21       Page 109 of 182




5.       Assignments; Amendments.

This Commitment Letter (i) may not be assigned by you or us without the prior written consent of each
Commitment Party (and any purported assignment without such consent will be null and void) and the
Borrowers (which consent may be provided by e-mail), except that any Commitment Party may assign all
or a portion of its Commitments hereunder to any of the members of the ad hoc group of bondholders
described in Annex I and upon such assignment, such Commitment Party shall be relieved with respect to
the obligations so assigned, (ii) is intended to be solely for the benefit of the Commitment Parties and (iii)
except as set forth in Section 4 above, is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto.

Any and all obligations of, and services to be provided by, each of us hereunder (including, without
limitation, our commitments as a Commitment Party) may be performed and any and all of our rights
hereunder may be exercised by or through any of our respective affiliates or branches and, in connection
with such performance or exercise, we may, subject to Section 6, exchange with such affiliate or branches
information concerning you and your affiliates that may be the subject of the transactions contemplated
hereby and, to the extent so employed, such affiliates and branches shall be entitled to the benefits afforded
to us hereunder and be subject to the obligations undertaken by us hereunder. This Commitment Letter may
not be amended or any term or provision hereof or thereof waived or otherwise modified except by an
instrument in writing signed by each of the parties hereto, and any term or provision hereof may be amended
or waived only by a written agreement executed and delivered by all parties hereto.

6.       Confidentiality.

Please note that this Commitment Letter and any written communications provided by, or oral discussions
with, the Commitment Parties in connection with this arrangement are exclusively for the information of
the Borrowers and may not be disclosed by you to any third party or circulated or referred to publicly
without our prior written consent except, after providing written notice to the Commitment Parties, pursuant
to a subpoena or order issued by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided that we hereby consent to your disclosure of (i) this Commitment
Letter and such communications and discussions to the Borrowers, their affiliates that will be DIP Note
Parties under the DIP Facility and their respective employees, attorneys, financial advisors, officers,
directors, agents and advisors who are directly involved in the consideration of the DIP Facility and who
have been informed by you of the confidential nature of such advice and this Commitment Letter and who
have agreed to treat such information confidentially, (ii) this Commitment Letter or the information
contained herein to the extent required in motions, in form and substance reasonably satisfactory to each
Commitment Party, that may be filed with the Bankruptcy Court where the Borrowers are a debtor solely
in connection with the Borrowers seeking to obtain the entry of an order approving your execution, delivery
and performance of this Commitment Letter and/or the definitive DIP Note Documents, (iii) this
Commitment Letter as required by applicable law (including, without limitation, stock market exchange
rules and regulations or antitrust laws, among others), or compulsory legal process (in which case, to the
extent permitted by law, you agree to inform us promptly thereof prior to disclosure), (iv) with each
Commitment Party’s prior written consent to the proposed disclosure, (v) to any official committee
appointed in the Chapter 11 Cases (and their advisors) so long as you obtain from the applicable persons or
entities a confidentiality agreement with respect to such information in form and substance acceptable to
each Commitment Party and (vi) to any prospective assignees and participants that have agreed to
confidentiality provisions substantially in the form of the confidentiality provisions hereof. The
Commitment Parties reserve the right to review and approve, in advance, all materials, press releases,
advertisements, and disclosures that you or your affiliates prepare that contain the Commitment Parties’ or
any of their respective affiliates’ name or describe the Commitment Parties’ financing commitment,
provided that such approval shall not be unreasonably withheld or delayed.

                                                      4
RLF1 25769471v.1
               Case 21-11109-JKS          Doc 14      Filed 08/02/21        Page 110 of 182




Each Commitment Party and its affiliates will use all non-public information provided to it or such affiliates
by or on behalf of you hereunder or in connection with the Transaction solely for the purpose of providing
the services that are the subject of this Commitment Letter and shall treat confidentially all such information
and shall not publish, disclose or otherwise divulge, such information; provided that nothing herein shall
prevent such Commitment Party and its affiliates from disclosing any such information (i) with your
consent, (ii) pursuant to the order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or regulation or compulsory
legal process based on the reasonable advice of counsel (in which case such Commitment Party agrees, to
the extent not prohibited by applicable law, rule or regulation, to inform you promptly thereof prior to
disclosure), (iii) upon the request or demand of any regulatory authority (including any self-regulatory
authority) having jurisdiction over such Commitment Party or any of its affiliates (in which case such
Commitment Party agrees (except with respect to any audit or examination conducted by bank accountants
or any regulatory authority (including any self-regulatory authority) exercising examination or regulatory
authority), to the extent not prohibited by applicable law, rule or regulation, to inform you promptly thereof
prior to disclosure), (iv) to the extent that such information becomes publicly available other than by reason
of improper disclosure by such Commitment Party, any of its affiliates or any of its or their Related Parties
in violation of any confidentiality obligations (including those set forth in this paragraph) owing to you or
any of your or affiliates or any of your Related Parties, (v) to such Commitment Party’s affiliates and
managed funds and to its and their respective directors, officers, employees, shareholders, legal counsel,
independent auditors, professionals and other experts or agents (such persons, “Related Parties”) who need
to know such information in connection with the Transaction and who are informed of the confidential
nature of such information and who are subject to customary confidentiality obligations of professional
practice or who agree in writing to be bound by the terms of this paragraph (or language substantially
similar to this paragraph) (with such Commitment Party being responsible for such compliance), (vi) to any
Lenders, participants or hedging counterparties or prospective Lenders, participants or hedging
counterparties who have agreed to be bound by confidentiality and use restrictions in accordance with the
proviso to this sentence and (vii) as is necessary or advisable in protecting and enforcing the Commitment
Parties’ rights with respect to this Commitment Letter; provided that the disclosure of any such information
to any Lenders, prospective Lenders, participants, prospective participants, hedging counterparties or
prospective hedging counterparties referred to above shall be made subject to the acknowledgment and
acceptance by such Lender, prospective Lender, participant, prospective participant, hedging counterparty
or prospective hedging counterparty that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise reasonably acceptable to you and us,
including, without limitation, as agreed in any confidential information memorandum or other marketing
materials) in accordance with our standard processes or customary market standards for dissemination of
such type of information. The Commitment Parties’ and their affiliates’, if any, obligations under this
paragraph shall terminate automatically and be superseded by the confidentiality provisions in the definitive
documentation relating to the DIP Facility, or will otherwise expire one year after the date hereof if not
superseded.

7.       Governing Law and Jurisdiction.

Each of the parties hereto for itself and its affiliates agrees that any suit or proceeding arising in
respect of this Commitment Letter or the Commitment Parties’ agreements or obligations hereunder
will be tried exclusively in the Bankruptcy Court or, if the Bankruptcy Court does not have subject
matter jurisdiction, in any Federal court of the United States of America sitting in the Borough of
Manhattan or, of that court does not have subject matter jurisdiction, in any state court located in
the City and County of New York, and each of the parties hereby submits to the exclusive jurisdiction
of, and to venue in, such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of this Commitment Letter or any matter referred to in this
                                                      5
RLF1 25769471v.1
               Case 21-11109-JKS          Doc 14      Filed 08/02/21        Page 111 of 182




Commitment Letter is hereby waived by the parties hereto. The parties hereto for itself and its
affiliates agrees that a final judgment in any such action or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.
Service of any process, summons, notice or document by registered mail or overnight courier
addressed to any of the parties hereto at the addresses above shall be effective service of process
against such party for any suit, action or proceeding brought in any such court. This Commitment
Letter will be governed by and construed in accordance with the laws of the State of New York.

8.       Miscellaneous.

The agreements and obligations of the Commitment Parties hereunder will terminate, unless the
Commitment Parties shall have received this Commitment Letter signed by the Borrowers prior to 11:59
p.m. New York City time on August 6, 2021. The agreements and obligations of the Commitment Parties
under this Commitment Letter shall terminate on the date that is sixty (60) days after the signing of this
Commitment Letter if the DIP Note Documents shall not have been entered into by such date, unless such
deadline is extended by mutual agreement of the Borrowers and the Commitment Parties.

The provisions set forth under Sections 3, 5, and 6 hereof and this Section 8 will remain in full force and
effect regardless of whether definitive DIP Note Documents are executed and delivered, except to the extent
any such sections are by their terms expressly superseded by the terms of the definitive DIP Note
Documents. The provisions set forth under Sections 3, 5, and 6 hereof and this Section 8 will remain in
full force and effect notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ agreements and obligations hereunder.

In addition, you hereby agree to reimburse the Commitment Parties (in the case of reimbursement on the
Closing Date, to the extent you have been provided an invoice therefor at least three (3) business days prior
to the Closing Date) for all reasonable documented out-of-pocket costs, fees and expenses (including,
without limitation, reasonable documented out-of-pocket expenses of the Commitment Parties’ due
diligence investigation, advisor fees, and reasonable fees, disbursements and other charges of counsel, and
any other fees provided for in the DIP Term Sheet attached hereto as Exhibit A) incurred in connection
with the preparation of this Commitment Letter and the DIP Note Documents on the Closing Date and such
later dates as contemplated in the DIP Note Documents.

Notwithstanding any other provision of this Commitment Letter, the obligations under this Commitment
Letter with respect to the DIP Facility are joint and several obligations of the Borrowers and the other
Debtors.

This Commitment Letter may be executed in any number of counterparts, each of which when executed
will be an original, and all of which, when taken together, will constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually executed counterpart hereof. The
words “execution,” “executed”, “signed,” “signature,” and words of like import in this Commitment Letter
shall be deemed to include electronic signatures or electronic records, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform Electronic Transactions
Act. This Commitment Letter is the only agreement that has been entered into among the parties hereto
with respect to the DIP Facility and set forth the entire understanding of the parties with respect thereto and
supersede any prior written or oral agreements among the parties hereto with respect to the DIP Facility
and the Transaction.

                                                      6
RLF1 25769471v.1
               Case 21-11109-JKS         Doc 14      Filed 08/02/21       Page 112 of 182




We hereby notify you that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
10756 (signed into law October 26, 2001) (the “Patriot Act”)) and the requirements of 31 C.F.R.
§ 1010.230 (the “Beneficial Ownership Regulation”), each of us and each of the DIP Note Purchasers
may be required to obtain, verify and record information that identifies the Borrowers and each other DIP
Note Party, which information may include its name and address and other information that will allow each
of us and the lenders to identify the Borrowers and each other DIP Note Party in accordance with the Patriot
Act or the Beneficial Ownership Regulation, as applicable. This notice is given in accordance with the
requirements of the Patriot Act and is effective for each of us and the DIP Note Purchasers.

                                 [Remainder of page intentionally left blank]




                                                     7
RLF1 25769471v.1
               Case 21-11109-JKS         Doc 14     Filed 08/02/21       Page 113 of 182



We are pleased to have been given the opportunity to assist you in connection with the financing for the
Transaction.


                                                 Very truly yours,

                                                 [DIP NOTE PURCHASER]

                                                      By: _________________________________
                                                          Name:
                                                          Title:




                                 [Signature Page to Commitment Letter]
RLF1 25769471v.1
               Case 21-11109-JKS         Doc 14     Filed 08/02/21       Page 114 of 182



We are pleased to have been given the opportunity to assist you in connection with the financing for the
Transaction.


                                                 Very truly yours,

                                                 [DIP NOTE PURCHASER]


                                                      By: _________________________________
                                                          Name:
                                                          Title:




                                 [Signature Page to Commitment Letter]
RLF1 25769471v.1
               Case 21-11109-JKS   Doc 14     Filed 08/02/21    Page 115 of 182




ACCEPTED AND AGREED AS OF ______________________, 2021:

ALPHA CAPITAL, S.A.S


By:
Name:
Title:


ALPHADEBIT, S.A. DE C.V.

By:
Name:
Title:




                            [Signature Page to Commitment Letter]
RLF1 25769471v.1
               Case 21-11109-JKS         Doc 14   Filed 08/02/21   Page 116 of 182



                                              Annex I

                   Name of Institution                             Commitment
                           [●]                                        [●]




#93438870v18
Block DocID
RLF1 25769471v.1
               Case 21-11109-JKS    Doc 14   Filed 08/02/21   Page 117 of 182




                                         Exhibit A

                                   ALPHA CAPITAL, S.A.S.

       SENIOR DEBTOR IN POSSESSION CREDIT FACILITY SUMMARY OF TERMS AND
                                  CONDITIONS




RLF1 25769471v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 118 of 182



                                       Exhibit B

                                      FEE LETTER




RLF1 25769471v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 119 of 182




                                        Annex A

                               FORM OF INTERIM ORDER




#93438870v18
RLF1 25769471v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 120 of 182




                                      EXHIBIT D

                                       Fee Letter




RLF1 25769477v.1
               Case 21-11109-JKS         Doc 14      Filed 08/02/21       Page 121 of 182
                                                                   Agreed-Upon Form - Execution Version


PERSONAL AND CONFIDENTIAL

[•], 2021

ALPHA CAPITAL, S.A.S.
Carrerra 14 No. 94 - 81
Bogota, D.C., Colombia

ALPHADEBIT, S.A. DE C.V.
Calle Antonio Dovali Jaime 70
Tower C, 7th Floor
Mexico City, Mexico 01210
                                      Ref.: DIP Financing Fee Letter

Ladies and Gentlemen:

Reference is hereby made to the Chapter 11 bankruptcy cases (the “Chapter 11 Cases”) that Alpha Capital,
S.A.S., and Alpha Debit, S.A. de C.V. (together, the “Borrowers”), and certain of their affiliates as debtors
and debtors in possession (collectively, the “Debtors” and, together with the Borrowers, “you”) intend to
file in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). We
also refer to the Commitment Letter dated as of the date hereof (to which this fee letter is enclosed as
Exhibit B) among certain financial institutions set forth on Annex I to the Commitment Letter, either
directly or through one or more affiliated funds or financing vehicles (or such funds or accounts advised or
sub-advised by such persons) (the “Commitment Parties”) and Alpha Capital (the “Commitment
Letter”) in connection with a proposed super-priority debtor-in-possession term loan facility in an
aggregate amount of approximately $45 million (the “DIP Commitments”) consisting of a secured facility
(the “DIP Facility”) in an aggregate principal amount of $45 million, and the notes issued thereunder. To
the extent not defined in the body of this letter (this “DIP Financing Fee Letter”), each capitalized term
shall have the meaning assigned to it in the Commitment Letter (including the DIP Term Sheet attached
thereto as Exhibit A thereto). The transactions described above are referred to herein as the “Transaction”.

In consideration for the commitments under the Commitment Letter, you acknowledge and agree that the
Company shall file the necessary or appropriate motions in the Chapter 11 Cases, seeking approval of
payment by the Company of all fees described in this letter at the interim hearing on [•], 2021 (the “Interim
Hearing”), and to use commercially reasonable efforts to obtain the Bankruptcy Court’s approval of the
payment of all such fees.

1.       Commitment Fee.

The Company shall pay the Commitment Parties a commitment fee equal to 2.00% of the DIP
Commitments, payable in cash or in kind (in the form of an additional principal amount of DIP Notes), at
the election of the Debtors.

2.       Exit Fee.

The Company shall pay the Commitment Parties an exit fee equal to 2.0% on the principal amount of DIP
Notes repaid or prepaid (on or prior to the Maturity Date), which exit fee shall be payable in cash on the
date of such repayment or prepayment.

3.       General.




RLF1 25769472v.1
               Case 21-11109-JKS          Doc 14      Filed 08/02/21       Page 122 of 182



                  You agree that, once paid, the fees or any part thereof payable hereunder and under the
Commitment Letter will not be refundable under any circumstances. All fees payable hereunder and under
the Commitment Letter will be paid in U.S. Dollars in immediately available funds and shall not be subject
to reduction by way of setoff or counterclaim. In addition, all such payments shall be made without
deduction for any taxes, levies, imposts, duties, deductions, charges or withholdings imposed by any
national, state or local tax authority (“Taxes”) except as required by the applicable law. If any such Taxes
are so imposed, then you shall (a) withhold or deduct such Taxes, as applicable, and remit the full amount
of such Taxes to the corresponding tax authorities and pay such additional amounts as may be necessary so
that every net payment of amounts due hereunder shall be equal to the amounts that would have been
receivable in the absence of such deduction or withholding, and (b) promptly deliver to the Commitment
Parties evidence of such payments. To the fullest extent permitted by law, your obligation to pay any
amount due or payable hereunder will, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the amount in Dollars (the
“Relevant Currency”) that the Commitment Parties may, in accordance with their normal procedures,
purchase with the sum paid in such other currency (after any costs of exchange (including any premium
payable thereon)) on the Business Day immediately following the day on which the Commitment Parties
receive such payment. If the amount in the Relevant Currency that may be so purchased for any reason falls
short of the amount originally due, you will pay such additional amounts, in the Relevant Currency, as may
be necessary to compensate for the shortfall. Any such additional amounts will, to the fullest extent
permitted by applicable law, be due as a separate and independent obligation and, until discharged as
provided herein, will continue in full force and effect. If the amount in the Relevant Currency that may be
so purchased for any reason exceeds the sum originally due, you shall be entitled to retain (or we will remit
to you) such excess.

All fees received by the Commitment Parties hereunder or under the Commitment Letter may be shared
among the Commitment Parties and their affiliates as the Commitment Parties may determine in their sole
discretion.

Notwithstanding any other provision of this DIP Financing Fee Letter, the obligations under this DIP
Financing Letter with respect to the DIP Facility are joint and several obligations of the Borrowers and the
other Debtors.

It is understood that this DIP Financing Fee Letter shall not constitute or give rise to any obligation on the
part of the Commitment Parties or their affiliates to provide or arrange any financing. This DIP Financing
Fee Letter may not be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the parties hereto. THIS DIP FINANCING FEE LETTER AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS DIP
FINANCING FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This DIP Financing Fee
Letter may be executed in any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed counterpart of a signature
page of this DIP Financing Fee Letter by facsimile transmission or other electronic transmission (i.e., a
“pdf” or “tif”) shall be effective as delivery of a manually executed counterpart of this DIP Financing Fee
Letter. The words “execution”, “signed”, “signature”, “delivery” and words of like import in or relating to
this Fee Letter and/or any document to be signed in connection with this Fee Letter and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form (including deliveries by fax, emailed pdf. or any other electronic means that reproduces
an image of an actual executed signature page), each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be. Section headings used herein are for convenience of reference
only, are not part of this DIP Financing Fee Letter and are not to affect the construction of, or to be taken


RLF1 25769472v.1
               Case 21-11109-JKS          Doc 14      Filed 08/02/21       Page 123 of 182



into consideration in interpreting, this DIP Financing Fee Letter. The provisions of Sections 4, 7 and the
third paragraph of Section 8 of the Commitment Letter are incorporated herein as though fully set forth
herein.

All accruing fees hereunder shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the last day). Any amount not paid
when due as provided in this letter shall bear default interest at a rate per annum of the applicable interest
rate for the DIP Facility plus 2%.

You agree that you will not disclose this DIP Financing Fee Letter or the contents hereof other than as
permitted by Section 6 of the Commitment Letter.

The agreements and obligations of the Commitment Parties hereunder will automatically terminate on the
date (the “Termination Date”) which is the later of (a) the date on which there remain no amounts
outstanding under the DIP Facility, and (b) the date on which there remain no available unused DIP
Commitments. Upon any termination pursuant to the terms herein, this letter shall forthwith become void
and there shall be no further obligations or liabilities on our part; provided that the obligations under the
immediately preceding paragraph shall survive the Termination Date in accordance with the terms of
Section 6 of the Commitment Letter.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-
56 (signed into law October 26, 2001) (the “Patriot Act”)) and the requirements of 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”), each of us and each of the DIP Lenders may be required to
obtain, verify and record information that identifies the Borrower and each other Loan Party, which
information may include its name and address and other information that will allow each of us and the
lenders to identify the Borrower and each other Loan Party in accordance with the Patriot Act or the
Beneficial Ownership Regulation, as applicable. This notice is given in accordance with the requirements
of the Patriot Act and is effective for each of us and the DIP Lenders.



                                [Remainder of page intentionally left blank]




                                                  Very truly yours,


RLF1 25769472v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 124 of 182




                                        [LENDER]

                                             By: _________________________________
                                                 Name:
                                                 Title:




RLF1 25769472v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21     Page 125 of 182
                                                              Agreed-Upon Form - Execution Version




                                             Very truly yours,

                                             [LENDER]


                                                   By: _________________________________
                                                       Name:
                                                       Title:




                                   [Signature Page to Fee Letter]
RLF1 25769472v.1
               Case 21-11109-JKS     Doc 14      Filed 08/02/21     Page 126 of 182
                                                              Agreed-Upon Form - Execution Version


ACCEPTED AND AGREED AS OF _______________, 2021:

ALPHA CAPITAL, S.A.S.


By:
Name:
Title:


ALPHADEBIT, S.A. DE C.V.


By:
Name:
Title:




                                   [Signature Page to Fee Letter]

RLF1 25769472v.1
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 127 of 182




                                      EXHIBIT E

                             Intercompany Loan Agreement




RLF1 25769477v.1
                 Case 21-11109-JKS     Doc 14    Filed 08/02/21      Page 128 of 182

                                                                        EXECUTION VERSION




                     INTERCOMPANY WORKING CAPITAL LOAN AGREEMENT



                                    dated as of August 1, 2021



                                              among



                          ALPHA HOLDING, S.A. DE C.V., as a Borrower,



    THE SUBSIDIARIES OF ALPHA HOLDING, S.A. DE C.V. FROM TIME TO TIME
                       PARTY HERETO, as Borrowers,

                                                and

                      ALPHADEBIT S.A. DE C.V. and ALPHA CAPITAL S.A.S.,
                                         as Lenders

                                   ALPHADEBIT S.A. DE C.V.,
                                 as Security Agent for the Lenders




AMERICAS 108425130
                 Case 21-11109-JKS                    Doc 14          Filed 08/02/21              Page 129 of 182




                                                          TABLE OF CONTENTS

                                                                                                                                         Page

Section 1.           Definitions ...............................................................................................................2

Section 2.           The Commitment and Credit Extension ............................................................12

Section 3.           Representations and Warranties ........................................................................15

Section 4.           Conditions Precedent ...........................................................................................17

Section 5.           Affirmative Covenants.........................................................................................20

Section 6.           Negative Covenants..............................................................................................24

Section 7.           Events of Default ..................................................................................................27

Section 8.           Use of Proceeds.....................................................................................................30

Section 9.           Application of Proceeds .......................................................................................30

Section 10.          Miscellaneous........................................................................................................31

Section 11.          Guarantee .............................................................................................................34

Section 12.          Third Party Beneficiaries ....................................................................................38

Section 13.          Taxes, Withholding, Etc. .....................................................................................38

Section 14.          Appointment of Agent ...........................................................................................41


Schedules

Schedule A – Existing Indebtedness
Schedule B – Existing Affiliate Transactions
Schedule C – Existing Liens
Schedule D – Existing Investment
Schedule E – Existing Restrictions on Subsidiaries




                                                                       i
AMERICAS 108425130
                 Case 21-11109-JKS   Doc 14    Filed 08/02/21    Page 130 of 182




                     INTERCOMPANY WORKING CAPITAL CREDIT AGREEMENT

        This INTERCOMPANY WORKING CAPITAL CREDIT AGREEMENT (as amended,
restated, amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of August 1, 2021, among ALPHA HOLDINGS, S.A. DE C.V., a
company organized under the laws of Mexico (“Alpha Holdings”) and each Subsidiary of Alpha
Holdings party hereto as a borrower, (each, a “Borrower” and together, the “Borrowers”), each of
ALPHADEBIT S.A. DE C.V. and ALPHA CAPITAL S.A.S., as a lender (each in such capacity,
together with its successors and assigns permitted hereunder, a “Lender” and together, the
“Lenders”), and ALPHADEBIT S.A. DE C.V., as security agent for the Lenders (in such
capacity, the “Security Agent”).

                                          RECITALS

               WHEREAS, on or about August 1, 2021 (the “Petition Date”), Alpha Capital,
S.A.S. (the “Company”) AlphaDebit, S.A. de C.V. and certain direct and indirect subsidiaries of
the Company (collectively, and together with any other Affiliates of the Company that become
debtors-in-possession in the Chapter 11 Cases, the “Debtors”) intend to file voluntary
proceedings for relief under chapter 11 of title 11 of the United States Code entitled
“Bankruptcy” (as amended, the “Bankruptcy Code”) (each, a “Chapter 11 Case” and,
collectively the “Chapter 11 Cases”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), and such Debtors continue to operate their businesses and
manage their properties as debtors-in-possession pursuant to Sections 1107 and 1108 of the
Bankruptcy Code;
               WHEREAS, the Company and certain Subsidiaries and affiliates of the Company
intend to enter into a Senior Secured Super-Priority Debtor-in-Possession Note Purchase
Agreement to be entered into after the Petition Date (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “DIP Note Purchase
Agreement”) by and among the Company and AlphaDebit, S.A. de C.V. as co-issuers, the
guarantors party thereto, the purchasers party thereto from time to time, UMB Bank, N.A., as
paying agent, U.S. collateral agent and U.S. accounts bank (in such capacities, the “DIP Notes
U.S. Agent”), and TMF Group, as Colombian collateral agent (in such capacity, the “DIP Notes
Colombian Agent” and collectively, the “DIP Agent”), the Debtors obtained a $45,900,000.00
debtor-in-possession notes facility (the “DIP Facility”);
                WHEREAS, the Borrowers have requested that the Lenders provide a working
capital credit facility to the Borrowers up to an aggregate principal amount of $45,000,000.00
(the “Credit Facility”);
                WHEREAS, the Lenders have agreed to use a portion of the proceeds of the DIP
Facility to provide the Credit Facility for the Permitted Uses;
                WHEREAS, the Borrowers acknowledge that they each will receive substantial
direct and indirect benefits by reason of the making of loans and other financial accommodations
as provided in this Agreement and that the Lenders, as Affiliates of the Borrowers, is receiving
significant benefits from the services provided by the Borrowers to the Lenders.




AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14    Filed 08/02/21     Page 131 of 182




                                          AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing, and the conditions set forth
below, the parties hereto, intending to be legally bound, hereby agree as follows:

          Section 1.    Definitions.

        “Affiliate” means, when used with respect to a certain person, another person that
directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is
under common Control with the person specified. For purposes of this definition, “Control”
means the possession, directly or indirectly, of the power to direct or cause the direction of the
management or policies of a person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “Controlling” and “Controlled” shall have meaning
correlative thereto.

          “Agreement” has the meaning as provided in the first paragraph of this Agreement.

         “AML Laws” means any and all requirements of law related to engaging in, financing, or
facilitating terrorism, money laundering, or financial recordkeeping, including the PATRIOT
Act, The Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§5311 5330 and 12 U.S.C. §§1818(s), 1820(b) and 1951 1959), Trading With
the Enemy Act (50 U.S.C. §1 et seq.), Executive Order 13224 (effective September 24, 2001)
and each of the laws, regulations, and executive orders administered by OFAC (31 C.F.R.,
Subtitle B, Chapter V) as well as the Federal Law for the Prevention and Identification of
Transactions with Illicit Proceeds (Ley Federal para la Prevención e Identificación de
Operaciones con Recursos de Procedencia Ilícita) for Mexico and other Mexican laws,
regulations, and executive orders relating to engaging in, financing, or facilitating terrorism,
money laundering, or financial recordkeeping.
       “Anti-Corruption Laws” means any and all requirements of applicable law related to anti-
bribery or anticorruption matters, including the United States Foreign Corrupt Practices Act of
1977, as amended, the U.K. Bribery Act, and any laws intended to implement the OECD
Convention on Combating Bribery of Foreign Public Officials including the General Law of
Administrative Responsibilities (Ley General de Responsabilidades Administrativas) for Mexico
and Articles 222 and 222-Bis of the Mexican Federal Criminal Code (Código Penal Federal), as
well as any other laws, regulations or guidelines regarding anti-corruption or anti-bribery
matters, promulgated by, or in force in Mexico City or in any of the other states or municipalities
of Mexico.
          “Applicable Rate” means 2.00% per annum.

        “Asset Sale” means any sale, transfer, lease, sublease, exchange or other Disposition
(including any sale and leaseback of assets) of any business units, assets or other property of the
Borrowers (including any sale, transfer or other Disposition of any Capital Stock of any
Subsidiary of the Borrowers) in each case in one transaction or in a series of related transactions.
Notwithstanding the foregoing, the term “Asset Sale” shall not include any Disposition permitted
under Section 6.



                                                 2
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21     Page 132 of 182




      “Borrower” and “Borrowers” have the meaning as provided in the first paragraph of this
Agreement.

        “Budget” means the budget and operating plan with respect to the operation and
maintenance of the Borrowers’ business, prepared substantially in the form delivered to the
Lenders, as may be amended from time to time with the consent of the Lenders (who may only
act with the consent of the Requisite Purchasers) delivered under the DIP..

       “Business Day” means any day except Saturday, Sunday and any day which shall be in
New York, New York, Mexico City, Mexico or Bogotá D.C., Colombia, a legal holiday or a day
on which banking institutions are authorized or required by law or other government action to
close.

        “Capital Stock” means, with respect to any person, any and all shares of stock, interests,
rights to purchase, warrants, options, participations or other equivalents of or interests in
(however designated, whether voting or non-voting) such person’s equity or ownership,
including any preferred stock, any limited or general partnership interest and any limited liability
company membership interest, any securities or other rights or interests convertible into or
exchangeable for any of the foregoing.

          “Cash” means money, currency or a credit balance in any demand or deposit account.

          “Cash Equivalents” means each of the following:
        (a)    direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States), in each case maturing
within one (1) year from the date of acquisition thereof;

       (b)    any irrevocable standby letter of credit on customary terms issued by a U.S. bank
or branch having a long term unsecured debt rating of at least A (or the equivalent) or better by
S&P, Moody’s or Fitch;

        (c)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at least A-2 (or the
equivalent thereof) from S&P or P-2 (or the equivalent thereof) from Moody’s;

       (d)     investments in certificates of deposit (including investments made through an
intermediary, such as the certificated deposit account registry service), banker’s acceptances,
time deposits, eurodollar time deposits and overnight bank deposits maturing within one (1) year
from the date of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any other commercial bank of
recognized standing organized under the laws of the United States or any State thereof that has a
combined capital and surplus and undivided profits of not less than $250.0 million;

      (e)     fully collateralized repurchase agreements with a term of not more than six (6)
months for underlying securities that would otherwise be eligible for investment;



                                                 3
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14    Filed 08/02/21     Page 133 of 182




       (f)     investments in money in an investment company registered under the Investment
Company Act of 1940, as amended, or in pooled accounts or funds offered through mutual funds,
investment advisors, banks and brokerage houses which invest its assets in obligations of the
type described in clauses (a) through (e) above. This could include, but not be limited to, money
market funds or short- term and intermediate bonds funds;

         (g)     money market funds that (A) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, as amended, (B) are rated AAA (or the equivalent
thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s and (C) have portfolio assets of
at least $5.0 billion;

       (h)     deposits available for withdrawal on demand with commercial banks organized in
the United States having capital and surplus in excess of $100.0 million;

        (i)    securities with maturities of one (1) year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or territory or by any
foreign government, the securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A- by S&P or A3
by Moody’s; and

       (j)     any other securities or pools of securities that are classified under IFRS as Cash
Equivalents or short-term investments on a balance sheet.

         “Change of Control” shall mean the occurrence of one or more of the following events:
(i) the consummation of any transaction (including, without limitation, by merger, consolidation,
acquisition or any other means) as a result of which any “person” or “group” (as such terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) other than the Permitted
Holders is or becomes the “beneficial owner” (as such term is used in Rule 13d 3 under the
Exchange Act), directly or indirectly, of more than 50% of the total voting power of the Voting
Capital Stock of Alpha Holdings; (ii) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of the assets of Alpha
Holdings and its Subsidiaries, taken as a whole, to any “person” or “group” (as such terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act), to any transferee person
other than the Permitted Holders or (iii) the Permitted Holders shall own less than 40% of the
Voting Capital Stock of the Alpha Holdings.

        “Closing Date” means the date on which the conditions precedent in Section 4(a) below
shall have been met.

          “Code” shall mean the Internal Revenue Code of 1986, as amended.

        “Collateral” means all assets and property of each Borrower, now owned or hereafter
acquired, which is subject to the (i) Liens granted by such Borrower (or intended to be subject to
Liens granted by such Borrower) pursuant to the Collateral Documents, including, for the
avoidance of doubt, the Borrowers’ unencumbered loan portfolios, government receivables and
other assets (including any and all fiduciary rights owned or held by such Borrowers over certain
Mexican trusts regarding loan portfolios) and (ii) “subordinated liens” (prendas subordinadas)

                                                4
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14    Filed 08/02/21     Page 134 of 182




on the Borrowers’ encumbered assets and loan portfolios.

        “Collateral Documents” means, collectively, the Pledge Agreement, and all other security
agreements, pledge agreements or other similar agreements delivered to the Security Agent
pursuant to this Agreement, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Security Agent for the benefit of the Lenders.

      “Commitment” means an aggregate principal amount of $45,000,000.00, as the same
may be reduced from time to time or terminated pursuant to Section 2(f), 2(g) or 2(h).

          “Commitment Termination Date” means the date on which the Discharge of DIP Facility
occurs.

         “Contingent Obligation” means, as to any person, any obligation of such person
guaranteeing any Indebtedness (“primary obligations”) of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without limitation, any
obligation of such person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to advance or supply funds
(x) for the purchase or payment of any such primary obligation or (y) to maintain working capital
or equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily for the purpose of
assuring the holder of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (iv) otherwise to assure or hold harmless the holder of
such primary obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Contingent Obligation shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation in respect of
which such Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

       “Default” means any event, act or condition which with notice or lapse of time, or both,
would constitute an Event of Default.

        “Default Rate” means, with respect to overdue principal on outstanding Loans, the
applicable interest rate plus 2.00% per annum, and with respect to any other overdue amount
(including overdue interest), the interest rate applicable to the Loans plus 2.00% per annum,
which, in each case, shall be payable on demand.

       “Derivatives Transaction” means any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions.
         “DIP Budget” means the Initial Approved DIP Budget until such time as an Updated DIP
Budget is approved, following which such Updated DIP Budget shall constitute the DIP Budget
until a subsequent Updated DIP Budget is so approved.


                                                5
AMERICAS 108425130
                 Case 21-11109-JKS       Doc 14     Filed 08/02/21     Page 135 of 182




          “DIP Facility” has the meaning set forth in the recitals hereto.
       “DIP Note Documents” means the “Note Documents” as defined in the DIP Note
Purchase Agreement.

        “Discharge of DIP Facility” means (a) payment in full in cash of the DIP Facility (other
than contingent obligations or indemnification obligations, in each case for which no claim has
been asserted) and (b) the making of adequate provision for any contingent or unliquidated
obligations under the DIP Facility for which a claim has been asserted.

        “Disposition” means the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets (including by way of a
sale and leaseback transaction) of the Borrowers (in each case, other than qualified capital stock
of Alpha Holdings).

          “Event of Default” has the meaning provided in Section 7.

       “Final DIP Order” means a final order of the Bankruptcy Court entered in the Chapter 11
Cases after a final hearing under Rule 4001(c)(2) of the Federal Rules of Bankruptcy Procedure,
authorizing and approving the DIP Facility and the DIP Note Documents, that is substantially in
the form of the Interim DIP Order with such changes as are reasonably acceptable to the
Lenders.

        “Governmental Authority” means the government of the United States, Mexico, or any
other nation, or of any political subdivision thereof, whether state, regional, county, municipal or
local, and any agency, authority, instrumentality, regulatory body, ministry, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative
powers or functions of or pertaining to government.

          “Guarantee” means the guarantee of each Guarantor set forth in Section 9.

          “Guaranteed Obligations” has the meaning as provided in Section 11(a).

       “Guarantors” means each Borrower in its capacity as guarantor of the obligations of each
other Borrower pursuant to Section 9.

      “IFRS” means International Financial Reporting Standards as issued by the International
Accounting Standards Board, in each case as in effect from time to time.

       “Indebtedness” means, with respect to any person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such person for borrowed
money, (ii) all obligations of such person evidenced by bonds, debentures, notes or other similar
instruments, (iii) all obligations of such person to pay the deferred purchase price of property or
services other than in the ordinary course of business, (iv) all obligations of such person under
finance or capital leases which would be shown as an obligation in a balance sheet prepared in
accordance with IFRS, (v) all liabilities secured by any Lien on any property owned by such
person, whether or not such liabilities have been assumed by such person, (vi) the aggregate
amount of capitalized lease obligations and obligations under synthetic leases and other off-


                                                    6
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14     Filed 08/02/21     Page 136 of 182




balance sheet transactions of such person, (vii) all Derivative Transactions of such person to the
extent constituting indebtedness under IFRS, (viii) all Contingent Obligations of such person,
(ix) all redemption obligations of such person in respect of mandatorily redeemable preferred
stock, (x) the aggregate amount of all obligations incurred by such person pursuant to any
securitizations or other asset-backed structured financing, (xii) all of such person’s liabilities in
respect of letters of credit or instruments serving a similar function issued or accepted for its
account banks or other financial institutions (whether or not representing obligations for
borrowed money), (xiii) all indebtedness of others with respect to obligations referred to in (i) to
(xii) above, guaranteed in any manner, directly or indirectly, by such person, and (xiv) all net
reimbursement obligations of such person with respect to letters of credit, foreign currency sale
agreements and bankers’ acceptances, except such as are obtained by such person to secure
performance of obligations (other than for borrowed money or similar obligations).
Notwithstanding the foregoing, trade payables and accounts receivable (including intercompany
payables and receivables, but excluding trade payables that are overdue by more than ninety (90)
days) incurred in the ordinary course of business shall not constitute “Indebtedness”; however,
all liabilities created or arising under any conditional sale or title retention agreement with
respect to any such property shall constitute “Indebtedness”.

       “Initial Approved DIP Budget” means a 13-week cash flow forecast of receipts and
disbursements for the period from the Closing Date setting forth projected cash flows and
disbursements, which disbursements include legal fees and expenses projected to be incurred by
the Borrowers, in form, scope and substance acceptable to the Lenders.

       “Interim DIP Order” means an interim order of the Bankruptcy Court entered in the
Chapter 11 Cases after an interim hearing under Rule 4001(c)(2) of the Federal Rules of
Bankruptcy Procedure, granting interim approval of the proposed DIP Facility that is in form and
substance reasonably acceptable to the DIP Agent and the Lenders.

        “Investment” means (i) any direct or indirect purchase or other acquisition by the
Borrowers or any of their respective Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other person, including the establishment or other creation of a Subsidiary or
any other interest in the Securities of any person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of a Borrower from any
person, of any Capital Stock of such person; and (iii) any direct or indirect loan, advance (other
than advances to employees for customary moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business and consistent with past
practice) or capital contributions by the Borrowers or any of their respective Subsidiaries to any
other person, including all indebtedness and accounts receivable from that other person that are
not current assets or did not arise from sales of inventory to that other person in the ordinary
course of business. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

          “Lender” has the meaning as provided in the first paragraph of this Agreement.

      “Lien” means (i) any lien, mortgage, pledge, assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing, any conditional


                                                 7
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14     Filed 08/02/21     Page 137 of 182




sale or other title retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the foregoing, and (ii) in
the case of Securities, any purchase option, call or similar right of a third party with respect to
such Securities.

       “Loan Documents” means this Agreement, each Collateral Document and each other
document delivered to the Security Agent and/or Lenders in connection with this Agreement
and/or the credit extended hereunder, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

        “Material Adverse Effect” means any event has occurred with respect to the Borrowers
(taken as a whole) since the Petition Date, including with respect to the Collateral Securing this
Credit Facility that has resulted in or could reasonably be expected to result in a material adverse
change in the operations, assets, revenues or financial condition of the Borrowers, taken as a
whole (other than by virtue of the Chapter 11 Cases and the events typically resulting from the
filing of the Chapter 11 Cases).

       “Maturity Date” means February 1, 2022; provided that if the Discharge of DIP Facility
has occurred prior to such date, the Maturity Date shall be extended to August 1, 2022.

          “Mexico” means the United Mexican States.

        “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrowers (a) under any casualty, business interruption or
“key man” insurance policies in respect of any covered loss thereunder, less any applicable taxes
payable with respect thereto or (b) as a result of the taking of any assets of the Borrowers by any
person pursuant to the power of eminent domain, condemnation or otherwise, or pursuant to a
sale of any such assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by the Borrowers in connection with the adjustment
or settlement of any claims of the Borrowers in respect thereof, and (b) any bona fide costs and
expenses incurred in connection with any sale of such assets as referred to in clause (i)(b) of this
definition to the extent paid or payable to non-Affiliates, including any income or gains taxes
payable by the Borrowers as a result of any gain recognized in connection therewith during the
tax period the Cash payments or proceeds are received.
        “Net Proceeds” means (i) with respect to any incurrence of Indebtedness, the cash
received by any Borrower in respect of such incurrence net of reasonable and customary fees,
commissions, costs and expenses incurred in connection therewith and (ii) the aggregate cash
and Cash Equivalents received by any Borrower in respect of any Asset Sale (including, without
limitation, any Cash or Cash Equivalents received in respect of or upon the sale or other
Disposition of any non cash consideration received in any Asset Sale), net of: (a) the direct costs
and expenses relating to such Asset Sale and incurred by the Borrowers or a Subsidiary
(including the sale or Disposition of such non cash consideration) to the extent paid or payable to
a person that is not an Affiliate, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a result of the
Asset Sale, (b) taxes paid or payable as a direct result of the Asset Sale, in each case, after taking
into account any available tax credits or deductions and any tax sharing arrangements (provided


                                                  8
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21      Page 138 of 182




that, to the extent and at the time that any such taxes are no longer required to be paid or payable,
such amounts then constitute Net Proceeds); (c) any reserve for adjustment or indemnification
obligations in respect of the sale price of such asset or assets established in accordance with
IFRS; and (d) any portion of the purchase price from an Asset Sale placed in escrow pursuant to
the terms of such Asset Sale (either as a reserve for adjustment of the purchase price or for
satisfaction of indemnities in respect of such Asset Sale) until the termination of such escrow.
        “Officer” means, as applied to any person that is an entity, any duly authorized individual
natural person holding the position of chairman of the board of directors (if an officer), chief
executive officer, president, vice president, Chief Financial Officer, Chief Restructuring Officer
(or designee thereof), member, manager or any other officer position with similar authority.

       “Obligations” means all obligations of every nature of the Borrowers under the Loan
Documents, including, without limitation, any liability of such Borrower on any claim, whether
or not the right to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed or contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise affected by any
bankruptcy, insolvency, reorganization or other similar proceeding. Without limiting the
generality of the foregoing, the Obligations of the Borrowers under this Agreement include (a)
the obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by the Borrowers under any Loan
Document and (b) the obligation to reimburse any amount in respect of any of the foregoing that
the Security Agent or any Lender, in its sole discretion, may elect to pay or advance on behalf of
any Borrower.

        “Organizational Documents” means (i) with respect to any corporation or company, its
certificate, memorandum, or articles of incorporation or organization, and its by laws, (ii) with
respect to any limited partnership, its certificate or declaration of limited partnership and its
partnership agreement, (iii) with respect to any general partnership, its partnership agreement,
and (iv) with respect to any limited liability company, its articles of organization and its
operating agreement. In the event any term or condition of this Agreement or any other Note
Document requires any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.

        “Other Taxes” means any and all present or future stamp, court, intangible, recording,
filing or documentary, excise, property or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Note Document.

          “PATRIOT Act” has the meaning provided in Error! Reference source not found..

       “Permitted Holders” means in respect of Alpha Capital S.A.S., Alpha Capital S.A.S.,
Vive Créditos Kusida S.A.S. and Acsa Atento S.A.S.., and in respect of Alpha Debit, S.A. de
C.V., AlphaCredit Capital, S.A. de C.V., SOFOM, E.N.R., ALPHA HOLDING, S.A. DE C.V.
and/or Augusto Álvarez de Iturbe.




                                                 9
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21     Page 139 of 182




        “Permitted Indebtedness” means: (a) indebtedness under this Agreement; (b) the
Prepetition Notes, (c) other indebtedness outstanding on the date hereof and set forth on
Schedule A hereto; and (d) intercompany Indebtedness owing by a Borrower to any other
Borrower in the ordinary course consistent with past practice, that is expressly subordinated in
right of payment to the Obligations under this Agreement and in respect of which the creditors
would be considered “subordinated” pursuant to Article 222 Bis of the Ley de Concursos
Mercantiles.

           “Permitted Liens” means:

              (a)    Liens held by the Security Agent on behalf of the Lenders securing the
Obligations and the Guaranteed Obligations;

                (b)    valid, perfected and unavoidable Liens that were in existence immediately
prior to the Petition Date or that are perfected as permitted by Section 546(b) of the Bankruptcy
Code;

                (c)     Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded; provided that any reserve or other appropriate provision as is
required in conformity with IFRS has been made therefor;

              (d)    Liens imposed by law, including carriers’, warehousemen’s, landlord’s
and mechanics’ Liens, in each case, incurred in the ordinary course of business, which are not
delinquent or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with IFRS, and which are not securing
financing indebtedness; provided that such Liens (including exercise of remedies thereunder)
would not be expected to have a Material Adverse Effect;

                (e)     (A) any overdrafts and related liabilities arising from treasury, netting,
depository and cash management services or in connection with any automated clearing house
transfers of funds, in each case as it relates to cash or Cash Equivalents, if any, and entered into
in the ordinary course of business and (B) Liens arising by operation of law or contract or that
are contractual rights of set-off in favor of the depository bank in respect of any deposit account
or securities account, provided that such liabilities or Liens have not or would not be expected to
have a Material Adverse Effect;

               (f)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation and benefits, unemployment insurance and other labor
and social security laws or regulations, or Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public liability obligations
which are not delinquent or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with IFRS; or

              (g)     easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on real property imposed by law or incurred or granted by any
Borrower in the ordinary course of business that do not secure any material monetary obligations


                                                10
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21   Page 140 of 182




and, individually or in the aggregate, do not detract from the value of the affected property or
interfere with the ordinary conduct of business of any Borrower.

          “Permitted Variances” is defined in Section 5(r).

        “Pledge Agreements” means the Non-Possessory Pledge Agreement (Contrado de
Prenda sin Transmission de Posesión) dated as of the Closing Date, executed by the Borrowers,
as pledgers, in favor of the Security Agent, on behalf of the Lenders, as they may be amended,
restated, supplemented or otherwise modified from time to time.
        “Prepetition Notes” means any of Alpha Holding’s outstanding $300,000,000 10.000%
Senior Notes due 2022 and $400,000,000 9.000% Senior Notes due 2025 issued by Alpha
Holdings pursuant to (i) an indenture, dated as of December 19, 2017 by and between Alpha
Holdings, the guarantors party thereto and The Bank of New York Mellon, as trustee, registrar,
paying agent and transfer agent and (ii) an indenture, dated as of February 10, 2020, by and
between Alpha Holdings, the guarantors party thereto and The Bank of New York Mellon, as
trustee, registrar, paying agent and transfer agent.
      “Process Agent” means White & Case LLP with business address at 1221 Avenue of the
Americas, New York, NY 10020, Attention: Andrew Zatz.
        “Purchaser” means each financial institution party to the DIP Note Purchase Agreement
as a purchaser.
        “Requirements of Law” means, with respect to any person, any and all requirements of
any Governmental Authority applicable to such person having the force of law, including any
and all laws, judgments, orders, decrees, ordinances, rules, regulations, statutes or case law.
          “Requisite Purchasers” has the meaning set forth in the DIP Note Purchase Agreement.

      “Sanctioned Country” means, at any time, a country, territory or region that is, or whose
government is, the subject or target of any Sanctions, including, as of the Closing Date, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan, and Syria.

        “Sanctioned Person” means, at any time, any Person with whom dealings are restricted or
prohibited under Sanctions, including (i) any Person listed in any Sanctions-related list of
designated Persons maintained by the U.S. (including by OFAC, the U.S. Department of the
Treasury, or the U.S. Department of State), or by the United Nations Security Council, the
European Union or any EU member state, Her Majesty’s Treasury of the United Kingdom or any
other relevant sanctions authority, (ii) any Person located, operating, organized or resident in a
Sanctioned Country or (iii) any Person owned or controlled, directly or indirectly, by any such
Person described in clause (i) or (ii) of this definition.

       “Sanctions” means sanctions or trade embargoes enacted, imposed, administered or
enforced from time to time by (i) the U.S. government, including those administered by OFAC,
U.S. Department of State, or U.S. Department of Commerce, (ii) the United Nations Security
Council, the European Union or any of its member states, Her Majesty’s Treasury of the United
Kingdom, or (iii) any other relevant sanctions authority.



                                                  11
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14    Filed 08/02/21    Page 141 of 182




       “Secured Obligations” means (i) all Obligations hereunder, (ii) all Guaranteed
Obligations and (iii) the due and punctual payment and performance of all other obligations of
the Borrowers hereunder.

        “Securities” means any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit sharing agreement or arrangement, options,
warrants, bonds, debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing, including any Capital Stock and any Derivative Transactions.

         “Subsidiary” means, with respect to any person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which more than 50% of
the total voting power of shares of stock or other ownership interests entitled (without regard to
the occurrence of any contingency) to vote in the election or appointment of the person or
persons (whether directors, trustees, or other persons performing similar functions) having the
power to direct or cause the direction of the management and policies thereof is at the time
owned or controlled, directly or indirectly, by that person or one or more of the other
Subsidiaries of that person or a combination thereof; provided, in determining the percentage of
ownership interests of any person controlled by another person, no ownership interest in the
nature of a “qualifying share” of the former person shall be deemed to be outstanding.

          “Taxes” has the meaning provided in Section 10(c).

        “Updated DIP Budget” means the updated budget delivered by Borrowers to the Lenders
at the end of each four-week period following the delivery of the Initial Approved DIP Budget.

        “U.S. Tax Compliance Certificate” means a certificate substantially in the form required
by the Borrower from each foreign non-partnership Lender claiming the benefits of the portfolio
interest exemption to receive payments from the Borrowers free of Withholding Taxes.

          “Withholding Taxes” has the meaning provided in Section 10(c).

          Section 2.    The Commitment and Credit Extension.

                (a)     Commitment and Borrowing. Subject to the terms and conditions set forth
herein, each Lender agrees to make available to the Borrowers prior to the Maturity Date one or
more term loans (each a “Loan” and, collectively, the “Loans”) in an aggregate principal amount
not to exceed such Lender’s Commitment on the applicable date of Borrowing; provided that,
notwithstanding anything to the contrary herein, (i) no Lender shall be required to make
Commitments or Loans available to the Borrowers (x) in excess of $17,500,000 on the Closing
Date and (y) after the Closing Date, subject to the entry of the Final DIP Order, in excess of
$27,500,000 and (ii) no additional Loans may be disbursed after the Commitment Termination
Date. The Loans shall be incurred pursuant to one or more borrowings (each a “Borrowing,”
and, collectively, the “Borrowings”).




                                                12
AMERICAS 108425130
                 Case 21-11109-JKS        Doc 14    Filed 08/02/21     Page 142 of 182




                (b)    Request for Borrowing. Whenever a Borrower desires to incur Loans
hereunder, such Borrower shall give the Lenders written notice (which may be via electronic
mail) of such Borrowing of Loans, not later than 12:00 p.m., New York City time (or such later
time as may be acceptable to the Lenders in their sole discretion), specifying the following
information: (i) the date of such Borrowing, which shall be a Business Day and(ii) the aggregate
principal amount of such Borrowing. No notice may be delivered (i) under this paragraph (b)
until the conditions set forth in Section 4(a) or (b), as applicable, are satisfied or waived or (ii) if
any Default or Event of Default shall have occurred and be continuing.

                (c)     Disbursement of Funds. Each Lender shall credit the account of the
relevant Borrower as directed by such Borrower in writing with the aggregate amount of Loans
requested pursuant to paragraph (b) above; provided that the Lenders shall not credit any amount
to the relevant Borrower to the extent such disbursement would cause the Onshore Intercompany
Accounts to have a balance in excess of $7,500,000 at the time of such disbursement, after
giving effect to the use of proceeds thereof.

               (d)     Maturity Date. The aggregate principal amount of the Loans outstanding
on the Maturity Date, together with all accrued and unpaid interest thereon, shall become due
and payable in full on the Maturity Date.

                     (e)   Interest and Fees.

                           (i)    Interest Rate. The Loans shall bear interest on the outstanding
                                  principal amount thereof from the applicable date of Borrowing at
                                  a rate per annum equal to the Applicable Rate. Interest accruing
                                  on each Loan shall be due and paid in cash or in kind in arrears by
                                  being added to the principal balance of the Loans on the last
                                  Business Day of each calendar month prior to the Maturity Date
                                  and on the Maturity Date unless previously paid in cash pursuant
                                  to Section 2(f) below.

                           (ii)   Default Rate. The Borrowers shall pay interest on past due
                                  amounts owing by it hereunder at a rate per annum equal to the
                                  Default Rate to the fullest extent permitted by law. Accrued and
                                  unpaid interest on past due amounts (including interest on past due
                                  interest) shall be due and payable on demand.

                (f)    Optional Prepayments and Commitment Reductions. The Borrowers may
voluntarily reduce the unutilized portion of the Commitment and/or repay the Loans at any time
without premium or penalty upon at least three (3) Business Days’ prior written notice (or such
shorter period as agreed by the Lenders in their sole discretion), which notice shall specify the
amount of such prepayment; provided that each such reduction or prepayment shall be in an
aggregate principal amount of at least $500,000 (or such lesser amount as agreed to by the
Lenders in their sole discretion). Any prepayment of Loans shall be accompanied by all accrued
interest on the amount of such repaid Loans.




                                                   13
AMERICAS 108425130
                 Case 21-11109-JKS        Doc 14     Filed 08/02/21    Page 143 of 182




               (g)   Mandatory Reduction of Commitments.           The Commitment shall
automatically be permanently reduced on each date of Borrowing of Loans (after giving effect to
the Loans incurred on such date) by an amount equal to the aggregate principal amount of the
Loans incurred on such Borrowing date.

                (h)     Termination of Commitment. The Commitment shall terminate in its
entirety on the earlier of the Maturity Date and the Commitment Termination Date.

                     (i)   Mandatory Prepayments.

                           (i)     Issuance of Debt. On the date of receipt by any Borrower of any
                                   Net Proceeds from the incurrence of any Indebtedness of any
                                   Borrower, the Borrowers shall prepay the Loans in accordance
                                   with the requirements in Section 2(j) and Section 9 in an aggregate
                                   amount equal to 100% of such Net Proceeds, provided that no
                                   prepayment shall be required with respect to any Net Proceeds
                                   received with respect to any Permitted Indebtedness;

                           (ii)    Equity Issuances. On the date of receipt by any Borrower of any
                                   Net Proceeds from any equity issuances for Cash or Cash
                                   Equivalents, the Borrowers shall prepay the Loans in accordance
                                   with the requirements in Section 2(j) and Section 9 in an aggregate
                                   amount equal to 100% of such Net Proceeds.

                           (iii)   Cash Sweep. On a bi-weekly basis, commencing on the second
                                   Friday after the Closing Date, to the extent the proceeds of the
                                   Loans held in accounts in Mexico (the “Onshore Intercompany
                                   Accounts”) exceed $7,500,000 in the aggregate, the Borrowers
                                   shall prepay the Loans in accordance with the requirements in
                                   Section 2(j) and Section 9 in an aggregate amount equal to 100%
                                   of such excess amount.

                           (iv)    Insurance/Condemnation Proceeds. No later than the third
                                   Business Day following the date of receipt by any Borrower of any
                                   Net Insurance/Condemnation Proceeds, the Borrower shall prepay
                                   the Loans in accordance with the requirements in Section 2(j) and
                                   Section 9 in an aggregate amount equal to 100% of such Net
                                   Insurance/Condemnation Proceeds.

                           (v)     Asset Sales. No later than the third Business Day following the
                                   date of receipt by any Borrower or any of its Subsidiaries of any
                                   Net Proceeds from any Asset Sales of Collateral, the Borrowers
                                   shall prepay the Loans in accordance with the requirements in
                                   Section 2(j) and Section 9 in an aggregate amount equal to 100%
                                   of such Net Proceeds.

               (j)    Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Section 2(f) and 2(i) above, the Borrowers shall deliver to Lenders a certificate of an

                                                    14
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14     Filed 08/02/21      Page 144 of 182




Officer demonstrating the calculation of the amount of the applicable net proceeds and
compensation owing to Lenders under any of the Loan Documents, if any, as the case may be.
In the event that the Borrowers shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, the Borrowers shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and the Borrowers shall
concurrently therewith deliver to the Lenders a certificate of an Officer demonstrating the
derivation of such excess.

               (k)    Security. The Secured Obligations shall be and hereby are secured by
valid and enforceable first priority Liens in and to the Collateral (any and all such charges, liens
and security interests contemplated by the foregoing, collectively, the “Liens”), subject to
Permitted Liens and to the completion of required filings and registration of applicable
guarantees and security agreements, to the extent required for perfection under Mexican law.

       Section 3.       Representations and Warranties.            Each Borrower represents and
warrants that:

                 (a)    Each Borrower (i) is duly organized, validly existing and in good standing
(to the extent such concept or an equivalent is applicable in the applicable jurisdiction) under the
laws of its jurisdiction of organization; (ii) has all requisite corporate or limited liability company
(or equivalent) power and authority to own and operate its properties and to carry on its business
as now conducted and (iii) is qualified to do business and in good standing (to the extent such
concept or an equivalent is applicable in the applicable jurisdiction) in every jurisdiction where
its assets are located and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing (to the extent such concept
or an equivalent is applicable in the applicable jurisdiction) would not be reasonably expected to
have, a Material Adverse Effect.

               (b)     Each Borrower has the organizational power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party and to obtain or
guarantee (as applicable) extensions of credit thereunder.

                (c)    Each Borrower has taken all necessary organizational and corporate action
to authorize the extensions or guarantees (as applicable) of credit on the terms and conditions of
the Loan Documents, and prior to the execution of each Loan Document to which each Borrower
is a party, such Borrower has taken all necessary organizational and corporate action to authorize
the execution, delivery and performance of such Loan Document, which action are in full force
and effect as of the execution of each such Loan Documents.

               (d)     Each Loan Document to which any Borrower is a party on the Closing
Date has been duly executed and delivered on behalf of such Borrower and will constitute a
legal, valid and binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors generally an subject
to general principles of equity (regardless of whether enforcement is sought in a proceeding at
law or in equity).



                                                  15
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21      Page 145 of 182




               (e)    The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party and the consummation of the transactions contemplated by the
Loan Documents do not (a) violate any provision of any law or any governmental rule or
regulation applicable to such Borrower, or any order, judgment or decree of an court or other
agency of government binding on the applicable Borrower, (b) violate any of the Organizational
Documents of the applicable Borrower, or (c) result in a breach or default under any contractual
provision binding upon it, except for any default arising under any documentation governing
Indebtedness entered into by the Company prior to the commencement of the Chapter 11 Cases
(including the documentation governing the Prepetition Notes).

               (f)    No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body, except for the court, is required for the due
execution, delivery and performance by any Borrower of the Loan Documents.

               (g)    There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Borrowers, threatened against the Borrowers or any of their respective
properties (including any properties or assets that constitute Collateral under the terms of the
Loan Documents), before any court or governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that would reasonably be expected to result in a
Material Adverse Effect.

                 (h)   Each of the Borrowers has filed or caused to be filed all income and other
material Tax returns or reports that are required to be filed (taking into account all proper
extensions) and has timely paid all income and other material Taxes levied or imposed upon it or
its properties, income or assets otherwise due and payable (other than any Taxes (i) the amount
or validity of which are currently being contested in good faith by appropriate proceedings, the
collection of which has been suspended on account of such contest and with respect to which
reserves in conformity with IFRS have been provided on the books of such Borrowers or (ii) the
nonpayment of which would not reasonably be expected to result in a Material Adverse Effect).

               (i)   The Borrowers are not aware of any other Tax or assessment that could
reasonably be expected to have a Material Adverse Effect.

                 (j)     Except as would not reasonably be expected to have a Material Adverse
Effect individually or in the aggregate, the Borrowers have (i) good, sufficient and legal title to
or (ii) valid leasehold interests in all Collateral owned by the Borrowers, all of which are free and
clear of all Liens other than Permitted Liens.

               (k)    No Default or Event of Default (which has not been waived) under the
Credit Facility has occurred and is continuing under this Agreement or would result from the
consummation of the transactions contemplated by this Agreement or any other Loan Document.

               (l)      Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, each Borrower, to its
knowledge, is in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of the conduct of its
business and ownership of its property.


                                                 16
AMERICAS 108425130
                 Case 21-11109-JKS        Doc 14     Filed 08/02/21      Page 146 of 182




                     (m)   The proceeds of the Loans shall be used in accordance with Section 8
hereof.

          Section 4.       Conditions Precedent:

              (a)    Conditions to Initial Availability. The funding of the initial Loans on the
Closing Date shall be subject to the satisfaction of the following conditions precedent (unless
waived by the Lenders):

                           (i)     There shall have been delivered to the Lender and the Security
                                   Agent an executed counterpart of this Agreement and each other
                                   Loan Document.

                           (ii)    The Lenders shall have received the Initial Approved DIP Budget,
                                   in form and substance reasonably satisfactory to the Lenders.

                           (iii)   The Bankruptcy Court shall have entered the Interim DIP Order no
                                   later than five (5) calendar days after the filing of a motion seeking
                                   entry of the Interim DIP Order, approving and authorizing on an
                                   interim basis the DIP Facility, all provisions thereof and the
                                   priorities and liens granted under Bankruptcy Code section 364(c),
                                   and in form and substance reasonably acceptable to the Lenders,
                                   and the Interim DIP Order shall be in full force and effect and shall
                                   not have been reversed, modified, amended, stayed or vacated or
                                   subject to a stay pending appeal, in any manner, except as
                                   otherwise agreed to in writing by the Lenders, acting reasonably.

                           (iv)    The Lenders shall have received from each Borrower a certificate,
                                   executed by a duly authorized officer or director of such Borrower
                                   attaching copies of the public deeds evidencing the authorities of
                                   the officers or attorneys-in-fact authorized to execute, deliver and
                                   take actions under the Loan Documents for and on behalf of each
                                   of the Borrowers and the transactions contemplated thereby,
                                   certified by an Officer of such Borrower that as of the date of the
                                   certificate such authorities have not been amended, modified,
                                   revoked or rescinded.

                           (v)     The Lenders shall have received evidence of a perfected security
                                   interest in the Collateral, in favor of the Security Agent with
                                   respect to the Loans in accordance with the requirements
                                   hereunder and under the other Loan Documents (subject to (i)
                                   required filings and registration of applicable guarantees and
                                   security agreements, to the extent required for perfection under
                                   applicable local law, and (ii) the registration of the Collateral
                                   governed by Mexican law with the Mexican Sole Registry of
                                   Mobile Security Interests (Registro Único de Garantias
                                   Mobiliarias), in each case of the foregoing, to the extent required


                                                     17
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14     Filed 08/02/21      Page 147 of 182




                                for perfection of the security interest in the Collateral and pursuant
                                to the terms of each Loan Document, provided, further, that for
                                purposes of the Mexico law-governed Collateral Documents, the
                                Security Agent shall have received copies of the notarial deeds or
                                instruments formalizing the corresponding Collateral Documents
                                as required by applicable law.

                        (vi)    All representations and warranties contained in this Agreement and
                                the other Loan Documents shall be true and correct in all material
                                respects on and as of the date of the Closing Date (both before and
                                after giving effect thereto and the application of proceeds from the
                                Loans) with the same effect as if made on and as of such date
                                except to the extent such representations and warranties expressly
                                relate to an earlier date and in such case as of such date; provided
                                that any representation or warranty that is qualified by materiality
                                or “Material Adverse Effect” shall be true and correct in all
                                respects, as though made on and as of the applicable date, before
                                and after giving effect to such Loans.

                        (vii)   On the Closing Date, no Default or Event of Default shall have
                                occurred and be continuing nor shall any such Event of Default or
                                Default occur by reason of the making of the Loans and the
                                application of proceeds thereof.

                        (viii) The Borrowers shall not have in excess of $15,000,000 of Cash
                               and Cash Equivalents on a combined basis after giving effect to the
                               relevant disbursement and the application of the proceeds in
                               accordance with the Budget and DIP Budget over the subsequent
                               two (2) week period.

                        (ix)    Since the Petition Date, there shall have been no development,
                                event, effect, condition or occurrence that, individually or in the
                                aggregate, has had a Material Adverse Effect.

                        (x)     The Lenders shall have received an officer’s certificate of the
                                Borrowers, dated as of the Closing Date, confirming compliance
                                with the conditions set forth in this Section 4(a).

                (b)     Conditions Precedent to Each Borrowing After the Closing Date. The
funding of Loans on each date of Borrowing after the Closing Date shall be subject to the
satisfaction of the following conditions precedent:

                        (i)     The Bankruptcy Court shall have entered the Final DIP Order no
                                later than forty (40) days after the date of entry of the Interim DIP
                                Order and such order (i) shall have become a Final DIP Order, and
                                (ii) shall not have been vacated, reversed, modified, amended or
                                stayed, except as otherwise agreed in writing by the Lenders;


                                                  18
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14     Filed 08/02/21      Page 148 of 182




                        (ii)    All representations and warranties contained in this Agreement and
                                the other Loan Documents shall be true and correct in all material
                                respects on and as of the date of the applicable Borrowing (both
                                before and after giving effect thereto and the application of
                                proceeds from the Loans) with the same effect as if made on and as
                                of such date except to the extent such representations and
                                warranties expressly relate to an earlier date and in such case as of
                                such date; provided that any representation or warranty that is
                                qualified by materiality or “Material Adverse Effect” shall be true
                                and correct in all respects, as though made on and as of the
                                applicable date, before and after giving effect to such Loans.

                        (iii)   On the date of the applicable Borrowing, no Default or Event of
                                Default shall have occurred and be continuing nor shall any such
                                Event of Default or Default occur by reason of the making of the
                                Loans and the application of proceeds thereof.

                        (iv)    Since the Petition Date, there shall have been no development,
                                event, effect, condition or occurrence that, individually or in the
                                aggregate, has had a Material Adverse Effect.

                        (v)     No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code,
                                or examiner or receiver with enlarged powers beyond those set
                                forth in Section 1106(a)(3) and (4) of the Bankruptcy Code shall
                                have been appointed or designated with respect to the Debtors or
                                their respective business, properties or assets under any of the
                                Chapter 11 Cases.

                        (vi)    No order, injunction, stay, restriction or other similar limitation in
                                any foreign bankruptcy or debtor relief cases of the Borrowers in
                                any way prevents or restricts the Borrowers’ ability to consummate
                                the transactions contemplated by the Loan Documents.

                        (vii)   The Lenders shall have received all compensation (to the extent
                                due) and all reasonable and documented transaction costs, fees,
                                expenses (including, without limitation, reasonable and
                                documented out of pocket expenses of counsel and other advisors,
                                and including in connection with the preparation, negotiation and
                                execution of the Loan Documents) required to be paid on or prior
                                to the date of such Borrowing in each case to the extent invoices
                                have been presented at least two (2) Business Days prior to such
                                date.

                        (viii) A report validating the Mexican loan portfolios (which shall
                               include a review and examination of the Mexican loan portfolios)
                               prepared by PricewaterhouseCoopers shall have been (i) provided
                               to the Lenders and (ii) reasonably satisfactory to the Lenders.


                                                  19
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21     Page 149 of 182




                         (ix)    The Borrowers shall have provided a certificate to the Lenders
                                 confirming that all conditions to the date of such Borrowing have
                                 been met.

                         (x)     The Borrowers shall not have in excess of $15,000,000 of Cash
                                 and Cash Equivalents on a combined basis after giving effect to the
                                 relevant disbursement and the application of the proceeds in
                                 accordance with the Budget and DIP Budget over the subsequent
                                 two (2) week period.

                         (xi)    A Mexican Chief Restructuring Officer shall have been appointed
                                 in accordance with the terms of the DIP Note Purchase Agreement.

                         (xii)   If requested by the Lenders (acting at the direction of the Requisite
                                 Purchasers), recognition proceedings under Chapter 15 of Title 11
                                 of the Bankruptcy Code have been filed with the Bankruptcy Court
                                 with respect to any concurso mercantil proceeding or any similar
                                 insolvency or bankruptcy proceeding in Mexico shall have
                                 occurred.

        Section 5.      Affirmative Covenants. On and after the effective date of this Agreement
and until the date that the Commitment hereunder has terminated and the principal of, and
interest on, each Loans and all fess, expenses and other amounts payable under any Loan
Document (other than contingent indemnification obligations for which no claim or demand has
been made) have been paid in full in cash, each Borrower covenants and agrees to perform, and
to cause its Subsidiaries to perform, all covenants set forth in this Section 5:

                        (a)     Promptly after an Officer of any of the Borrowers obtains actual
          knowledge thereof, notice of the occurrence of any event that constitutes a Default or
          Event of Default, which notice shall specify the nature thereof, the period of existence
          thereof and what action such Borrower propose to take with respect thereto.

                         (b)      Prompt notice after any Officer of the Borrowers becomes aware
          of any actions, suits, proceedings or investigations pending or, to the knowledge of the
          Borrowers, threatened against the Borrowers or any of their respective properties
          (including any properties or assets that constitute Collateral under the terms of the Loan
          Documents), before any court or governmental department, commission, board, bureau,
          agency or instrumentality, domestic or foreign, that (i) are likely to have a Material
          Adverse Effect, (ii) could reasonably be expected to affect the legality, validity, binding
          effect or enforceability of the Loan Documents or, in any material respect, the rights and
          remedies of the Security Agent or Lenders thereunder or in connection with the
          transactions or (iii) could reasonably be expected to affect the legality, validity, binding
          effect or enforceability of the Liens granted by the Lenders in their rights under this
          Agreement and the other Loan Documents or, in any material respect, the rights and
          remedies of the DIP Agent or Purchasers thereunder or in connection with such
          transactions.



                                                  20
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21     Page 150 of 182




                  (c)     As soon as practicable in advance, and in any event no less than two (2)
          calendar days in advance of filing to the extent practicable to permit review, copies of all
          the Borrowers’ material pleadings affecting the Credit Facility in any concurso or other
          such proceeding in Mexico shall be delivered to the Lenders (for transmission to the DIP
          Agent and Purchasers) and shall be reasonably acceptable to the Lenders (acting on the
          instructions of the Requisite Purchasers); provided the Borrowers shall not be required to
          provide material pleadings relating to the Credit Facility if doing so would violate any
          applicable legal rule or such material pleadings contain privileged information.

                  (d)     The Borrowers shall comply in all material respects, with all applicable
          federal, state and municipal laws, rules, regulations and orders of any Governmental
          Authority (including Sanctions and Anti-Corruption Laws) applicable to it or its business
          or property.

                 (e)    Each Borrower shall maintain policies, procedures and controls that are
          reasonably designed (and otherwise comply with applicable law) to promote compliance
          by each Borrower with applicable Anti-Corruption Laws, Sanctions, and AML Laws.

                 (f)     No Borrower shall repay or prepay any Loans, or otherwise transfer any
          Loans to any other Borrower, that it knows, or has reasonable grounds to believe, are (i)
          derived from illegal activity or (ii) derived from a Sanctioned Person or any activity
          prohibited by Sanctions.

                   (g)    No Borrower shall (i) deal in, or otherwise engage in any transactions
          relating to, any property or interests in property blocked pursuant to any AML Laws or
          Sanctions in violation of Sanctions by any person, (ii) engage in or conspire to engage in
          any transaction that evades or avoids, or has the purpose of avoiding, or attempts to
          violate, any AML or Sanctions, or (iii) permit a Sanctioned Person to have any direct or,
          to its knowledge after reasonable inquiry, indirect interest in any Borrower.

                  (h)   The Borrowers shall promptly notify the Lenders in the event that any
          Borrower becomes aware that any Borrower or any of its Subsidiaries or any directors,
          officers or employees thereof becomes the subject of any action, proceeding, litigation,
          claim or investigation with regard to any actual or alleged violations of any Anti-
          Corruption Laws, Anti-Money Laundering Laws or Sanctions.

                  (i)     The Borrowers shall pay all taxes, assessments, and governmental levies
          as the same shall become due and payable (taking into account any applicable extensions
          (including any grace period provided under applicable law)) other than taxes, assessments
          and levies (i) being contested in good faith by appropriate proceedings, the collection of
          which has been suspended on account of such contest, and subject to maintenance of
          appropriate reserves in accordance with IFRS or (ii) the failure to effect such payment of
          which are not reasonably be expected to result in a Material Adverse Effect.

               (j)    The Borrowers covenant (to the extent that it may lawfully do so) to not,
at any time, insist upon, plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay, extension or usury law wherever enacted, now or at any time hereafter in


                                                  21
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21     Page 151 of 182




force, that may affect the covenants or the performance of this Agreement; and the Borrowers (to
the extent that it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Lenders, but will suffer and permit the execution of
every such power as though no such law has been enacted.

                  (k)     The Borrowers shall, at their sole cost and expense, (i) keep all Collateral
          that is tangible property insured at all times against such risks, including risks insured
          against by extended coverage, as is prudent and customary in each case with companies
          of the same or similar size in the same or similar businesses and predominately operating
          in the same jurisdictions as the Borrowers, and (ii) maintain such other insurance or
          self-insurance as may be required by law and to the extent the terms and conditions of
          coverage are not specified by law, they shall contract insurance in compliance with what
          is provided by law and as is prudent and customary in each case with companies of the
          same or similar size in the same or similar businesses and predominately operating in the
          same jurisdictions as the Borrowers.

                  (l)    In the event any Borrower acquires or otherwise owns any new assets
          constituting Collateral, such Borrower shall, within thirty (30) days of obtaining such
          new Collateral, execute, acknowledge and deliver or shall cause to be executed,
          acknowledged and delivered, all such further agreements, instruments, notices,
          authorizations, certificates, and documents as are necessary in the reasonable opinion of
          the Security Agent.

                  (m)    The Borrowers shall maintain the Liens granted under the Collateral
          Documents in the priority set out therein and herein and shall execute, acknowledge and
          deliver or shall cause to be executed, acknowledged and delivered, all such further
          agreements, instruments, notices, authorizations, certificates, documents, opinions,
          surveys or appraisals as are necessary, or that the Purchasers shall reasonably request, in
          order to perfect, protect and/or maintain, as applicable, the priorities, control rights,
          transfers, security interests and remedies required or purported to be made or granted
          pursuant to the terms of the applicable Collateral Documents.

                 (n)    The Borrowers shall promptly correct any material defect or error that
          may be discovered in the execution, acknowledgment, filing or recordation of any
          Collateral Document or other document or instrument relating to any Collateral.

                (o)    The Borrowers shall furnish to the Lenders and the advisors to the
Purchasers prompt written notice (in any event within ten (10) Business Days) of any change in
any Borrower’s (A) corporate or organization name, (B) identity or organizational structure, or
(C) organizational identification number; provided that none of the Borrowers shall effect or
permit any such change unless all filings have been made, or will have been made within any
statutory period that are required in order for the Security Agents to continue at all times
following such change to have a valid, legal and perfected security interest in the Collateral for
the benefit of the Purchasers.




                                                  22
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21     Page 152 of 182




                  (p)     Each Borrower shall (i) maintain proper books of record and account, in
          which full, true and correct entries in conformity with IFRS shall be made of all financial
          transactions and matters involving the assets and business of the Borrowers, as the case
          may be; and (ii) maintain such books of record and account in material conformity with
          all applicable requirements of any Governmental Authority having regulatory jurisdiction
          over the Borrowers.

                 (q)    The proceeds of the Credit Facility will be used by the Borrowers as
          provided in Section 8 herein.

                  (r)     Commencing on the second Thursday after the Closing Date (the “Initial
          Reporting Date”), and then bi-weekly, the Borrowers shall provide a report to the
          Lenders (which shall be made available by the Lenders to the Purchasers) certified by the
          chief financial officer or the Mexican Chief Restructuring Officer of the Borrowers (A)
          showing actual cash receipts and disbursements for the two (2) week period ending prior
          to the week prior to the reporting date, (B) noting therein variances for such two (2) week
          period from amounts set forth in the Budget for such period on a line item basis, (C)
          providing an explanation for all material variances thereto, and (D) showing compliance
          with Section 2(i)(iii) for the preceding two (2) week period; provided that to the extent
          the Lenders provide a consolidated or combined report covering the information with
          respect to the Borrowers required in this Section 6(p) to the Purchasers under and in
          connection with the DIP Note Purchase Agreement, no additional or separate reporting
          shall be required to be delivered to the Lenders by the Borrowers.

                  (s)     No later than 4:00 p.m. New York City time on the Initial Reporting Date
          and on each Thursday thereafter that is the four (4)-week anniversary of the Initial
          Reporting Date (each such date, a “Variance Testing Date” and each such four-week
          period, the “Testing Period”), the Borrowers shall provide to the Lenders (which shall be
          made available by the Lenders to the Purchasers) a report detailing (i) the aggregate
          disbursements of the Borrowers and aggregate receipts during the applicable Testing
          Period for (a) all other operating disbursements (excluding capital expenditures), and (b)
          the Borrowers’ professionals’ fees; and (ii) any material variance (whether positive or
          negative, expressed as a percentage) between the aggregate disbursements made during
          such Testing Period by the Company against the aggregate disbursements for the Testing
          Period, as set forth in the applicable Budget (the “Variance Reports”); provided that to
          the extent the Lenders provide a consolidated or combined Variance Report covering the
          information with respect to the Borrowers and the Company required in this Section 6(q)
          to the Purchasers under and in connection with the DIP Note Purchase Agreement, no
          additional or separate Variance Report shall be required to be delivered to the Lenders by
          the Borrowers.

                  (t)     As of any Variance Testing Date, for the Testing Period ending on the
          Sunday preceding such Variance Testing Date, the Borrowers shall not allow the amount
          of all operating disbursements in excess of the estimated aggregate disbursement budget
          for such Testing Period to be greater than 10% of the estimated aggregate disbursement
          for such items in the Budget for such Testing Period (collectively, the “Permitted
          Variance”).


                                                  23
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21     Page 153 of 182




                 (u)     Additional material variances, if any, from the Budget, and any proposed
          changes to the Budget, shall be subject to the Lenders’ approval (acting at the direction of
          the Requisite Purchasers, acting reasonably).

               (v)    Prior to commencing any process for the Disposition of any Collateral, the
Borrowers shall provide a draft of any terms of sale, auction terms or similar materials at least
ten (10) calendar days in advance, and that the Borrowers shall not commence the sales process
unless the Lenders have approved the terms (for the avoidance of doubt, with the consent of the
Requisite Purchasers, acting reasonably).

                  (w)     A chief restructuring officer who shall be vested with customary authority
          shall be appointed in Mexico (the “Mexican Chief Restructuring Officer”) within
          fifteen (15) calendar days of the date hereof.

                  (x)     The Borrowers shall do or cause to be done all things reasonably
          necessary to preserve and keep in full force and effect (1) their corporate existence, and
          the corporate, partnership or other existence, in accordance with the respective
          organizational documents (as the same may be amended from time to time); and (2) their
          rights (charter and statutory), licenses, concessions, permits and material franchises.

                  (y)    Each of the Borrowers will continue to maintain its interest in and right to
          use all property and assets (tangible or intangible) in its reasonable judgment necessary
          for the conduct of its business, taken as a whole. The Borrowers shall use, operate and
          maintain the Collateral in the same manner and with the same care as shall be the case
          with similar assets owned by the Borrowers without discrimination.

                  (z)     The Borrowers shall (i) maintain, preserve and protect all of its material
          properties and equipment necessary in the operation of its business in good working order
          and condition, ordinary wear and tear excepted; (ii) make all necessary repairs thereto
          and renewals and replacements thereof except where the failure to do so could not
          reasonably be expected to have a Material Adverse Effect; and (iii) use the standard of
          care typical in the industry in the operation and maintenance of its facilities.

               (aa) The Borrowers agree to continue to provide the Lenders and their
Affiliates with loan servicing, management, accounting, legal, administrative, IT, personnel and
similar operational and support services in a manner consistent with past practice prior to the
date of this Agreement.

        Section 6.      Negative Covenants. Each Borrower hereby covenants and agrees, on and
after the effective date of this Agreement and until the date that the Commitment hereunder has
terminated and the principal of and interest on each Loans and all fees, expenses and other
amounts payable under any Loan Document (other than contingent indemnification obligations
for which no claim or demand has been made) have been paid in full in cash, each Borrower will
not, and will not permit any of its subsidiaries to:

                  (a)     Other than with the consent of the Lenders acting at the direction of the
          Requisite Purchasers, no Borrower shall convey, sell, lease, sub lease, exchange, assign,
          transfer, enter into a sale-leaseback transaction or otherwise dispose of Collateral, except

                                                  24
AMERICAS 108425130
                 Case 21-11109-JKS       Doc 14     Filed 08/02/21     Page 154 of 182




          for any sales of Collateral that do not exceed $1,000,000 in the aggregate (taken together
          with any similar restriction set forth in the DIP Note Purchase Agreement with respect to
          the Borrowers and their respective Affiliates).

                  (b)     No Borrower shall directly or indirectly, enter into or permit to exist any
          transaction (including, without limitation, the purchase, sale, lease, exchange or
          Disposition of any property, employee compensation arrangements or the rendering of
          any service) with, or for the benefit of, any of its Affiliates other than (i) transactions
          existing as of the Petition Date and listed on Schedule B, (ii) transactions solely between
          or among the Borrowers and (iii) transactions approved by the Lenders (acting on the
          instructions of the Requisite Purchasers), and (iv) transactions in compliance with the
          Credit Facility.

                  (c)    No Borrower will, directly or indirectly, create, incur, assume or suffer to
          exist any Lien of any kind, including any local law liens, on the Collateral, except (i)
          Liens in existence as of the Petition Date as set forth on Schedule C and (ii) Permitted
          Liens.

                  (d)    No Borrower shall (i) enter into any transaction of merger or consolidation
          with any entity, liquidate or dissolve itself (or suffer any liquidation or dissolution), (ii)
          dispose, in one transaction or a series of transactions, all or substantially all of its
          business, assets or property, or (iii) dispose of any assets in one or more transactions,
          except (i) a Borrower may merge or consolidate into another Borrower so long as no
          Default or Event of Default exists and a Borrower is the surviving entity and (ii) a
          Subsidiary that is not a Borrower may merge or consolidate into another Subsidiary that
          is not a Borrower.

                 (e)     The Borrowers will not use, lease/sub lease or otherwise operate or
          maintain any Collateral except in a manner permitted by this Agreement and the
          applicable Collateral Documents.

                  (f)     No Borrower shall (i) directly or indirectly, create, incur, assume or
          guaranty or otherwise become or remain directly or indirectly liable with respect to any
          Indebtedness, except for Permitted Indebtedness; or (ii) issue any preferred Capital Stock
          or other preferred Capital Stock.

                  (g)     No Borrower shall directly or indirectly, make or own any Investment in
          any, except (i) Investments outstanding on the Petition Date and identified on Schedule
          D; (ii) Investments (A) constituting deposits, prepayments and other credits to suppliers,
          and/or (B) in the form of advances made to distributors, suppliers, licensors and
          licensees, in each case, made in the ordinary course of business and consistent with the
          past practices of the Borrowers and approved by the Mexican Chief Restructuring Officer
          and, in the case of clause (B), to extent reasonably necessary to maintain the ordinary
          course of supplies; (iii) Investments in any other Borrower; and (iv) advances under the
          Credit Facility, to the extent constituting Investments.




                                                   25
AMERICAS 108425130
                 Case 21-11109-JKS       Doc 14     Filed 08/02/21      Page 155 of 182




                 (h)     No Borrower will make (or agree to make) directly or indirectly, any
          payments of unsecured Indebtedness existing prior to the Petition Date, other than
          pursuant to a convenio concursal duly approved in a concurso mercantil proceeding.

                   (i)    The Borrowers will not declare or pay any dividends (other than dividends
          payable solely in its Capital Stock) or return any capital to its stockholders or make any
          other distribution, payment or delivery of property or cash to its stockholders as such, or
          redeem, retire, purchase or otherwise acquire, directly or indirectly, for consideration, any
          shares of any class of its Capital Stock or the Capital Stock of any direct or indirect
          parent now or hereafter outstanding (or any options or warrants or stock appreciation
          rights issued with respect to any of its Capital Stock), or set aside any funds for any of the
          foregoing purposes, or purchase or otherwise acquire for consideration any shares of any
          class of the Capital Stock of the Company, now or hereafter outstanding (or any options
          or warrants or stock appreciation rights issued with respect to any of its Capital Stock)
          (all of the foregoing “dividends”), in each case, except to the extent agreed in writing by
          the Lenders (acting at the direction of the Requisite Purchasers); provided that nothing set
          forth in this clause shall prohibit the payment of any dividends or other amounts
          hereunder to the Lenders, the Security Agent or their permitted successors and assigns.

                  (j)      No Borrower will directly or indirectly, enter into, incur or permit to exist
          any agreement or other arrangement that prohibits, restricts or imposes any condition
          upon the ability of any Borrower to create, incur, assume or permit to exist any Lien on
          any Collateral securing the Secured Obligations; provided that the foregoing shall not
          apply to restrictions and conditions (i) imposed by law or by this Agreement or any of the
          other Loan Documents, (ii) existing prior to the Petition Date identified on Schedule E,
          (iii) contained in agreements relating to any asset sale, provided that, such restrictions
          and conditions apply only to the asset that is to be sold and to the extent such sale is
          permitted hereunder, (iv) imposed by any agreement related to secured Indebtedness or
          other obligations permitted by this Agreement if such restriction or condition applies only
          to property secured or financed by such Indebtedness or other obligations, or (v) in
          leases, licenses and other contracts relating to the use and occupancy of airport premises
          and facilities restricting the assignment thereof.

                     (k)   No Borrower shall create a new Subsidiary.

                  (l)     No Borrower shall settle any material claims, including without limitation
          claims against existing or prior officers, directors or direct or indirect shareholders or
          former auditors of any of the Borrowers, without the Lenders’ prior written consent
          (acting at the direction of the Requisite Purchasers).

                 (m)     No Borrower shall nominate, appoint, engage or enter into any new
          employment or retention agreements with executive officers without the Lenders’ (acting
          at the direction of the Requisite Purchasers) prior written consent, such consent, in
          connection with replacing existing officers, not to be unreasonably withheld.

                 (n)    No Borrower shall consent to any involuntary filing for commencement,
          of a Mexican concurso mercantil, foreclosure, liquidation, quiebra, bankruptcy or similar


                                                   26
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21     Page 156 of 182




          proceeding, excluding appeals, according to the Mexican Insolvency Law (Ley de
          Concursos Mercantiles),without the consent of the Lenders (acting at the direction of the
          Requisite Purchasers).

        Section 7.    Events of Default. Notwithstanding the provisions of Section 362 of the
Bankruptcy Code and without application or motion to, or order from, the Bankruptcy Court, the
occurrence of any one or more of the following events, regardless of the reason therefore, shall
constitute an “Event of Default” hereunder:

                 (a)     the failure of the Borrowers to pay any principal when due, whether at
          stated maturity, by acceleration, by required prepayment or otherwise, or shall fail to pay
          any installment of interest or other amount payable hereunder within three (3) Business
          Days of the date when due;

                 (b)      any representation, warranty or statement made or deemed made by any
          Borrower herein or in any other document related hereto or in any certificate delivered to
          the Security Agent or any Lender pursuant hereto shall prove to be untrue in any material
          respect (or, in the case of any representation, warranty or statement qualified by
          materiality, in any respect) on the date as of which made or deemed made;

                  (c)     the Borrowers or any of their respective subsidiaries fail to perform or
          observe any term, covenant or agreement contained in any of Section 5(a), Section 5(e)
          (limited to failure to comply with Sanctions and Anti-Corruption Laws), Section 5(x)
          (with respect to each Borrower’s existence) and Section 6.

                  (d)     the Borrowers or any of their respective subsidiaries fail to perform or
          observe any other provision of this Agreement (other than those set forth in clauses (a),
          (b) and (c) above) and such default shall continue unremedied for a period of thirty (30)
          days after the earlier of (i) the date on which such default shall first become known to any
          officer of the Borrowers or (ii) the date on which written notice thereof is given to the
          defaulting party by the Security Agent or the Lenders;

                  (e)    actual or asserted (by any Borrower or any Affiliate thereof) invalidity or
          impairment of this Agreement or any related Loan Document (including the failure of
          any Lien to remain perfected and any challenge or threatened challenge to enforce the
          perfection or priority of Liens securing this Credit Facility);

                  (f)    There shall have occurred a (i) default in making any payment of any
          principal of any post-petition or unstayed Indebtedness or any interest on any such post-
          petition or unstayed Indebtedness beyond the period of grace, if any, provided in the
          instrument or agreement under which such Indebtedness was created; or (ii) default in the
          observance or performance of any other agreement or condition relating to any such post-
          petition or unstayed Indebtedness or contained in any instrument or agreement
          evidencing, securing or relating thereto, or any other event shall occur or condition exist,
          the effect of which default or other event or condition is to cause, or to permit the holder
          or beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder or
          beneficiary) to cause, with the giving of notice if required, such post-petition or unstayed


                                                  27
AMERICAS 108425130
                 Case 21-11109-JKS       Doc 14      Filed 08/02/21     Page 157 of 182




          Indebtedness to become due prior to its stated maturity or (in the case of any such post-
          petition or unstayed Indebtedness constituting a Guaranteed Obligation) to become
          payable; provided, that a default, event or condition described in clause (i), (ii) or (iii) of
          this paragraph (f) shall not at any time constitute an Event of Default to the extent such
          one or more defaults, events or conditions of the type described in clauses (i), (ii) and (iii)
          of this paragraph (f) shall have occurred and be continuing with respect to any
          Indebtedness the outstanding principal amount of which does not exceed in the aggregate
          $20,000,000 (or the equivalent in any other currency) or (b) an event of default under the
          DIP Facility;

                 (g)     any Borrower ceases or threatens to cease to carry on business in the
          ordinary course as it is carried on as of the date hereof, except where such cessation is
          consented to in writing by the Lenders;

                (h)     revocation or cancellation by the counterparty of any contract to which
          any Borrower or is a party which has or would reasonably be expected to have a Material
          Adverse Effect;

                 (i)    any Borrower shall file a motion, pleading or proceeding which could
          reasonably be expected to result in a material impairment of the rights or interests of the
          Security Agent or the Lenders or a determination by a court with respect to a motion,
          pleading or proceeding brought by another party which results in such a material
          impairment.

                  (j)    one or more judgments or decrees shall be entered against the Borrower
          involving in the aggregate a liability (not paid or fully covered by insurance as to which
          the relevant insurance company has acknowledged coverage) of $20,000,000 (or the
          equivalent in any other currency) or more, and all such judgments or decrees shall not
          have been vacated, discharged, stayed or bonded pending appeal within sixty (60) days
          from the entry thereof.

                 (k)    written assertion by any Borrower or any affiliate thereof of the invalidity
          or impairment of (i) any Loan Document or (ii) any Liens over a material portion of the
          Collateral.

                  (l)     the Liens on any material portion of the Collateral intended to be created
          by the Collateral Documents or Loan Documents, as applicable, shall cease to be or shall
          not be a valid and perfected Lien having the priorities required under Section 9.

                     (m)   a Change of Control shall occur;

                  (n)     other than any concurso mercantil proceeding consented to by the Lenders
          (acting at the direction of the Requisite Purchasers in their reasonable discretion), the
          voluntary commencement, or consent to an involuntary filing for commencement, of a
          Mexican concurso mercantil, foreclosure, liquidation, quiebra, bankruptcy or similar
          proceeding, excluding appeals, according to the Mexican Insolvency Law (Ley de
          Concursos Mercantiles), without the express prior written consent of the Lenders (acting
          at the direction of the Requisite Purchasers in their reasonable discretion), or a Mexican

                                                    28
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14     Filed 08/02/21    Page 158 of 182




          concurso mercantil, foreclosure, liquidation, quiebra, bankruptcy or similar proceeding
          against the Borrowers if (i) any of said Borrower does not appeal, challenge or seek a
          stay against any such filing within nine (9) days after the notice of commencement is
          formally served to the applicable Borrower; or (ii) said Mexican concurso mercantil,
          foreclosure, liquidation, quiebra, bankruptcy or similar proceeding against the
          Borrowers, as applicable, has not been dismissed within ninety (90) days after the notice
          of commencement is formally served to the applicable Borrower.

                (o)    the making of any material payments in respect of prepetition obligations
prior to the Discharge of DIP Facility, other than (i) as permitted pursuant to this Agreement or
(ii) as otherwise agreed to by the Lenders (acting at the direction of the Requisite Purchasers);

              (p)     prior to the Discharge of DIP Facility the Borrowers (or any direct or
indirect parent of any Borrower) shall obtain court authorization to commence, or shall
commence, join in, assist or otherwise participate as an adverse party in any suit or other
proceeding against the Purchasers

                  (q)    any event shall have occurred with respect to the Borrowers (taken as a
          whole) since the Petition Date that has resulted in or could reasonably be expected to
          result in a Material Adverse Effect.

Upon the occurrence of any Event of Default, the Lenders may, by notice to the Borrowers
declare the Commitment to be terminated forthwith, whereupon the Commitment shall
immediately terminate, and/or, by notice to the Borrowers, declare its Loans hereunder, with
accrued interest thereon, and all other Secured Obligations owed to it under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this Section 7,
presentment, demand, protest and all other notices of any kind are hereby expressly waived.

Further upon the occurrence and during the continuance of any Event of Default, the Lenders,
may (and will be entitled to instruct the Security Agent to) exercise all of its rights and remedies
set forth in any of the Loan Documents, in addition to all rights and remedies allowed under any
applicable law, including the UCC. The enumeration of the foregoing rights and remedies is not
intended to be exhaustive and the exercise of any right or remedy shall not preclude the exercise
of any other rights or remedies, all of which shall be cumulative and not alternative.

The Borrowers waive (i) presentment, demand and protest and notice of presentment, dishonor,
notice of intent to accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties or other property at any
time held by the Security Agent or Lenders on which the Borrowers may in any way be liable
and hereby ratify and confirm whatever the Security Agent or Lenders may lawfully do in this
regard, (ii) all rights to notice and hearing prior to the Security Agent or the Lenders taking
possession or control of the Collateral, or any bond or security which might be required by any
court prior to allowing the Security Agent or Lenders to exercise any of their remedies, and (iii)
the benefit of all valuation, appraisal and exemption laws. The Borrowers acknowledge that they
have been advised by counsel of their choice with respect to the effect of the foregoing waivers


                                                 29
AMERICAS 108425130
                 Case 21-11109-JKS      Doc 14     Filed 08/02/21     Page 159 of 182




and this Agreement, the other Loan Documents and the transactions evidenced by this
Agreement and the other Loan Documents.

          Section 8.     Use of Proceeds.

                (a)    The Borrowers shall use the proceeds of the amounts disbursed under the
Credit Facility for only the following purposes, in each case subject to the terms and conditions
herein: (i) the Budget (subject to the Permitted Variance) and pursuant to controlled supervision
from the Mexican Chief Restructuring Officer, (ii) providing liquidity for the Borrowers’
working capital and other general corporate purposes and (iii) the fees, costs and expenses
related to a concurso mercantil proceeding commenced for such Borrowers (the “Permitted
Uses”), provided that payments prior to the tenth day from the date hereof required to be made
by the Borrower pursuant to the Budget shall not require the approval of the Mexican Chief
Restructuring Officer.

                (b)      Notwithstanding anything to the contrary in this Agreement, none of the
proceeds may be used, directly or indirectly, in any manner to: (i) object, challenge, contest or
raise any defense to the validity, perfection, priority, extent or enforceability of any amount due
under, or the Liens or security interests granted under, this Agreement or the Loan Documents;
(ii) investigate, initiate, assert or prosecute any claims, defenses, counterclaims, or offsets, or
commence any cause of action against, under or relating to this Agreement or any other Loan
Document, or the security interests and liens securing any of the Secured Obligations under the
Credit Facility; (iii) prevent, hinder or delay, whether directly or indirectly, the Security Agents’
assertion or enforcement of Liens on the Collateral, or efforts to realize upon any Collateral
under the Loan Documents or exercise any other rights and remedies under the Loan Documents
or applicable law; (iv) to fund prosecution or assertion of any claims, or to otherwise litigate
against the DIP Agent or the Purchasers, (v) violate, in any material respect, of any Anti-
Corruption Laws or AML Laws or (vi) (A) to fund or finance any activities or business of or
with any person that is a Sanctioned Person or in any Sanctioned Country, or (B) in any other
manner, in each case as would result in a violation of Sanctions by any person in connection with
this Agreement (including any person participating or acting in connection with the loan
hereunder, whether as underwriter, advisor, investor, lender, hedge provider, facility or security
agent or otherwise).

       Section 9.     Application of Proceeds. Unless otherwise provided herein, (i) each
prepayment of the Loans and (ii) all or any part of proceeds constituting Collateral in payment of
the Secured Obligations shall be applied in the following order:

      First, to pay the incurred and unpaid fees and expenses of the Security Agent and the
Lenders required to be reimbursed under the Loan Documents.

          Second, to the payment of any accrued interest at the Default Rate, if any;

          Third, to the payment of any accrued interest (other than Default Rate interest);

          Fourth, to prepay Loans on a pro rata basis (in accordance with the respective outstanding
          principal amounts thereof); and



                                                  30
AMERICAS 108425130
                 Case 21-11109-JKS     Doc 14    Filed 08/02/21    Page 160 of 182




          Fifth, to payment of any remaining Secured Obligations then due and payable.

          Section 10.   Miscellaneous.

                 (a)    Costs and Expenses. Whether or not the transactions contemplated hereby
shall be consummated, the Borrowers shall reimburse the Security Agent and the Lenders for
(i) all reasonable and documented out-of-pocket costs and expenses in connection with the
preparation of the Loan Documents, the Interim DIP Order, the Final DIP Order and any
consents, amendments, waivers or other modifications thereto and in connection with the
consummation and administration of the transactions contemplated hereby and thereby and in
connection with the Chapter 11 Cases; (ii) the reasonable and documented out-of-pocket fees,
expenses and disbursements of counsel to the Security Agent and the Lenders in connection with
the negotiation, preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other documents or
matters requested by the Borrowers and in connection with the consummation and administration
of the transactions contemplated hereby and thereby and in connection with the Chapter 11
Cases; (iii) all the reasonable and documented out-of-pocket costs and expenses in connection
with the custody or preservation of any of the Collateral; and (v) all reasonable and documented
out-of-pocket costs and expenses, including reasonable attorneys’ fees and costs of settlement,
incurred by the Security Agent and the Lenders in enforcing any Secured Obligations of or in
collecting any payments due from the Borrowers hereunder or under the other Loan Documents
(including in connection with the sale of, collection from, or other realization upon any of the
Collateral) or in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to the Chapter 11
Cases, or any other insolvency proceedings or any attempt to enforce any rights or remedies of
the Security Agent and the Lenders against the Borrowers or any other person that may be
obligated thereto by virtue of being a party to any of the Loan Documents.

                (b)    Indemnity. Whether or not the transactions contemplated hereby shall be
consummated, the Borrowers agree, jointly and severally, to indemnify, pay and hold the
Security Agent and the Lenders, and the shareholders, officers, directors, employees and agents
thereof, harmless from and against any and all claims, liabilities, losses, damages, costs and
expenses (whether or not any of the foregoing persons is a party to any litigation), including,
without limitation, reasonable attorneys’ fees and costs (including, without limitation, the
reasonable estimate of the allocated cost of in-house legal counsel and staff) and costs of
investigation, document production, attendance at a deposition, or other discovery, with respect
to or arising out of this Agreement or the or the other Loan Documents or any use of proceeds
hereunder or the Chapter 11 Cases or any transactions contemplated hereby or thereby, or any
claim, demand, action or cause of action being asserted against any Borrower (collectively, the
“Indemnified Liabilities”); provided that the Borrowers shall have no obligation hereunder with
respect to Indemnified Liabilities with respect to a particular indemnified person arising from the
gross negligence or willful misconduct of any such indemnified person or its shareholders,
officers, directors, employees and agents. This covenant shall survive termination of this
Agreement and payment of the outstanding Loans.

              (c)   Yield Protection, Taxes and Other Deductions. Payments by a Borrower
hereunder or under any other related Loan Documents shall be made free and clear of and


                                                31
AMERICAS 108425130
                 Case 21-11109-JKS          Doc 14     Filed 08/02/21     Page 161 of 182




without reduction for or on account of any present or future taxes, levies, imposts, duties,
charges, fees, deductions or withholdings of any kind or nature whatsoever or any interest or
penalties payable with respect thereto now or in the future imposed, levied, collected, withheld
or assessed by any country or political subdivision of a country (collectively, “Taxes”).

                     (d)    Assignments and Participations.

                             (i)    No Borrower may assign or transfer any of its rights, obligations or
                     interest hereunder without the prior written consent of the Security Agent and the
                     Lenders (and any attempted assignment or transfer without such consent shall be
                     null and void). The Security Agent and the Lenders may sell, assign, transfer,
                     negotiate or grant participations to the DIP Agent and the Purchasers to secure
                     obligations under the DIP Note Purchase Agreement; provided that any such sale,
                     assignment, transfer, negotiation or participation shall be in compliance with the
                     applicable federal and state securities laws; provided, further, that any assignee or
                     transferee agrees to be bound by the terms and conditions of this Agreement. The
                     Security Agent and the Lenders may, in connection with any actual or proposed
                     assignment or participation, disclose to the actual or proposed assignee or
                     participant, any information relating to the Borrowers or any of their respective
                     subsidiaries. The parties hereto agree that the Security Agent and the Lenders
                     shall be permitted to make technical fixes to this Agreement to accommodate any
                     such assignment or transfer.

                              (ii)   The Lenders hereby acknowledge and agree to have pledged in
                     first place their rights under this Credit Facility to the Purchasers under the DIP
                     Facility and the Borrowers hereby expressly consent to such pledge (the “DIP
                     Lender Pledge”), waiving any rights it may have. For the avoidance of doubt, the
                     Borrower hereby consents to any such assignment and to the DIP Lender Pledge.
                     In the event that the Purchasers foreclose or exercise any rights under the DIP
                     Lender Pledge, the Borrowers agree to (i) treat the Purchasers as Lenders
                     hereunder for any and all purposes, (ii) make payments exclusively to the
                     Purchasers as if they were the Lenders party hereto and (iii) promptly appoint a
                     collateral agent and an administrative agent in Mexico.




                                                      32
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14    Filed 08/02/21     Page 162 of 182




                (e)     Amendments. Neither this Agreement nor any terms hereof may be
changed, waived, discharged or terminated unless such change, waiver, discharge or termination
is in writing signed by the respective Borrowers party hereto, the Security Agent and the Lenders
(acting at the direction of the Requisite Purchasers). The Borrowers, the Security Agent and the
Lenders (acting at the direction of the Requisite Purchasers agree to use commercially reasonable
efforts to amend this Agreement to (i) reflect material differences between this Agreement and
the DIP Note Purchase Agreement to the extent such parties reasonably agree that a conforming
change is required and (ii) supplement and/or correct any information set forth on the initial
Schedules to this Agreement on or prior to the date which is two (2) Business Days after the date
the DIP Note Purchase Agreement is entered into among the Lenders, the Purchasers and the
other parties thereto.

               (f)    Entire Agreement; Conflict. This Agreement currently constitutes the
entire agreement between the parties relating to the subject matter hereof and is binding on the
parties in accordance with its terms. To the extent that there is any inconsistency between this
Agreement and any of the other related Loan Documents once executed, this Agreement shall
govern unless such other document specifically states otherwise.

              (g)    Effectiveness; Binding Effect; Governing Law. This Agreement shall
become effective when it shall have been executed by the Borrowers, the Security Agent and the
Lenders and thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Security Agent, the Lenders and their respective successors and assigns. THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          (h)  Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE AGENT/LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED.

                (i)    Consent to Jurisdiction; Venue. All judicial proceedings brought against
any party hereto with respect to this Agreement and the Loan Documents shall be brought in any
state or federal court of competent jurisdiction in the State of New York. and by execution and
delivery of this Agreement, each Borrower accepts for itself the irrevocable submission of the
Borrowers to the exclusive jurisdiction of any federal court of the United States of America
sitting in the borough of Manhattan or, of that court does not have subject matter jurisdiction, in
any state court located in the city and county of New York, and the appointment by each
Borrower of the Process Agent is legal, valid, binding and enforceable, and any judgment
obtained in New York or arbitral award properly rendered will be recognized and enforceable
against such Borrower and its assets in Mexico; provided that the relevant requirements of the
Mexican Commerce Code (Código de Comercio) and the Mexican Federal Code of Civil
Procedure (Código Federal de Procedimientos Civiles) are duly complied with.



                                                33
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21      Page 163 of 182




                (j)    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of this Agreement
by facsimile or other electronic transmission shall be as effective as delivery of an original
counterpart of this Agreement. The words “execution,” “signed,” “signature,” and words of like
import in this Agreement or any other Loan Document shall in each case be deemed to include
electronic signatures, signatures exchanged by electronic transmission, or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as the case may
be, to the extent and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act;
provided, that Security Agent and the Lenders may request, and upon any such request the
Borrowers shall be obligated to provide, manually executed “wet ink” signatures to any Loan
Document.

               (k)     Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

               (l)    Interpretive Provisions. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and section, subsection, schedule and
exhibit references are to this Agreement unless otherwise specified. Prior to the Discharge of
DIP Facility, any reference to a consent or approval by any Lender or the Lenders hereunder
shall be deemed to refer to the Lenders acting with the consent or approval of the Requisite
Purchasers.

          Section 11.   Guarantee.

                (a)    The Guarantee. Each of the Borrowers hereby jointly and severally
guarantee, as a primary obligor and not as a surety to the Security Agent and the Lenders and
their respective successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that would accrue but for
the provisions of the Bankruptcy Code) on the Loans made by the Lenders to each other
Borrower, and all other Obligations and/or liabilities from time to time owing to the Security
Agent and the Lenders by any other Borrower hereunder or under any other related Loan
Documents (such obligations being herein collectively called the “Guaranteed Obligations” and
each Borrower acting in such a role, a “Guarantor”). The Guarantors hereby jointly and
severally agree that if the Borrowers or other Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Guarantors will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or renewal.


                                                 34
AMERICAS 108425130
                  Case 21-11109-JKS        Doc 14     Filed 08/02/21     Page 164 of 182




                 (b)    Obligations Unconditional. The obligations of the Guarantors under
Section 11(a) shall constitute a guaranty of payment and to the fullest extent permitted by
applicable Requirements of Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or defense of a surety
or Guarantor (except for payment in full). Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

          (i)        at any time or from time to time, without notice to the Guarantors, the time for
                     any performance of or compliance with any of the Guaranteed Obligations shall
                     be extended, or such performance or compliance shall be waived;

          (ii)       any of the acts mentioned in any of the provisions of this Agreement or any other
                     agreement or instrument referred to herein or therein shall be done or omitted;

          (iii)      the maturity of any of the Guaranteed Obligations shall be accelerated, or any of
                     the Guaranteed Obligations shall be amended in any respect (included any
                     increase or decrease in the principal amount thereof or the rate of interest or fees
                     thereon), or any right under this Agreement or any other agreement or instruments
                     related hereto or referred to herein shall be amended or waived in any respect or
                     any other guarantee of any of the Guaranteed Obligations or any security therefor
                     shall be released or exchanged in whole or in part or otherwise dealt with;

          (iv)       any Lien or security interest granted to, or in favor of, the Security Agent on
                     behalf of the Lenders as security for any of the Guaranteed Obligations shall fail
                     to be perfected;

          (v)        the release of any other Guarantor; or

          (vi)       taking of any other action which would, under otherwise applicable principles of
                     common law, give rise to a legal or equitable discharge of any Guarantor from its
                     liabilities under this Guarantee.

                Except as cannot be waived under applicable law, the Guarantors hereby
expressly waive diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Security Agent and the Lenders exhaust any right, power or remedy
or proceed against any Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance by the Lenders upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively be deemed to


                                                      35
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14    Filed 08/02/21     Page 165 of 182




have been created, contracted or incurred in reliance upon this Guarantee, and all dealings
between the Borrowers and the Security Agent and the Lenders shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Security Agent and the Lenders, and the obligations and liabilities of
the Guarantors hereunder shall not be conditioned or contingent upon the pursuit by the Security
Agent and the Lenders or any other person at any time of any right or remedy against the
Borrower or against any other person which may be or become liable in respect of all or any part
of the Guaranteed Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the successors and
assigns thereof, and shall inure to the benefit of the Security Agent and the Lenders, and its
successors and assigns, notwithstanding that from time to time during the term of this Agreement
there may be no Guaranteed Obligations outstanding.

               (c)     Reinstatement. The obligations of the Guarantors under this Section 11
shall be automatically reinstated if and to the extent that for any reason any payment by or on
behalf of the Borrowers in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Guarantors jointly and severally
agree that they will indemnify the Security Agent and the Lenders on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by the Security Agent and the
Lenders in connection with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or similar law, other
than any costs or expenses resulting from the bad faith or willful misconduct of the Security
Agent and the Lenders.

                (d)    Subrogation; Subordination. Each Guarantor hereby agrees that until the
payment and satisfaction in full in cash of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11(a), whether by subrogation or otherwise, against
the Borrowers of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any indebtedness of any Borrower permitted pursuant to Section 5(d)(iv) shall be
subordinated to such Borrower’s Guaranteed Obligations in form and substance reasonably
satisfactory to the Lenders.

               (e)    Remedies. The Guarantors jointly and severally agree that, as between the
Guarantors and the Security Agent and the Lenders, the obligations of the Borrowers under this
Agreement may be declared to be forthwith due and payable as provided in Section 7 for
purposes of Section 11(a), notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and payable) as against
any Borrower and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due and payable



                                                36
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21      Page 166 of 182




by the Borrowers) shall forthwith become due and payable by the Guarantors for purposes of
Section 11(a).

                (f)    Instrument for the Payment of Money.            Each Guarantor hereby
acknowledges that the guarantee in this Section 11 constitutes an instrument for the payment of
money, and consents and agrees that the Security Agent and the Lenders, at its sole option, in the
event of a dispute by such Guarantor in the payment of any moneys due hereunder, shall have the
right to bring a motion-action under New York CPLR Section 3213.

               (g)   Continuing Guarantee. The guarantee in this Section 11 is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever arising.

                (h)    General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate, limited partnership or limited liability company law, or any
applicable state, federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under Section 11(a) would
otherwise be held or determined to be void, voidable, invalid or unenforceable, or subordinated
to the claims of any other creditors, on account of the amount of its liability under Section 11(a),
then, notwithstanding any other provision to the contrary, the amount of such liability shall,
without any further action by such Guarantor, any other Borrower or any other persons, be
automatically limited and reduced to the highest amount after giving effect to the rights of
contribution established in Section 11(i).

               (i)    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution from and against any
other Guarantor hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions of Section 11(d).
The provisions of this Section 11(i) shall in no respect limit the obligations and liabilities of any
Guarantor to the Security Agent and the Lenders, and each Guarantor shall remain liable to the
Security Agent and the Lenders for the full amount guaranteed by such Guarantor hereunder.

               (j)     Payments. All payments made by the Guarantors pursuant to this Section
11 shall be made in U.S. Dollars and will be made without setoff, counterclaim or other defense
and shall be subject to the provisions of Section 10(c).

               (k)     Waivers. Each Guarantor organized under the laws of Mexico expressly
and irrevocably acknowledges and confirms that this Agreement is governed by the laws of the
State of New York as set forth in Section 18(g), and expressly and irrevocably agrees that any
rights and privileges that it may otherwise have under the laws of Mexico shall not be applicable
to this Agreement. To the extent applicable under law and without limiting the generality of the
foregoing, each Guarantor organized under the laws of Mexico hereby expressly, irrevocably and
unconditionally waives all rights and benefits of orden, excusión, división, quita, novación,
espera and/or modificación and any other rights specified in Articles 2813, 2814, 2815, 2816,
2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827, 2829, 2836, 2837, 2838, 2839,
2840, 2842, 2844, 2845, 2846, 2847, 2848 and 2849, and any other related or applicable Articles
of the Mexican Federal Civil Code (Código Civil Federal) and their correlatives in the Civil


                                                 37
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21     Page 167 of 182




Codes of the States of Mexico (or any successor provisions), which are not reproduced herein,
given that each of the Guarantors organized under the laws of Mexico hereby expressly
represents and acknowledges that it is familiar with the content of such Articles, and therefore,
such Articles are not required to be transcribed herein.

       Section 12. Third Party Beneficiaries. Prior to the Discharge of DIP Facility,
Sections 2, 5 and 6 of this Agreement shall inure to the benefit of the Purchasers under the DIP
Note Purchase Agreement as third-party beneficiaries of such provisions, to the extent permitted
by applicable law.

          Section 13.   Taxes, Withholding, Etc..

               (a)     Payments to Be Free and Clear. All sums payable by or on behalf of any
Borrower hereunder and under the other Loan Documents shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on account of, any Tax
(other than a Tax on the overall net income of any Lender).

                (b)     Withholding of Taxes. If any Borrower or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith discretion) required by
law to make any deduction or withholding on account of any Tax from any sum paid or payable
by any Borrower to any Lender under any of the Loan Documents: (i) such Borrower shall notify
Lenders of any such requirement or any change in any such requirement as soon as such
Borrower becomes aware of it; (ii) such Borrower or any other Person (acting as a withholding
agent) shall pay or cause to be paid any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any Borrower) for its own
account or (if that liability is imposed on such Lender, as the case may be) on behalf of and in
the name of such Lender; (iii) unless otherwise provided in this Section 213 (other than a Tax on
the “overall net income” of any Lender) the sum payable by such Borrower in respect of which
the relevant deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or payment (including
any such withholding Taxes or Other Taxes imposed or asserted on or attributable to amounts
payable under this Section 13), such Lender, as the case may be, receives on the due date a net
sum equal to what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after the due date of payment of any such Tax that it
is required by clause (ii) above to pay, Borrowers shall deliver to such Lender evidence
satisfactory to the other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided, with respect to any U.S.
federal withholding tax (including any withholding tax imposed under FATCA), no such
additional amount shall be required to be paid to any Lender under clause (iii) above except to
the extent that any change after the date hereof (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or after the effective date of the documentation pursuant to
which such Lender became a Lender (in the case of each other Lender) in any such requirement
for a deduction, withholding or payment as is mentioned therein shall result in an increase in the
rate of such deduction, withholding or payment from that in effect at the date hereof or at the
date of such documention, as the case may be, in respect of payments to such Lender; provided
that additional amounts shall be payable to a Lender to the extent that such Lender’s transferor
was entitled to receive such additional amounts.


                                                38
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14     Filed 08/02/21      Page 168 of 182




                (c)     Evidence of Exemption From U.S. Withholding Tax. Each Lender that is
not a “United States person” (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. federal income tax purposes (a “Non U.S. Lender”) shall, to the extent such Lender is
legally entitled to do so, deliver to the Borrowers, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or on or prior to the date of
the documentation pursuant to which it becomes a Lender (in the case of each other Lender), and
at such other times as may be necessary in the determination of the Borrowers (in the reasonable
exercise of its discretion), (i) two copies of Internal Revenue Service Form W 8BEN, W-8BEN-
E, W 8ECI, W-8EXP and/or W-8IMY (or, in each case, any successor forms), properly
completed and duly executed by such Lender, and such other documentation required under the
Code and reasonably requested by the Borrowers to establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of U.S. federal income tax with
respect to any payments to such Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Code, a U.S. Tax Compliance Certificate together with two
copies of Internal Revenue Service Form W 8BEN, W-8BEN-E or W-8IMY (or, in each case,
any successor form), properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by the Borrowers to establish
that such Lender is not subject to (or is subject to a reduced rate of) deduction or withholding of
U.S. federal income tax with respect to any payments to such Lender of interest payable under
any of the Loan Documents. Each Lender that is a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a “U.S.
Lender”) shall deliver to The Borrowers on or prior to the Closing Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly executed by
such Lender, certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms, certificates or other evidence with respect to U.S. federal income
tax withholding matters pursuant to this Section 13(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to the Borrowers two
new copies of Internal Revenue Service Form W 8BEN, W-8BEN-E, W 8ECI, W-8EXP, W-
8IMY, and/or W-9 (or, in any case, any successor form), or a U.S. Tax Compliance Certificate
and two copies of Internal Revenue Service Form W 8BEN, W-8BEN-E, or W-8IMY (or, in
each case, any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Code and reasonably requested by
the Borrowers to confirm or establish that such Lender is not subject to deduction or withholding
of U.S. federal income tax with respect to payments to such Lender under the Loan Documents,
or notify the Borrowers of its inability to deliver any such forms, certificates or other evidence.
Notwithstanding anything to the contrary, the Borrowers shall not be required to pay any
additional amount to any Lender under Section 13(b) if such Lender shall have failed to deliver
the forms, certificates or other evidence required by this Section 13(c).

               (d)     FATCA. Notwithstanding anything to the contrary therein, the Borrowers
shall not be required to pay any additional amount pursuant to Section 13(b) with respect to any
U.S. federal withholding tax imposed under FATCA. If a payment made to a Lender under any


                                                 39
AMERICAS 108425130
                 Case 21-11109-JKS   Doc 14    Filed 08/02/21    Page 169 of 182




Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers as may be necessary for the Borrowers to
comply with their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of the preceding sentence of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.

               (e)      Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 13(b), the Borrowers shall timely pay to the relevant Governmental
Authorities in accordance with applicable law or, at the option of such Lender timely reimburse
it for the payment of, all Other Taxes.

               (f)    Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify any Lender for the full amount of Taxes for which additional amounts are required to
be paid pursuant to Section 13(b) arising in connection with payments made under this
Agreement or any other Loan Document and Other Taxes (including any such Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this Section 13) paid or
payable by any Lender or any of their respective Affiliates and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Borrower shall be conclusive absent
manifest error. Such payment shall be due within ten days of such Borrower’s receipt of such
certificate.

               (g)   Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 13, such Borrower shall
deliver to Lenders the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to such Lender.

              (h)     Survival. Each party’s obligations under this Section 13 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan Document.




                                              40
AMERICAS 108425130
                 Case 21-11109-JKS    Doc 14    Filed 08/02/21     Page 170 of 182




        Section 14. Appointment of Agent. Each Lender hereby irrevocably appoints
AlphaDebit, S.A. de C.V. to act on its behalf as the Security Agent (in such capacity, the
“Security Agent”) hereunder and under the other Loan Documents and authorizes the Security
Agent to take such actions on its behalf and to exercise such powers as are delegated to the
Security Agent by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. In addition, each Lender hereby further authorizes and appoints the
Security Agent as an agent a (comisión mercantil con representación) pursuant to Articles 273
and 274, and other applicable articles of the Mexican Commercial Code (Código de Comercio)
to execute, deliver and perform any Loan Document, and any other document or agreement
derived, related or ancillary thereto to which the Security Agent is a party, respectively, as well
as any other document, agreement or instrument necessary or convenient for the delivery,
perfection, execution and foreclosure of the referred agreements and any other collateral that
may be granted in connection with any Loan Document. The provisions of this Section 10 are
solely for the benefit of the Security Agent and the Lenders, and the Borrower shall not have
rights as a third-party beneficiary of any of such provisions. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Document (or any other similar term) with
reference to the Security Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. Instead, such term is
used as a matter of market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. The Security Agent hereby agrees to act in its capacity
as such upon the express conditions contained herein and the other Loan Documents, as
applicable.Powers and Duties. The Security Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan Documents. The Security
Agent may exercise such powers, rights and remedies and perform such duties by or through its
agents or employees. The Security Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender or any other Person; and nothing
herein or any of the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon the Security Agent any obligations in respect hereof or any of the
other Loan Documents except as expressly set forth herein or therein.



                     .




                                                41
AMERICAS 108425130
            Case 21-11109-JKS         Doc 14       Filed 08/02/21          Page 171 of 182




       IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date and year first written above.




Alpha Holding, S.A. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact




Acercándonos, S.A.P.I. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


Adelanto Express, S.A. de C.V., SOFOM, E.N.R., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact




Aeternam, S.A.P.I. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


Alf Recursos, S.A.P.I. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact




                           [Signature Pages for Intercompany Credit Agreement]
            Case 21-11109-JKS          Doc 14       Filed 08/02/21          Page 172 of 182




AlphaCredit Capital, S.A. de C.V., SOFOM, E.N.R., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


AXS Servicios, S.A. de C.V. as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


Beta Planeación, S.A. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


Betacredit, S.A. de C.V., SOFOM, E.N.R., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


C Claro, S. de R.L de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


Collect Broker, S.A.P.I. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


Iyu Digital, S.A. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact




                            [Signature Pages for Intercompany Credit Agreement]
           Case 21-11109-JKS         Doc 14       Filed 08/02/21          Page 173 of 182




Prestaciones Finmart, S.A.P.I. de C.V., SOFOM, E.N.R., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact


RXN Broker’s, S.A.P.I. de C.V., as a Borrower
By:     _______________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact




                          [Signature Pages for Intercompany Credit Agreement]
            Case 21-11109-JKS         Doc 14       Filed 08/02/21         Page 174 of 182




Bontu Professional Services, S.A.P.I. de C.V., as a Borrower
By:    _______________________
Name:
Title: Augusto Alvarez - President


Dispersora C Claro S.A. de C.V., as a Borrower
By:    _______________________
Name:
Title: Augusto Alvarez - President




                             [Signature Pages for Intercompany Credit Agreement]
          Case 21-11109-JKS        Doc 14       Filed 08/02/21          Page 175 of 182




ALPHADEBIT S.A. DE C.V., as Lender



By: ______________________________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact

ALPHA CAPITAL S.A.S., as Security Agent and as Lender



By: ______________________________________
Name: Augusto Álvarez de Iturbe
Title: Attorney-in-fact




                        [Signature Pages for Intercompany Credit Agreement]
                    Case 21-11109-JKS                        Doc 14            Filed 08/02/21   Page 176 of 182




                                                                                                            SCHEDULE A

                                                             Existing Indebtedness

                                                                                   6/22/21
 US$ in millions                                                                   Amount
 Secured debt
   ALPHACB18 securitization                                                          $28.7
   Morgan Stanley                                                                     20.1
   Credit Suisse                                                                       9.4
   Total secured debt                                                                $58.2
   Notes due 20222                                                                  $315.3
   Notes due 20252                                                                   413.2
   IDB                                                                                23.3
   Harlan - Alpha Credit Subordinated Debt
 Fund                                                                                 20.0
   responsAbility                                                                     16.9
   Alloy Merchant Finance                                                              5.0
   Total unsecured debt                                                             $793.6
 Total debt                                                                         $851.8



 Notes:
 1) Converts USD at an MXN / USD FX rate of 20.03 and a COP / MXN rate of 182.48
 2) Includes accrued interest




AMERICAS 108425130
                 Case 21-11109-JKS   Doc 14    Filed 08/02/21     Page 177 of 182




                                                                              SCHEDULE B

                                Existing Affiliate Transactions

None.




AMERICAS 108425130
                 Case 21-11109-JKS       Doc 14     Filed 08/02/21      Page 178 of 182




                                                                                        SCHEDULE C

                                             Existing Liens

1.        All Liens with respect to Existing Indebtedness under the heading “Secured Debt” on Schedule A




AMERICAS 108425130
                 Case 21-11109-JKS   Doc 14    Filed 08/02/21   Page 179 of 182



                                                                             SCHEDULE D


                                      Existing Investments
None.




AMERICAS 108425130
                 Case 21-11109-JKS   Doc 14     Filed 08/02/21         Page 180 of 182



                                                                                    SCHEDULE E


                               Existing Restrictions on Subsidiaries


None.




AMERICAS 108425130
               Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 181 of 182




                                      EXHIBIT F

                              Initial Approved DIP Budget




RLF1 25769477v.1
                  Case 21-11109-JKS   Doc 14   Filed 08/02/21   Page 182 of 182
DIP Budget for Consolidated debtor entities




                                                                                  1
